--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


CREDIT AGREEMENT
 
dated as of July 22, 2020,
 
among
 
ONE WATER ASSETS & OPERATIONS, LLC, as the Borrower,
 
ONE WATER MARINE HOLDINGS, LLC, as Holdings and a Guarantor,
 
ONEWATER MARINE INC., as the Parent and a Guarantor,
 
THE SUBSIDIARIES OF PARENT IDENTIFIED HEREIN FROM TIME TO TIME,
as the other Guarantors,
 
THE LENDERS FROM TIME TO TIME PARTY HERETO,
 
and
 
TRUIST BANK,
as Administrative Agent, Collateral Agent, Swingline Lender and Issuing Bank
 
SUNTRUST ROBINSON HUMPHREY, INC.
 
and


SYNOVUS BANK
as Joint Lead Arrangers and Joint Bookrunners
 
and
 
SYNOVUS BANK,
as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
ARTICLE I DEFINITIONS; CONSTRUCTION
1
   
Section 1.1.
Definitions
1
Section 1.2.
Classifications of Loans and Borrowings
45
Section 1.3.
Accounting Terms and Determination
45
Section 1.4.
Terms Generally
47
Section 1.5.
Letter of Credit Amounts
47
Section 1.6.
Times of Day
47
Section 1.7.
Limited Condition Transactions
47
Section 1.8.
Divisions
48
Section 1.9.
LIBOR
48
Section 1.10.
Rounding
48
Section 1.11.
References to Agreements, Laws, Etc
48
Section 1.12.
Leverage Ratios
49
Section 1.13.
Cashless Rolls
49
     
ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS
49
   
Section 2.1.
General Description of Facilities
49
Section 2.2.
Revolving Loans
49
Section 2.3.
Procedures for Revolving Borrowings and Term Loan Borrowings
50
Section 2.4.
Swingline Commitment
50
Section 2.5.
Initial Term Loan Commitments
51
Section 2.6.
Funding of Borrowings
51
Section 2.7.
Interest Elections
52
Section 2.8.
Optional Reduction and Termination of Commitments
53
Section 2.9.
Repayment of Loans
53
Section 2.10.
Evidence of Indebtedness
55
Section 2.11.
Optional Prepayments
56
Section 2.12.
Mandatory Prepayments
56
Section 2.13.
Interest on Loans
57
Section 2.14.
Fees
58
Section 2.15.
Computation of Interest and Fees
59
Section 2.16.
Inability to Determine Interest Rates
59
Section 2.17.
Illegality
61
Section 2.18.
Increased Costs
61
Section 2.19.
Funding Indemnity
62
Section 2.20.
Taxes
63
Section 2.21.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
66
Section 2.22.
Letters of Credit
68
Section 2.23.
Increase of Commitments; Additional Lenders
72
Section 2.24.
Mitigation of Obligations
75
Section 2.25.
Replacement of Lenders
76
Section 2.26.
Reallocation and Cash Collateralization of Defaulting Lender Commitment
76
Section 2.27.
Credit Agreement Refinancing Indebtedness; Refinancing Amendments
78
Section 2.28.
Extensions of Term Loans and Revolving Commitments
80
     
ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
82



i

--------------------------------------------------------------------------------

Section 3.1.
Conditions To Effectiveness
82
Section 3.2.
Each Credit Event
85
Section 3.3.
Delivery of Documents
85
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES
86
   
Section 4.1.
Existence; Power
86
Section 4.2.
Organizational Power; Authorization
86
Section 4.3.
Governmental Approvals; No Conflicts
86
Section 4.4.
Financial Statements
86
Section 4.5.
Litigation and Environmental Matters
86
Section 4.6.
Compliance with Laws and Agreements
87
Section 4.7.
Investment Company Act, Etc
87
Section 4.8.
Taxes
87
Section 4.9.
Margin Regulations
87
Section 4.10.
ERISA
87
Section 4.11.
Ownership of Property; Insurance
88
Section 4.12.
Disclosure
89
Section 4.13.
Labor Relations
89
Section 4.14.
Subsidiaries
90
Section 4.15.
Solvency
90
Section 4.16.
[Reserved].
90
Section 4.17.
Collateral Documents
90
Section 4.18.
Material Agreements
90
Section 4.19.
Anti-Corruption Laws and Sanctions
90
Section 4.20.
Patriot Act
90
Section 4.21.
Fiscal Year
91
Section 4.22.
No EEA Financial Institutions
91
     
ARTICLE V AFFIRMATIVE COVENANTS
91
   
Section 5.1.
Financial Statements and Other Information
91
Section 5.2.
Notices of Material Events
92
Section 5.3.
Additional Deliverables
93
Section 5.4.
Existence; Conduct of Business
94
Section 5.5.
Compliance with Laws, Etc
94
Section 5.6.
Payment of Obligations
94
Section 5.7.
Books and Records
94
Section 5.8.
Visitation, Inspection, Etc
94
Section 5.9.
Maintenance of Properties; Insurance
95
Section 5.10.
Use of Proceeds and Letters of Credit
95
Section 5.11.
Casualty and Condemnation
96
Section 5.12.
Additional Subsidiaries and Collateral
96
Section 5.13.
Additional Real Property; Leasehold Properties
98
Section 5.14.
Further Assurances
99
Section 5.15.
Post-Closing Obligations
99
     
ARTICLE VI FINANCIAL COVENANTS
99
   
Section 6.1.
Consolidated Fixed Charge Coverage Ratio
100
Section 6.2.
Consolidated Leverage Ratio
100
     
ARTICLE VII NEGATIVE COVENANTS
100
   
Section 7.1.
Indebtedness; Preferred Stock
100



ii

--------------------------------------------------------------------------------

Section 7.2.
Liens
103
Section 7.3.
Fundamental Changes
105
Section 7.4.
Investments, Loans, Etc
106
Section 7.5.
Restricted Payments
107
Section 7.6.
Sale of Assets
108
Section 7.7.
Transactions with Affiliates
110
Section 7.8.
Restrictive Agreements
110
Section 7.9.
Hedging Transactions
111
Section 7.10.
Payments of Junior Debt
111
Section 7.11.
Amendment to Material Documents
112
Section 7.12.
Accounting Changes
112
Section 7.13.
Government Regulation
112
Section 7.14.
Sales and Discounts of Accounts Receivable
112
Section 7.15.
Permitted Activities of Parent and Holdings
112
     
ARTICLE VIII EVENTS OF DEFAULT
113
   
Section 8.1.
Events of Default
113
Section 8.2.
Application of Funds
116
     
ARTICLE IX THE ADMINISTRATIVE AGENT
117
   
Section 9.1.
Appointment of Administrative Agent
117
Section 9.2.
Nature of Duties of Administrative Agent
118
Section 9.3.
Lack of Reliance on the Administrative Agent
119
Section 9.4.
Certain Rights of the Administrative Agent
119
Section 9.5.
Reliance by Administrative Agent
119
Section 9.6.
The Administrative Agent in its Individual Capacity
119
Section 9.7.
Successor Administrative Agent
120
Section 9.8.
Benefits of Article IX
120
Section 9.9.
Administrative Agent May File Proofs of Claim
121
Section 9.10.
Titled Agents
121
Section 9.11.
Authorization to Execute other Loan Documents
121
Section 9.12.
Collateral and Guaranty Matters
122
Section 9.13.
Hedging Obligations and Bank Product Obligations
122
Section 9.14.
Withholding Tax
122
Section 9.15.
Right to Realize on Collateral and Enforce Guarantee
123
Section 9.16.
Certain ERISA Matters
123
     
ARTICLE X THE GUARANTY
124
   
Section 10.1.
The Guaranty
124
Section 10.2.
Obligations Unconditional
124
Section 10.3.
Reinstatement
125
Section 10.4.
Certain Additional Waivers
125
Section 10.5.
Remedies
126
Section 10.6.
Rights of Contribution
126
Section 10.7.
Guarantee of Payment; Continuing Guarantee
126
Section 10.8.
Keepwell
126
Section 10.9.
Release of Guarantors
126
     
ARTICLE XI MISCELLANEOUS
127
   
Section 11.1.
Notices
127
Section 11.2.
Waiver; Amendments
129



iii

--------------------------------------------------------------------------------

Section 11.3.
Expenses; Indemnification
132
Section 11.4.
Successors and Assigns
133
Section 11.5.
Governing Law; Jurisdiction; Consent to Service of Process
139
Section 11.6.
WAIVER OF JURY TRIAL
139
Section 11.7.
Right of Setoff
140
Section 11.8.
Counterparts; Integration
140
Section 11.9.
Survival
140
Section 11.10.
Severability
140
Section 11.11.
Confidentiality
141
Section 11.12.
Interest Rate Limitation
141
Section 11.13.
Waiver of Effect of Corporate Seal
142
Section 11.14.
Patriot Act
142
Section 11.15.
No Advisory or Fiduciary Responsibility
142
Section 11.16.
Electronic Execution of Assignments and Certain Other Documents
142
Section 11.17.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
143
Section 11.18.
Acknowledgement Regarding Any Supported QFCs
143
Section 11.19.
INTERCREDITOR AGREEMENTS
144



iv

--------------------------------------------------------------------------------

Schedules
 

 
Schedule I
-
Commitment Amounts
 
Schedule 1.01
-
Ineligible Assignees
 
Schedule 4.11(d)
-
Real Property
 
Schedule 4.14
-
Subsidiaries
 
Schedule 4.18
-
Material Agreements
 
Schedule 5.15(b)
-
Post-Closing Leasehold Mortgages
 
Schedule 7.1
-
Existing Indebtedness
 
Schedule 7.2
-
Existing Liens
 
Schedule 7.4
-
Existing Investments
 
Schedule 7.7
-
Transactions with Affiliates



Exhibits
 

 
Exhibit 2.3
-
Form of Notice of Borrowing
 
Exhibit 2.7
-
Form of Notice of Continuation/Conversion
 
Exhibit 2.10
-
Form of Note
 
Exhibits 2.20 (1-4)
-
Forms of U.S. Tax Compliance Certificates
 
Exhibit 5.1
-
Form of Compliance Certificate
 
Exhibit 5.12
-
Form of Joinder Agreement
 
Exhibit 11.4
-
Form of Assignment and Acceptance



v

--------------------------------------------------------------------------------

CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of July 22,
2020, by and among ONE WATER ASSETS & OPERATIONS, LLC, a Delaware limited
liability company (the “Borrower”), ONE WATER MARINE HOLDINGS, LLC, a Delaware
limited liability company (“Holdings”), ONEWATER MARINE INC., a Delaware
corporation (the “Parent”), the other Guarantors (defined herein) from time to
time party hereto, the Lenders (defined herein) from time to time party hereto,
and TRUIST BANK, in its capacity as Administrative Agent (defined herein),
Collateral Agent (defined herein), as Issuing Bank (defined herein) and as
Swingline Lender (defined herein).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower intends to repay in full all indebtedness outstanding
under that certain Amended and Restated Credit Agreement dated as of February
11, 2020 (the “Existing Credit Agreement”), among the Borrower, Parent, certain
other subsidiaries of Parent party thereto, the lenders from time to time party
thereto and Goldman Sachs Specialty Lending Group, L.P., as administrative agent
and collateral agent, and terminate all commitments thereunder and release all
guarantees and security interests granted in connection therewith (the
“Refinancing”).
 
WHEREAS, the Borrower has requested that the Lenders (a) establish a $30,000,000
revolving credit facility in favor of, and (b) make a term loan (advanced on the
Closing Date) in an aggregate principal amount equal to $80,000,000 to, the
Borrower;
 
WHEREAS, the proceeds of the credit facilities, together with cash on the
Borrower’s balance sheet, will be used (i) to pay for the Refinancing, (ii) to
pay the fees and expenses incurred in connection with the Refinancing (such fees
and expenses, the “Transaction Costs”) and (iii) for working capital and general
corporate purposes.  The transactions described above (including the payment of
Transaction Costs) are collectively referred to herein as the “Transactions”;
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to make the requested term
loan and establish the requested revolving credit facility, letter of credit
subfacility and the swingline subfacility in favor of, and severally to make the
term loans to, the Borrower;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Guarantors, the Lenders, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree as follows:
 
ARTICLE I
 
DEFINITIONS; CONSTRUCTION
 
Section 1.1.          Definitions.  In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):
 
“Acceptable Intercreditor Agreement” shall mean a customary intercreditor
agreement, subordination agreement, collateral trust agreement or other
intercreditor arrangement (which may, if applicable, consist of a payment
waterfall) in form and substance reasonably acceptable to the Administrative
Agent and the Borrower, which shall be deemed reasonably acceptable to the
Required Lenders to the extent posted to the Platform and (x) is accepted by the
Required Lenders and/or (y) not otherwise objected to by the Required Lenders
within 5 Business Days of being posted.
 
1

--------------------------------------------------------------------------------

“Acquisition” shall mean (a) any Investment (in one transaction or a series of
transactions) by the Borrower or any of its Subsidiaries in any other Person
pursuant to which such Person shall become a Subsidiary or shall be merged with
the Borrower or any of its Subsidiaries or (b) any acquisition by the Borrower
or any of its Subsidiaries of the assets of any Person (other than a Subsidiary)
that constitute all or substantially all of the assets of such Person or a
division or business unit of such Person.


“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.23.
 
“Additional Lender” shall have the meaning given to such term in Section 2.23.
 
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
 
“Administrative Agent” shall mean Truist Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by contact or otherwise. 
The terms “Controlling”, “Controlled by”, and “under common Control with” have
the meanings correlative thereto.
 
“Agent Parties” shall have the meaning set forth in Section 11.1(b)(iv).
 
“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all
the Revolving Lenders at any time outstanding.  As of the Closing Date, the
aggregate amount of the Aggregate Revolving Commitments is $30,000,000.
 
“Agreement” shall have the meaning given in the introductory paragraph hereof.
 
“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions applicable to the Borrower or its
Subsidiaries.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
2

--------------------------------------------------------------------------------

“Applicable Margin” shall mean, as of any date, with respect to all interest on
Term Loans of any Type outstanding on any date, interest on all Revolving Loans
of any Type outstanding on any date or the letter of credit fee, as the case may
be, a percentage per annum determined by reference to the applicable
Consolidated Leverage Ratio in effect on such date as set forth in the table
below; provided, that a change in the Applicable Margin resulting from a change
in the Consolidated Leverage Ratio shall be effective on the second Business Day
after which the Borrower delivers each of the financial statements required by
Section 5.1(a) or (b), as applicable, and the Compliance Certificate required by
Section 5.1(c); provided further, that if at any time the Borrower shall have
failed to deliver such financial statements and such Compliance Certificate when
so required, the Applicable Margin shall be at Level V as set forth in the table
below until the second Business Day after which such financial statements and
Compliance Certificate are delivered, at which time the Applicable Margin shall
be determined as provided above.  Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the second Business Day after which the
financial statements and Compliance Certificate for the Fiscal Quarter ending
September 30, 2020 are required to be delivered shall be at Level II as set
forth in the table below with respect to Eurodollar Loans, Letters of Credit,
Base Rate Loans and the Commitment Fee; provided that the Compliance Certificate
for the Fiscal Quarter ending September 30, 2020 shall evidence the calculation
of the Consolidated Leverage Ratio after giving pro forma effect to the debt
incurred on the Closing Date and the determination of the Applicable Margin for
such period shall be based upon such calculations.  In the event that any
financial statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether the Commitments are in effect when such
inaccuracy is discovered, but in any event within ninety (90) days after full
payment of the Obligations and termination of the Commitments hereunder), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the pricing grid set forth in the table below (the
“Accurate Applicable Margin”) for any period that such financial statement or
Compliance Certificate covered, then (i) the Borrower shall immediately deliver
to the Administrative Agent a correct financial statement or Compliance
Certificate, as the case may be, for such period, (ii) the Applicable Margin
shall be adjusted such that after giving effect to the corrected financial
statements or Compliance Certificate, as the case may be, the Applicable Margin
shall be reset to the Accurate Applicable Margin based upon the pricing grid set
forth in the table below for such period and (iii) the Borrower shall
immediately pay to the Administrative Agent, for the account of the Lenders, the
accrued additional interest owing as a result of such Accurate Applicable Margin
for such period.  The provisions of this definition shall not limit the rights
of the Administrative Agent and the Lenders with respect to Section 2.13(c) or
Article VIII.
 
Level
 
Consolidated Leverage Ratio
 
Eurodollar Loans
and Letter of
Credit Fee
 
Base Rate
Loans
 
Commitment
Fee
I
 
<1.50:1.00
 
2.00%
 
1.00%
 
0.20%
II
 
≥ 1.50:1.00 but < 2.00:1.00
 
2.25%
 
1.25%
 
0.25%
III
 
≥ 2.00:1.00 but ˂ 2.50:1.00
 
2.50%
 
1.50%
 
0.30%
IV
 
≥ 2.50:1.00 but ˂ 3.00:1.00
 
2.75%
 
1.75%
 
0.35%
V
 
≥ 3.00:1.00
 
3.00%
 
2.00%
 
0.40%

 
“Approved Floorplan Financing” shall mean any floorplan inventory financing that
is provided to any of the Subsidiary Guarantors (and guaranteed by the Parent,
Holdings, and/or the Borrower) pursuant to Approved Floorplan Financing
Documents and is permitted under Section 7.1(r).
 
“Approved Floorplan Financing Documents” shall mean, collectively or
individually as the context requires, (i) that certain Sixth Amended and
Restated Inventory Financing Agreement dated as of February 11, 2020 by and
among Wells Fargo Commercial Distribution Finance, LLC and the Loan Parties
party thereto, and each other “Loan Document” under and as defined therein, in
each case as in effect on the Closing Date; (ii) any amendments, restatements,
supplements, consents, waivers or other modifications to any of the documents
described in clause (i) of this definition in accordance with this Agreement and
(iii) the definitive documentation of any new floorplan inventory financing,
including any refinancing or replacement of any existing Approved Floorplan
Financing, in each case under this clause (iii) to the extent permitted under
Section 7.1(r) and consented to by Administrative Agent.
 
3

--------------------------------------------------------------------------------

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arranger” shall mean SunTrust Robinson Humphrey, Inc. and Synovus Bank, in
their capacities as joint lead arrangers and joint bookrunners.
 
“Asset Sale” shall mean the sale, transfer, exclusive license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
sale and leaseback transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the sale of inventory
in the ordinary course of business; (b) the sale or disposition for fair market
value of obsolete or worn out property or other property not necessary for
operations of the Parent and its Subsidiaries; (c) the disposition of property
(including the cancellation of Indebtedness permitted by Section 7.4) to the
Borrower or any Subsidiary; provided, that if the transferor of such property is
a Loan Party then the transferee thereof must be a Loan Party, except to the
extent permitted by Section 7.4; (d) the disposition of accounts receivable in
connection with the collection or compromise thereof; (e) licenses, sublicenses,
leases or subleases granted to others in the ordinary course of business or not
interfering in any material respect with the business of the Borrower or any
Subsidiary; (f) the sale or disposition of cash or Permitted Investments for
fair market value in the ordinary course of business, (g) the disposition of
shares of Capital Stock of any Subsidiary in order to qualify members of the
governing body of such Subsidiary if required by applicable Law, and (h) sale
and leaseback transactions (A) existing on the Closing Date and (B) occurring
after the Closing Date in an aggregate amount not to exceed $2,000,000 per
Fiscal Year that are made for cash consideration in an amount not less than the
fair value of the fixed or capital asset that is the subject of such transaction
and are consummated within ninety (90) days after such Loan Party acquires or
completes the construction of such fixed or capital asset.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee meeting the requirements of Section 11.4(a) (with
the consent of any party whose consent is required by Section 11.4(b)) and
accepted by the Administrative Agent, substantially in the form of Exhibit 11.4
attached hereto or any other form approved by the Administrative Agent (with the
consent of any party whose consent is required by Section 11.4(b)).
 
“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Parent and its Subsidiaries for the fiscal year ended September 30, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries for such fiscal year,
including the notes thereto.
 
“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).
 
4

--------------------------------------------------------------------------------

“Bank Product Amount” shall have the meaning set forth in the definition of
“Bank Product Provider”.
 
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.
 
“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Products to any Loan Party, (a) (i) is a Lender or an Affiliate of a Lender
or (ii) has provided any Bank Products to any Loan Party that exist on the
Closing Date, and such Person is a Lender or an Affiliate of a Lender on the
Closing Date and (b) except when the Bank Product Provider is Truist Bank and
its Affiliates, has provided prior written notice to the Administrative Agent
which has been acknowledged by the Borrower of (x) the existence of such Bank
Product, (y) the maximum dollar amount of obligations arising thereunder (the
“Bank Product Amount”) and (z) the methodology to be used by such parties in
determining the obligations under such Bank Product from time to time.  In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products, except that each
reference to the term “Lender” in Article IX and Section 11.4 shall be deemed to
include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of the
Administrative Agent.  The Bank Product Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable Bank Product
Provider.  The Bank Product Amount may not be increased, and no new agreements
for Bank Products may be established at any time that an Event of Default
exists.
 
“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider:  (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.
 
“Base Rate” shall mean for any day a rate per annum equal to the highest of (i)
the rate of interest which the Administrative Agent announces from time to time
as its prime lending rate, as in effect from time to time (the “Prime Rate”),
(ii) the Federal Funds Rate, as in effect from time to time, plus 0.50%, (iii)
the Adjusted LIBO Rate determined on a daily basis for an Interest Period of one
(1) month, plus 1.00% (any changes in such rates to be effective as of the date
of any change in such rate), and (iv) 1.75%.  The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer.  The Administrative Agent may
make commercial loans or other loans at rates of interest at, above, or below
the Administrative Agent’s prime lending rate.  Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Rate, or the Adjusted LIBO Rate
will be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Rate, or the Adjusted LIBO Rate.
 
5

--------------------------------------------------------------------------------

“Base Rate Borrowing” and “Base Rate Loan” when used in reference to any
Borrowing refers to whether such Loans or the loan comprising such Borrowing
bears interest at a rate determined by reference to the Base Rate.
 
“Benchmark Replacement” shall mean the sum of:  (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Screen
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.
 
“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Screen Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Screen Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.
 
“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the Screen Rate:
 
(a)         in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (1) the date of the public statement or
publication of information referenced therein and (2) the date on which the
administrator of the Screen Rate permanently or indefinitely ceases to provide
the Screen Rate; or
 
(b)          in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.


6

--------------------------------------------------------------------------------

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the Screen Rate:
 
(a)         a public statement or publication of information by or on behalf of
the administrator of the Screen Rate announcing that such administrator has
ceased or will cease to provide the Screen Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Screen Rate;
 
(b)          a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Screen Rate, a resolution authority with jurisdiction over the administrator for
the Screen Rate, or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, which states that the
administrator of the Screen Rate has ceased or will cease to provide the Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the Screen Rate; or
 
(c)          a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate announcing that the Screen
Rate is no longer representative.
 
“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
 
“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
Screen Rate and solely to the extent that the Screen Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Screen Rate for all purposes hereunder in
accordance with Section 2.16(b)-(e) and (y) ending at the time that a Benchmark
Replacement has replaced the Screen Rate for all purposes hereunder pursuant to
Section 2.16(b)-(e).
 
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
 
“BHC Act Affiliate” shall have the meaning set forth in Section 11.18(c).
 
7

--------------------------------------------------------------------------------

“Board of Directors” shall mean, (i) with respect to any corporation or company,
the board of directors of the corporation or company or any committee thereof
duly authorized to act on behalf of such board, (ii) with respect to a
partnership, the board of directors or equivalent governing body of the general
partner of the partnership, (iii) with respect to a limited liability company,
the manager, the managing member or members or any controlling committee or
board of managers (or equivalent governing body) of such company or the sole
member or the managing member thereof, and (iv) with respect to any other
Person, the entity, individual, board or committee of such Person serving a
similar function.
 
“Borrower” shall have the meaning given in the introductory paragraph hereof.
 
“Borrowing” shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.
 
“Business Day” shall mean any day other than (a) a Saturday, Sunday or other day
on which commercial banks in Charlotte, North Carolina or New York are
authorized or required by Law to close and (b) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
 
“Capital Expenditures” shall mean, for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Parent and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Parent and its Subsidiaries for such period
prepared in accordance with GAAP, and (ii) Capital Lease Obligations incurred by
the Loan Parties on a consolidated basis during such period; provided, that the
following shall be excluded from the foregoing:  (i) expenditures incurred in
connection with Permitted Acquisitions or incurred by the Person acquired in a
Permitted Acquisition prior to the closing of such Permitted Acquisition; (ii)
capital expenditures in respect of the reinvestment of any proceeds in
accordance with Section 2.12(a); (iii) expenditures made with cash proceeds from
any issuances of Capital Stock of the Parent or any Subsidiary or contributions
of capital made to the Borrower; or (iv) expenditures made with tenant
improvement allowances provided by landlords under leases.  For purposes of this
definition, the purchase price of equipment that is purchased substantially
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such proceeds, as the case may be.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11‑1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act of 1934).
 
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, to the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” and “Cash Collateral” have a
corresponding meaning).
 
8

--------------------------------------------------------------------------------

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.
 
“CFC Holdco” shall mean any Domestic Subsidiary that is a disregarded entity for
U.S. federal income tax purposes and has no material assets other than Capital
Stock of one or more Foreign Subsidiaries that are CFCs.
 
“Change in Control” shall mean the occurrence of any of the following events: 
(i) any Person or “group” (within the meaning of Rules 13d 3 and 13d 5 under the
Exchange Act) (a) shall have acquired current beneficial ownership of 35% or
more on a fully diluted basis of the voting and/or economic interest in the
Capital Stock of the Parent or (b) shall have obtained the current power
(whether or not exercised) to elect a majority of the members of the Board of
Directors of Parent, (ii) a majority of the Board of Directors of the Parent
shall cease to constitute Continuing Directors, (iii) the Parent Holdings Group
shall cease to beneficially own and control, directly or indirectly, at least
the percentage on a fully diluted basis of economic and voting interests in
Holdings it owns and controls as of the Closing Date (as such percentage may be
reduced in connection with a Permitted Acquisition with the consent of Required
Lenders and Administrative Agent) or cease to have power to elect a majority of
the members of the Board of Directors of Holdings; (iv) Holdings shall cease to
beneficially own and control, directly or indirectly, 100% of the common
membership interests in the Borrower, (v) the Borrower shall cease to
beneficially own and control, directly or indirectly, 100% on a fully diluted
basis of the economic and voting interest in the Capital Stock of each other
Guarantor (other than the Parent and Holdings and except as permitted by Section
7.3); (vi) any “change of control” or similar event under the Approved Floorplan
Financing shall occur; or (vii) a Change of Control (as defined in the Tax
Receivable Agreement shall have occurred.
 
“Change in Law” shall mean (a) the adoption of any applicable Law after the date
of this Agreement, (b) any change in any applicable Law after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
the Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company of
such Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.  Notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, in each case, are
deemed to have been introduced or adopted after the date hereof, regardless of
the date enacted or adopted.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.
 
“Closing Certificate” shall have the meaning set forth in Section 3.1(d).
 
“Closing Date” shall mean July 22, 2020.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Collateral” shall mean a collective reference to all real and personal property
with respect to which Liens in favor of the Collateral Agent, for the benefit of
the Secured Parties, are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents, and which shall include the Capital
Stock owned by the Parent and its Subsidiaries and all IP Rights of the Loan
Parties; provided that, for the avoidance of doubt, the Floorplan Collateral (as
defined in the Security Agreement) shall not constitute Collateral.
 
9

--------------------------------------------------------------------------------

“Collateral Agent” shall mean Truist Bank in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.
 
“Collateral Documents” shall mean a collective reference to the Security
Agreement, any Mortgage, any Leasehold Property Document, security agreements,
intellectual property security agreements, pledge agreements delivered to the
Collateral Agent pursuant to Section 5.12, 5.13 or 5.14 and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties.
 
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).
 
“Commitment Fee” shall have the meaning set forth in Section 2.14(b).
 
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” shall have the meaning set forth in Section 11.1(b)(iv).
 
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1.
 
10

--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for the Parent and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense, (B)
income and withholding tax expense determined on a consolidated basis in
accordance with GAAP, (C) depreciation and amortization determined on a
consolidated basis in accordance with GAAP, (D) fees and expenses paid in
connection with the execution, delivery and the performance by the Loan Parties
of the Loan Documents, and fees and expenses incurred in connection with the
issuance, payment, amendment or refinancing of Indebtedness permitted under the
Loan Documents, (E) fees and expenses incurred in connection with the Existing
Credit Agreement, (F) effects of adjustments in any line item in the
consolidated financial statements of the Parent and its Subsidiaries resulting
from the application of purchase accounting (including any adjustments with
respect to re-valuing assets and liabilities) in relation to any Investments
(including Acquisitions) and any investment, acquisition, merger or
consolidation or the depreciation, amortization or write-off of any amounts
thereof, (G) any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any impairment
charges or the impact of purchase accounting (excluding (i) any such non-cash
charge, write-down or item to the extent it represents an accrual or reserve for
a cash expenditure for a future period and (ii) amortization of a prepaid cash
item that was paid in a prior period), (H) all unusual and non-recurring cash
charges or expenses reducing Consolidated Net Income for such period as approved
by the Administrative Agent from time to time that, when combined with amounts
added back to Consolidated EBITDA pursuant to clause (I) below, shall not exceed
15% of Consolidated EBITDA during any Test Period (calculated prior to giving
effect to such adjustments), (I) the amount of any cost savings, operating
expense reductions, other operating improvements and cost synergies related to
any Subject Transaction or the implementation of any operational initiative, net
of the actual benefits realized during such calculation period from such
actions, including (i) pro forma adjustments arising out of events which are
directly attributable to any proposed Subject Transaction or operational
initiative, are factually supportable and are expected to have a continuing
impact, in each case, as determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
staff of the SEC, (ii) pro forma adjustments determined in good faith by the
Borrower arising out of operating and other expense reductions attributable to
such transaction or operational initiative being given pro forma effect that (y)
have been realized or (z) are supportable and quantifiable and are expected to
be realized within twelve (12) months following the date of such event period
and, in each case, including, but not limited to (1) reduction in personnel
expenses, (2) reduction of costs related to administrative functions, (3)
reduction of costs related to leased or owned properties and (4) reductions from
the consolidation of operations and streamlining of corporate overhead, and
(iii) such other adjustments as determined in good faith by the Borrower;
provided that the aggregate adjustments, when combined with amounts added back
to Consolidated EBITDA pursuant to clause (H) above, under sub-clauses (i), (ii)
and (iii) shall not exceed 15% of Consolidated EBITDA during any Test Period
(calculated prior to giving effect to such adjustments) and (J) the amount of
any minority interest expense consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-Wholly-Owned Subsidiary,
minus, to the extent such amounts were included in arriving at such Consolidated
Net Income during such period (without duplication), (i) non-cash gains
increasing Consolidated Net Income for such period (excluding (x) any non-cash
gains to the extent they represent the reversal of an accrual or cash reserve
for a potential cash item that reduced Consolidated EBITDA in any prior period
and (y) any non-cash gains with respect to cash actually received in a prior
period so long as such cash did not increase Consolidated EBITDA in such prior
period), (ii) the amount of any minority interest income consisting of
Subsidiary losses attributable to minority interests of third parties in any
non-Wholly-Owned Subsidiary and (iii) the excess of actual cash rent paid over
rent expense during such period due to the use of straight line rent for GAAP
purposes; it being understood that the Consolidated EBITDA (adjusted as provided
herein) of a Person that is acquired in a Permitted Acquisition shall be
calculated on a Pro Forma Basis (other than for purposes of calculating
Consolidated Excess Cash Flow). Notwithstanding the foregoing, but subject to
any adjustment set forth above with respect to any transactions occurring after
the Closing Date, Consolidated EBITDA shall be $24,796,986,  $9,668,678, 
$1,006,639  and $10,493,650 for each of the fiscal quarters ended June 30, 2019,
September 30, 2019, December 31, 2019 and March 31, 2020, respectively, as may
be adjusted on a Pro Forma Basis. For the avoidance of doubt, Consolidated
EBITDA shall be calculated, without duplication, in accordance with Section 1.3
and the definition of “Pro Forma Basis”.
 
“Consolidated Excess Cash Flow” shall mean for the Parent and its Subsidiaries
for any period, determined on a consolidated basis, an amount equal to the sum
of, without duplication, (a) Consolidated EBITDA (which for the avoidance of
doubt shall not be calculated on a Pro Forma Basis) for such period minus (b)
Unfinanced Cash Capital Expenditures made during such period minus (c)
Consolidated Interest Expense paid in cash during such period minus (d) cash
Taxes payable during such period (and, without duplication, Permitted Tax
Distributions payable in cash with respect to such period) minus (e) scheduled
principal payments made with Internally Generated Cash on Consolidated Total
Debt during such period (including earnouts and Seller Financing Indebtedness)
minus (f) voluntary prepayments during such period made with Internally
Generated Cash on Consolidated Total Debt, but excluding voluntary prepayments
of Revolving Loans (except to the extent the Revolving Commitments are
permanently reduced in a corresponding amount in connection with such
prepayments) minus (g) Restricted Payments permitted under Section 7.5(c)
through (j), inclusive, during such period to the extent made with Internally
Generated Cash minus (h) to the extent elected by the Borrower, cash
consideration paid with Internally Generated Cash in connection with Permitted
Acquisitions and Investments permitted under Sections 7.4(g), (p) and (q) during
such period minus (i) amounts added to Consolidated EBITDA pursuant to clauses
(D) and (E) of the definition thereof paid with Internally Generated Cash during
such period minus (j) an amount equal to any increase in Working Capital of the
Parent and its Subsidiaries during such period minus (k) Permitted TRA Payments
plus (l) an amount equal to any decrease in Working Capital of the Parent and
its Subsidiaries during such period plus (m) an amount equal to the amount of
all cash gains for such period to the extent excluded in the calculation of
Consolidated Net Income.


11

--------------------------------------------------------------------------------

“Consolidated First Lien Debt” shall mean, as to Parent and its Subsidiaries on
a consolidated basis at any date of determination, the aggregate principal
amount of Consolidated Total Debt outstanding on such date that is secured by a
Lien on any assets of the Parent or any of its Subsidiaries (other than any
Consolidated Total debt that is secured by a Lien that is expressly subordinated
to the Lien securing the Obligations).
 
“Consolidated First Lien Leverage Ratio” shall mean, as of any date of
determination, for the Parent and its Subsidiaries on a Consolidated basis, the
ratio of (a) Consolidated First Lien Debt as of such date minus the unrestricted
cash and Permitted Investments of Parent and its Subsidiaries in an aggregate
amount of up to $10,000,000 to (b) Consolidated EBITDA, measured as of the last
day of the most recently ended four consecutive Fiscal Quarters ended on or
prior to such date.
 
“Consolidated Fixed Charge Coverage Ratio” shall mean, as of any date of
determination, for the Parent and its Subsidiaries on a consolidated basis, the
ratio of (a) Consolidated EBITDA minus (i) Unfinanced Cash Capital Expenditures
minus (ii) cash income Taxes minus (iii) cash dividends and distributions by the
Parent to (b) Consolidated Fixed Charges, in each case measured for the most
recently ended four consecutive Fiscal Quarters ended on or prior to such date.
 
“Consolidated Fixed Charges” shall mean, for the Parent and its Subsidiaries for
any period, the sum, without duplication, of (a) Consolidated Interest Expense
paid in cash for such period (net of any cash interest income for such period)
and (b) scheduled principal payments made on Consolidated Total Debt during such
period; provided, however, that Consolidated Fixed Charges shall not include any
fees and expenses payable by the Loan Parties in connection with the execution
and delivery of the Loan Documents or the repayment of any amounts due or
outstanding under or in respect of, and the termination of, the Existing Credit
Agreement.
 
“Consolidated Interest Expense” shall mean, for the Parent and its Subsidiaries
for any period determined on a consolidated basis in accordance with GAAP, the
sum of (a) total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (b) the net amount payable (or minus the net amount receivable) with
respect to Hedging Transactions during such period (whether or not actually paid
or received during such period), but excluding, however, any interest expense
attributable to any Approved Floorplan Financing.
 
“Consolidated Leverage Ratio” shall mean, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, the ratio of (a)
Consolidated Total Debt as of such date minus unrestricted cash and Permitted
Investments of the Parent and its Subsidiaries in an aggregate amount up to
$10,000,000 to (b) Consolidated EBITDA, measured as of the last day of the most
recently ended four consecutive Fiscal Quarters ended on or prior to such date.
 
“Consolidated Net Income” shall mean, for the Parent and its Subsidiaries for
any period determined on a consolidated basis in accordance with GAAP, the net
income (or loss) of the Parent and its Subsidiaries for such period but
excluding therefrom (to the extent otherwise included therein) (a) any
extraordinary (as defined in GAAP as in effect prior to FASB update No. 2015-07)
gains or losses, (b) any gains attributable to write-ups of assets or losses
attributable to write-downs of assets (other than the sale of inventory in the
ordinary course of business), (c) any net income (loss) of any Person if such
Person is not a Subsidiary, except that the Borrower’s equity in the net income
of any such Person for such period will be included in such Consolidated Net
Income up to the aggregate amount of cash or Cash Equivalents actually
distributed as a dividend or other distribution or return on investment,
subject, in the case of a dividend or other distribution or return on investment
to a Subsidiary, to the limitations contained in clause (d) below, (d) any net
income (loss) of any Subsidiary (other than any Guarantor) if such Subsidiary is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of distributions by such Subsidiary, directly or indirectly, to the
Borrower or a Guarantor by operation of the terms of such Subsidiary’s charter
or any agreement, instrument, judgment, decree, order, statute or governmental
rule or regulation applicable to such Subsidiary or its shareholders (other than
(i) restrictions that have been waived or otherwise released and (ii)
restrictions pursuant to the Loan Documents), except that the Borrower’s equity
in the net income of any such Subsidiary for such period will be included in
such Consolidated Net Income up to the aggregate amount of cash or Cash
Equivalents actually distributed or that could have been distributed by such
Subsidiary during such period to the Borrower or another Subsidiary as a
dividend or other distribution (subject, in the case of a dividend to another
Subsidiary, to the limitation contained above in this clause (d)) and (e) any
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
or is merged into or consolidated with the Borrower, the Parent or any
Subsidiary on the date that such Person’s assets are acquired by the Borrower,
the Parent or any Subsidiary.
 
12

--------------------------------------------------------------------------------

“Consolidated Secured Debt” shall mean, as to the Parent and its Subsidiaries on
a consolidated basis at any date of determination, the aggregate principal
amount of Consolidated Total Debt outstanding on such date that is secured by a
Lien on any assets of the Parent or any of its Subsidiaries.
 
“Consolidated Secured Leverage Ratio” shall mean, as of any date of
determination, for the Parent and its Subsidiaries on a consolidated basis, the
ratio of (a) Consolidated Secured Debt as of such date minus unrestricted cash
and Permitted Investments of the Parent and its Subsidiaries in an aggregate
amount up to $10,000,000 to (b) Consolidated EBITDA, measured as of the last day
of the most recently ended four consecutive Fiscal Quarters ended on or prior to
such date.
 
“Consolidated Total Debt” shall mean, as of any date, the outstanding principal
amount of all Indebtedness for borrowed money, capital leases and purchase money
debt, Indebtedness evidenced by promissory notes, indentures bonds or similar
instruments and unreimbursed drawings under letters of credit, in each case of
the Parent and its Subsidiaries, on a consolidated basis and determined in
accordance with GAAP (excluding (x) Deferred TRA Obligations, (y) the Approved
Floorplan Financing and (z) Indebtedness under the TCF Agreement, but including
any Seller Financing Indebtedness).
 
“Continuing Directors” shall mean, with respect to any period, individuals (A)
who were members of the board of directors or other equivalent governing body of
the Borrower on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body, or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body.
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Covered Entity” shall have the meaning set forth in Section 11.18(c).
 
“Covered Party” shall have the meaning set forth in Section 11.18(b).
 
“Credit Agreement Refinancing Indebtedness” shall mean Indebtedness of the
Borrower in the form of Refinancing Revolving Commitments, Refinancing Term
Commitments or Refinancing Term Loans that is secured by Liens on Collateral
that rank pari passu in priority with the Liens on Collateral that secure the
Obligations and that is pari passu in right of payment with the Obligations;
provided that:
 
13

--------------------------------------------------------------------------------

(a)          such Indebtedness is incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace, or refinance, in whole or part, any Class of Term
Loans, Revolving Loans or Revolving Commitments (“Refinanced Indebtedness”);
 
(b)          such Indebtedness is in an original aggregate principal amount
(including any unutilized commitments) not greater than the principal amount
(including any unutilized commitments) of the Refinanced Indebtedness, plus the
sum of (i) the amount of all accrued and unpaid interest on such Refinanced
Indebtedness, (ii) the amount of any premiums, make-whole amounts or penalties
on such Refinanced Indebtedness, (iii) the amount of all fees on such Refinanced
Indebtedness, (iv) the amount of all fees (including arrangement, commitment,
structuring, underwriting, ticking, amendment, closing and other similar fees),
commissions, costs, expenses and other amounts associated with such Credit
Agreement Refinancing Indebtedness, (v) any amount otherwise permitted under
Section 7.1 (provided that any additional Indebtedness shall be deemed to
constitute a utilization of the relevant basket or exemption under Section 7.1
pursuant to which such additional amount is permitted), and (vi) any amounts
otherwise approved by the Required Lenders;
 
(c)          any such Indebtedness will not mature (and, with respect to any
Credit Agreement Refinancing Indebtedness comprising revolving loans, have
mandatory commitment reductions) prior to the final maturity date of the
Refinanced Indebtedness, or, in the case of any Refinanced Indebtedness in the
form of Term Loans, have a shorter weighted average life to maturity than the
remaining weighted average life to maturity of the Refinanced Indebtedness;
 
(d)          such Indebtedness is not incurred or guaranteed by any Person other
than a Loan Party or a Person that substantially concurrently with the
incurrence of such Indebtedness becomes a Guarantor;
 
(e)          such Indebtedness is not secured by any assets or property of the
Borrower or any Subsidiary that does not constitute Collateral or property or
assets that substantially concurrently with the incurrence of such Indebtedness
becomes Collateral;
 
(f)          the proceeds of such Indebtedness are applied, substantially
concurrently with the incurrence thereof, to the pro rata payment of outstanding
loans (and, in the case of Revolving Commitments, pro rata commitment
reductions) with respect to the applicable loans and commitments being so
refinanced; and
 
(g)        the other terms applicable to such Indebtedness (i) are substantially
identical to, or (taken as a whole as reasonably determined by the Borrower in
good faith) not materially more favorable to the lenders or holders providing
such Indebtedness than, those applicable to such Refinanced Indebtedness or (ii)
reflect market terms and conditions at the time of incurrence of such
Indebtedness (as reasonably determined by the Borrower in good faith); provided
that this clause (g) will not apply to (1) terms addressed in the preceding
clauses (a) through (f), (2) interest rates, rate floors, fees, funding
discounts, and other pricing terms, (3) redemption, prepayment or other
premiums, (4) prepayment terms (subject to clause (c) above), (5) covenants and
other terms that are applicable only to periods after the Maturity Date and the
Revolving Commitment Termination Date at the time of incurrence of such
Indebtedness and (6) any financial maintenance covenant applicable to such
Credit Agreement Refinancing Indebtedness to the extent applied to the Initial
Term Loans and other Term Loans and Revolving Loans or Revolving Commitments,
existing at the time of incurrence of such Credit Agreement Refinancing
Indebtedness (so that existing Lenders also receive the benefit of such
provisions).
 
14

--------------------------------------------------------------------------------

“Credit Date” means the date of a Credit Extension.
 
“Credit Extension” means (i) the making of a Loan or (ii) the issuing, renewal
or extension of the expiration period of a Letter of Credit, or any amendment or
modification to increase the amount of any Letter of Credit.
 
“Current Assets” shall mean, with respect to the Parent and its Subsidiaries on
a consolidated basis at any date of determination, the sum of all assets (other
than cash and Permitted Investments or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Parent and its Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits.
 
“Current Liabilities” shall mean, with respect to the Parent and its
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Parent and its Subsidiaries as current liabilities at such
date of determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is due and unpaid) and (c) accruals for current or deferred Taxes
based on income or profits.
 
“Dealership Level Revenue” shall mean, with respect to any dealership location
of any Loan Party for any period, the total revenue attributed to such
dealership for such period, calculated in a manner consistent with GAAP.
 
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 2.13(c).
 
“Default Right” shall have the meaning set forth in Section 11.18(c).
 
“Deferred TRA Obligations” shall mean, at any time of determination, the amount
of past-due obligations to pay accrued Permitted TRA Payments for which payment
is deferred as contemplated in Section 4.3(b) of the Tax Receivable Agreement as
in effect on the Closing Date.
 
“Defaulting Lender” shall mean, at any time, any Lender as to which the
Administrative Agent has notified the Borrower that (a) such Lender has failed
for three (3) or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the Issuing Bank in respect
of a Letter of Credit or to the Swingline Lender in respect of a Swingline Loan
(each a “funding obligation”), (b) such Lender has notified the Administrative
Agent or the Borrower, or has stated publicly, that it will not comply with any
such funding obligation hereunder, or has defaulted on, its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (c) such Lender has, for three (3) or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder, (d) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender, or (e) such Lender or its Parent Company has become the
subject of a Bail-In Action.  The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.
 
15

--------------------------------------------------------------------------------

“Disqualified Capital Stock” means any Capital Stock, that, by its terms (or by
the terms of any other instrument, agreement or Capital Stock into which it is
convertible or for which it is exchangeable), or upon the occurrence of any
event or condition (i) matures or is mandatorily redeemable (other than solely
for Capital Stock that is not otherwise Disqualified Capital Stock), pursuant to
a sinking fund obligation or otherwise,(ii) is redeemable at the option of the
holder or beneficial owner thereof (in each case, other than solely for Capital
Stock that is not otherwise Disqualified Capital Stock), in whole or in part,
(iii) provides for the scheduled payments of dividends, distributions or other
Restricted Payments in cash, or (iv) is or becomes convertible into or
exchangeable for Indebtedness or any other obligation, instrument, agreement, or
Capital Stock that would meet any of the conditions in clauses (i), (ii), or
(iii) of this definition, in each case, prior to the date that is one hundred
eighty days after the Latest Maturity Date.
 
 “Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.
 
“Early Opt-in Election” shall mean the occurrence of:
 
(a)         (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.16(b)-(e) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Screen Rate, and
 
(b)          the election by the Administrative Agent or the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision by the
Administrative Agent of written notice of such election to the Borrower and the
Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent (with a copy to the Borrower).
 
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
 
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
 
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
16

--------------------------------------------------------------------------------

“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party with real property required to be pledged as Collateral in favor of
the Administrative Agent for the benefit of the Administrative Agent and other
Secured Parties, in each case in form and substance satisfactory to the
Administrative Agent.
 
“Engagement Letter” shall mean that certain engagement letter, dated as of March
15, 2020, executed by SunTrust Robinson Humphrey, Inc. and Truist Bank and
accepted and agreed to by the Parent.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability (including contingent
liabilities, and any liability for damages, costs of environmental investigation
and remediation, costs of administrative oversight, fines, natural resource
damages, penalties or indemnities) of the Borrower, any Subsidiary of the
Borrower or any Loan Party directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any actual or alleged exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that for purposes of Title I or Title IV of ERISA or Section 412 of the Code
would be deemed at any relevant time to be a “single employer” or otherwise
aggregated with the Borrower or any of the Loan Parties under Section 414(b),
(c), (m) or (o) of the Code or Section 4001 of ERISA.
 
“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 302
of ERISA with respect to any Plan or Multiemployer Plan, or any determination
that any Plan is in at‑risk status under Title IV of ERISA; (iii) any incurrence
by the Borrower, any of the Loan Parties or any of their respective ERISA
Affiliates of any liability under Title IV of ERISA with respect to any Plan or
Multiemployer Plan (other than for premiums due and not delinquent under Section
4007 of ERISA); (iv) any institution of proceedings, or the occurrence of an
event or condition which would reasonably be expected to constitute grounds for
the institution of proceedings by the PBGC, under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (v) any
incurrence by the Borrower, any of the Loan Parties or any of their respective
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, or the receipt by the Borrower,
any of the Loan Parties or any of their respective ERISA Affiliates of any
notice that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; (vi) any receipt by the Borrower, any of the Loan Parties
or any of their respective ERISA Affiliates of any notice, or any receipt by any
Multiemployer Plan from the Borrower, any of the Loan Parties or any of their
respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is insolvent
or in reorganization, within the meaning of Title IV of ERISA; (vii) engaging in
a non‑exempt prohibited transaction within the meaning of Section 4975 of the
Code or Section 406 of ERISA with respect to a Plan; or (viii) any filing of a
notice of intent to terminate any Plan if such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, any filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or the
termination of any Plan under Section 4041(c) of ERISA.
 
17

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Event of Default” shall have the meaning provided in Section 8.1.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934.
 
“Excluded Subsidiary” shall mean (a) each Immaterial Subsidiary, (b) each
Foreign Subsidiary that is a CFC, (c) each Subsidiary to the extent that (and
only for so long as) such Subsidiary is prohibited by any applicable Law from
guaranteeing the Obligations, (d) each Subsidiary if, and for so long as, the
guarantee of the Obligations by such Subsidiary would require the consent,
approval, license or authorization of a Governmental Authority or under any
binding Contractual Obligation (or, if such Subsidiary is not a wholly-owned
Subsidiary, under its Organizational Documents) with any Person other than the
Borrower or any Subsidiary existing on the Closing Date (or, if later, the date
such Subsidiary is acquired (so long as such Contractual Obligation is not
incurred in contemplation of such acquisition), except to the extent and until
such consent, approval, license or authorization has actually been obtained, (e)
each Subsidiary that is a not-for-profit organization, (f) each Subsidiary with
respect to which, as reasonably determined by the Borrower in good faith, the
guarantee by such Subsidiary would reasonably be expected to result in material
adverse tax consequences to the Borrower or any Subsidiary, (g) each CFC Holdco,
(h) each Subsidiary with respect to which, as reasonably determined by the
Borrower and the Administrative Agent the cost, burden and/or potential tax
liability of providing a guarantee outweigh the marginal benefits to be obtained
by the Lenders and (i) any non-wholly owned Subsidiary.
 
18

--------------------------------------------------------------------------------

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 10.8 shall be taken
into account.  If a Swap Obligation arises under a Master Agreement governing
more than one Hedging Transaction, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Hedging Transactions for
which such Guaranty or security interest is or becomes excluded in accordance
with the first sentence of this definition.
 
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.25) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
 
“Existing Credit Agreement” shall have the meaning given in the recitals to this
Agreement.
 
“Extended Revolving Commitment” shall have the meaning provided in Section
2.28(a).
 
“Extended Term Loans” shall have the meaning provided in Section 2.28(a).
 
“Extension”  shall have the meaning provided in Section 2.28(a).
 
“Extension Offer”  shall have the meaning provided in Section 2.28(a).
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreement between the United States and one or more other
governmental authorities that is entered into in order to facilitate compliance
with the foregoing.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (expressed, as
a decimal, rounded upwards, if necessary, to the next higher one one-hundredth
of one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Truist
Bank or any other Lender selected by the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
 
19

--------------------------------------------------------------------------------

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
 
“Financial Plan” shall have the meaning provided in Section 5.1(e).
 
“Financial Officer Certification” shall mean, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Parent, acting in such capacity, that, as of the
date of such certification, such financial statements fairly present, in all
material respects, the financial condition of Parent and its Subsidiaries as at
the dates indicated and the results of their operations and their cash flows for
the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Parent.
 
“Fiscal Year” shall mean any fiscal year of the Parent.
 
“Flood Hazard Property” as defined clause (d) of Part I in the definition of
Real Estate Documents.
 
“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert–Waters Flood Insurance Reform Act of 2012,
as now or hereafter in effect or any successor statute thereto, in each case,
together with all statutory and regulatory provisions consolidating, amending,
replacing, supplementing, implementing or interpreting any of the foregoing, as
amended or modified from time to time.
 
“Floorplan Collateral” shall have the meaning provided in the Floorplan
Intercreditor Agreement.
 
“Floorplan Intercreditor Agreement” shall mean that certain Intercreditor and
Collateral Access Agreement, dated as of the Closing Date, by and among Wells
Fargo Commercial Distribution Finance, LLC, the Administrative Agent and certain
of the Loan Parties.
 
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
 
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
20

--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation.  The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.  The
term “Guarantee” used as a verb has a corresponding meaning.
 
“Guarantors” shall mean, collectively, (a) the Parent, (b) Holdings, (c) the
Borrower (other than with respect to its own primary obligations), (d) each
Subsidiary identified as a “Guarantor” on the signature pages hereto, (e) each
Person that joins as a Guarantor pursuant to Section 5.12 or otherwise, (f) with
respect to (i) any Hedging Obligations between any Loan Party (other than the
Borrower) and any Lender-Related Hedge Provider that are permitted to be
incurred pursuant to Section 7.9 and any Bank Product Obligations owing by any
Loan Party (other than the Borrower), the Borrower and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, the Borrower, and (g) the successors and
permitted assigns of the foregoing; provided, however, that no Excluded
Subsidiary shall be a Guarantor.
 
“Guaranty” shall mean the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Article X.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions, (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction,  currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
21

--------------------------------------------------------------------------------

“Holdings LLC Agreement” shall mean that certain Fourth Amended & Restated
Limited Liability Company Agreement of Holdings dated as of February 11, 2020,
as amended, restated, supplemented or otherwise modified in accordance with this
Agreement.
 
“Immaterial Subsidiary” shall mean, at any date of determination, each
Subsidiary of the Borrower that has been designated by the Borrower in writing
to the Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below),
provided that (a) for purposes of this Agreement, at the time of such
designation (i) the total assets of all Immaterial Subsidiaries (other than
Foreign Subsidiaries) at the last day of the most recent Test Period shall not
equal or exceed 2.5% of the total assets of the Parent and its Subsidiaries at
such date or (ii) the gross revenues for such Test Period of all Immaterial
Subsidiaries (other than Foreign Subsidiaries) shall not equal or exceed 2.5% of
the consolidated gross revenues of the Parent and its Subsidiaries for such
period, in each case determined on a consolidated basis in accordance with GAAP,
(b) the Borrower shall not designate any new Immaterial Subsidiary if such
designation would not comply with the provisions set forth in clause (a) above,
and (c) if the total assets or gross revenues of all Subsidiaries so designated
by the Borrower as “Immaterial Subsidiaries” (and not redesignated as “Material
Subsidiaries”) shall at any time exceed the limits set forth in clause (a)
above, then all such Subsidiaries shall be deemed to be Material Subsidiaries
unless and until the Borrower shall redesignate one or more Immaterial
Subsidiaries as Material Subsidiaries, in each case in a written notice to the
Administrative Agent, and, as a result thereof, the total assets and gross
revenues of all Subsidiaries still designated as “Immaterial Subsidiaries” do
not exceed such limits; and provided further that the Borrower may designate and
re-designate a Subsidiary as an Immaterial Subsidiary at any time, subject to
the terms set forth in this definition.
 
“Incremental Amount” shall mean the sum of (i) $50,000,000 plus (ii) such
additional amounts so long as immediately after giving effect to the incurrence
of the Incremental Term Loans and the establishment of commitments in respect
thereof pursuant to Section 2.23 (and assuming any increase to the Revolving
Commitments contemplated at such time is fully drawn) and the use of the
proceeds of the loans thereunder, the Consolidated Leverage Ratio does not
exceed 2.00:1.00 (it being understood and agreed that, unless notified by the
Borrower, (A) the Borrower shall be deemed to have utilized amounts of the type
described in clause (ii) above prior to the utilization of amounts under clause
(i) above and (B) Loans may be incurred in respect of any or all of the clauses
(i) and (ii) above, and the proceeds from any such incurrence in respect of
clauses (i) and (ii) above, may be utilized in a single transaction by, first,
calculating the incurrence in respect of clause (ii) above (without giving
effect to any incurrence in respect of clause (i)), and second, calculating the
incurrence in respect of clause (i) above (the foregoing amount, the “Available
Incremental Amount”)); provided that the Aggregate Revolving Commitments may not
be increased by more than $20,000,000.
 
“Incremental Term Loan” shall have the meaning provided in Section 2.23.
 
“Incremental Term Loan Commitment” shall mean, with respect to Persons
identified as an “Incremental Term Loan Lender” in the applicable amendment,
supplement or joinder in form and substance reasonably satisfactory to the
Administrative Agent, together with their respective successors and assigns, the
commitment of such Person to make the Incremental Term Loan hereunder pursuant
to such amendment, supplement or joinder; provided that, at any time after the
funding of the Incremental Term Loan, determination of “Required Lenders” shall
include the outstanding principal amount of the Incremental Term Loan.
 
22

--------------------------------------------------------------------------------

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than (x) trade payables incurred in the ordinary
course of such Person’s business; provided that, for purposes of Section 8.1(f),
trade payables overdue by more than one hundred twenty (120) days shall be
included in this definition except to the extent that any of such trade payables
are being disputed in good faith and by appropriate measures, and (y) any
earn‑outs (until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP), Seller Financing Indebtedness, purchase
price adjustments for working capital and similar adjustments in respect of any
Acquisitions permitted under this Agreement), (iv) all obligations of such
Person under any conditional sale or other title retention agreement(s) relating
to property acquired by such Person, (v) the amount of Capital Lease Obligations
of such Person, (vi) the maximum amount of all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances, surety
bonds, performance bonds or similar extensions of credit, (vii) all Guarantees
of such Person of the type of Indebtedness described in clauses (i) through (vi)
above, (viii) all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) Disqualified Capital Stock, with the amount of Indebtedness
represented by such Disqualified Capital Stock being equal to the greater of its
voluntary or involuntary liquidation preference and its maximum fixed repurchase
price (for purposes hereof, the “maximum fixed repurchase price” of any
Disqualified Capital Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Capital Stock as if
such Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and as if such
price were based upon, or measured by, the fair market value of such
Disqualified Capital Stock), (x) all Off-Balance Sheet Liabilities and (xi) all
Hedging Obligations.  The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.  The amount of any
Indebtedness that is issued at a discount to its initial principal amount shall
be calculated based on the initial stated principal amount thereof without
giving effect to any such discounts.
 
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 
“Ineligible Assignee” shall mean (a) any competitor of the Borrower identified
on Schedule 1.01, (b) any Person that, together with its Affiliates, directly or
indirectly owns more than 5% of any competitor of the Borrower and is identified
on Schedule 1.01 and (c) any Affiliates or Subsidiary thereof to the extent
clearly identifiable as such on the basis that such Affiliate’s or Subsidiary’s
names include the name of the specified Ineligible Assignee).  Notwithstanding
anything to the contrary set forth in Section 11.2,  Schedule 1.01 may be
updated by the Borrower from time to time pursuant to written notice to the
Administrative Agent and without the consent of any Lender, provided, that no
Event of Default has occurred and is continuing at the time of such update;
provided that any Person that is a Lender or a Participant and subsequently
becomes an Ineligible Assignee (but was not an Ineligible Assignee at the time
it became a Lender) shall be deemed to not be an Ineligible Assignee hereunder
with respect to any Loans, Commitments or participations held by such Lender or
Participant at the time such Lender or Participant became an Ineligible
Assignee.
 
“Initial Term Loan Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make its portion of the Initial Term Loans
hereunder on the Closing Date, in a principal amount not exceeding the amount
set forth with respect to such Lender on Schedule I.  The aggregate principal
amount of all Lenders’ Initial Term Loan Commitments as of the Closing Date is
$80,000,000.
 
23

--------------------------------------------------------------------------------

“Initial Term Loans” shall have the meaning set forth in Section 2.5.
 
“Intercreditor Agreements” shall mean the Floorplan Intercreditor Agreement and
any Acceptable Intercreditor Agreement, collectively, in each case to the extent
then in effect.
 
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months (in each case, subject to availability);
provided, that:
 
(a)          the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
 
(b)         if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
 
(c)          any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;
 
(d)          each principal installment of the Term Loans shall have an Interest
Period ending on each installment payment date and the remaining principal
balance (if any) of the Term Loans shall have an Interest Period determined as
set forth above; and
 
(e)         no Interest Period for any Revolving Loan may extend beyond the date
specified in clause (i) of the definition of Revolving Commitment Termination
Date, and no Interest Period for any Term Loan may extend beyond the date
specified in clause (i) of the definition of Maturity Date.
 
“Interim Financial Statements” shall mean the unaudited consolidated financial
statements of the Parent and its Subsidiaries for the Fiscal Quarter ended
December 31, 2019 and March 31, 2020, including balance sheets and statements of
income or operations and cash flows.
 
“Internally Generated Cash” shall mean, with respect to Parent or any Subsidiary
during any period, cash funds of such Person and its Subsidiaries generated
during such period as a result of such Person’s operations and not constituting
(x) proceeds of the issuance of (or contributions in respect of) Capital Stock
of such Person, (y) proceeds of the incurrence of Indebtedness by such Person or
any of its Subsidiaries (other than any draws on any revolving line of credit)
or (z) proceeds of Asset Sales and Recovery Events.
 
“Investments” shall mean, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or debt or other securities of another Person, (b)
a loan, advance or capital contribution to, Guarantee with respect to any
obligation of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, but in each case, without duplication of any adjustments to
the amount of Investments permitted under Section 7.4 net of any return in
respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts.
 
24

--------------------------------------------------------------------------------

“IP Rights” shall mean all of the trademarks, service marks, trade names, domain
names, copyrights, patents, patent rights, franchises, licenses, software, trade
secrets and other intellectual property rights that are reasonably necessary for
the operation of their respective businesses that the Borrower or any of its
Subsidiaries owns, or possesses the legal right to use.
 
“IRS” shall mean the United States Internal Revenue Service.
 
“Issuing Bank” shall mean Truist Bank in its capacity as the issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit.
 
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit 5.12 executed and delivered by a Subsidiary in accordance with the
provisions of Section 5.12 or any other documents as the Administrative Agent
shall reasonably deem appropriate for such purpose.
 
“Junior Debt” shall mean any Indebtedness that constitutes (i) Subordinated
Debt, (ii) Indebtedness that is secured by assets on a junior basis to the Liens
securing the Obligations and (iii) unsecured Indebtedness.
 
“Junior Debt Documents” shall mean any agreement, indenture or instrument
pursuant to which any Junior Debt is issued, in each case as amended to the
extent permitted under the Loan Documents.
 
“Landlord Consent and Estoppel” shall mean, with respect to any Leasehold
Property in respect of which a Mortgage is required pursuant to this Agreement,
a letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord agrees to
provide Administrative Agent certain leasehold mortgagee protections and
consents to the granting of a Mortgage on such Leasehold Property by the Loan
Party tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Administrative Agent in its reasonable discretion, but in any
event sufficient for Administrative Agent to obtain a Title Policy with respect
to such Mortgage.
 
“Latest Maturity Date” shall mean, as of any date of determination, the latest
possible maturity or expiration date applicable to any Loan or Commitment
hereunder at such time, in each case, as extended in accordance with this
Agreement from time to time, as the case may be.
 
“Laws” or “Law” shall mean, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed the lesser of (x) $5,000,000 and (y) the
aggregate amount of the Revolving Commitments.
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.
 
25

--------------------------------------------------------------------------------

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time.  The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices 1998, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.
 
“Leasehold Property” shall mean any leasehold interest of any Loan Party as
lessee under any lease of real property, other than any such leasehold interest
designated from time to time by Administrative Agent in its sole discretion as
not being required to be included in the Collateral.
 
“Leasehold Property Documents” shall mean, with respect to each Leasehold
Property that is Material Real Property:
 
(a)          a Landlord Consent and Estoppel;
 
(b)          evidence that such Leasehold Property is a Recorded Leasehold
Interest;
 
(c)        a title report reasonably satisfactory to Administrative Agent issued
by a title company with respect thereto dated within a reasonable time
satisfactory to Administrative Agent and issued by a title company reasonably
satisfactory to Administrative Agent, together with copies of all recorded
documents listed as exceptions to title or otherwise referred to therein, each
in form and substance reasonably satisfactory to Administrative Agent;
 
(d)          a subordination non-disturbance agreement duly executed by any
Person that has a Lien on the fee interest in such Material Real Property, in
form and substance reasonably satisfactory to Administrative Agent and in
recordable form;
 
(e)          to the extent available, copies of any surveys of all such Material
Real Property and reports and other information regarding environmental matters
relating to such Material Real Property;
 
(f)          one or more fully executed and notarized Mortgages encumbering such
Material Real Property, and such financing statements and other instruments as
may be necessary or advisable to grant a Mortgage lien under the laws of the
applicable jurisdiction on such real property and fixtures located thereon, in
each case in proper form for recording in all appropriate places in all
applicable jurisdictions and evidence reasonably acceptable to the
Administrative Agent of payment by the Borrower of all title search, escrow and
examination charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages; and
 
(g)         a customary opinion of counsel (which counsel shall be reasonably
satisfactory to Administrative Agent) in the state in which such Material Real
Property is located with respect to the enforceability of the Mortgage to be
recorded in such state and such other matters as Administrative Agent may
reasonably request, in form and substance reasonably satisfactory to
Administrative Agent.
 
26

--------------------------------------------------------------------------------

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or the like
has been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.
 
“Lender-Related Hedge Provider” shall mean any Person that, (a)(i) at the time
it enters into a Hedging Transaction with any Loan Party, is a Lender or an
Affiliate of a Lender or (ii) has entered into a Hedging Transaction with any
Loan Party that exists on the Closing Date, and such Person is a Lender or an
Affiliate of a Lender on the Closing Date and (b) except when the Lender-Related
Hedge Provider is Truist Bank and its Affiliates, has provided prior written
notice to the Administrative Agent which has been acknowledged by the Borrower
of (x) the existence of such Hedging Transaction, and (y) the methodology to be
used by such parties in determining the obligations under such Hedging
Transaction from time to time.  In no event shall any Lender-Related Hedge
Provider acting in such capacity be deemed a Lender for purposes hereof to the
extent of and as to Hedging Obligations except that each reference to the term
“Lender” in Article IX and Section 11.4 shall be deemed to include such
Lender-Related Hedge Provider.  In no event shall the approval of any such
Person in its capacity as Lender-Related Hedge Provider be required in
connection with the release or termination of any security interest or Lien of
the Administrative Agent.  No new Hedging Transactions may be established by any
Lender-Related Hedge Provider at any time that an Event of Default exists.
 
“Lenders” shall mean each of the Persons identified as a “Lender” on the
signature pages hereto and each Additional Lender that joins this Agreement
pursuant to Section 2.23 and their successors and assigns and shall include,
where appropriate, the Swingline Lender.
 
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower or any
Subsidiary pursuant to the LC Commitment; provided that to the extent that a
Letter of Credit is issued for the account of a Subsidiary that is not a Loan
Party, then such Letter of Credit shall be deemed to be an Investment in such
Subsidiary and shall only be issued so long as such Investment is permitted
hereunder and the issuance of such Letter of Credit shall be deemed to
constitute a utilization of the relevant basket or except under Section 7.4.
 
“Letter of Credit Fee” shall have the meaning set forth in Section 2.14(c).
 
“LIBOR” shall mean, the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or, if
such service is not available, on any successor or substitute page of such
service or any successor to such service, or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period, with a
maturity comparable to such Interest Period (such rate, the “Screen Rate”);
provided, that if the rate referred to above is not available at any such time
for any reason, then LIBOR shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in Dollars in an amount equal to the amount of
such Eurodollar Loan are offered by major banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time), two (2)
Business Days prior to the first day of such Interest Period.  Notwithstanding
anything to the contrary in the foregoing, if LIBOR is less than 0.75%, such
rate shall be deemed to be 0.75% for purposes of this Agreement.
 
27

--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Limited Condition Transaction” shall mean any acquisition or other Investment
permitted hereunder by the Borrower or one or more of its Subsidiaries whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.
 
“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, each Intercreditor Agreement, the LC Documents, the Engagement
Letter, all Notices of Borrowing, all Notices of Conversion/Continuation, all
Compliance Certificates, all UCC financing statements, all stock powers and
similar instruments of transfer, any promissory notes issued hereunder and any
and all other instruments, agreements, documents and writings executed in
connection with any of the foregoing.
 
“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.
 
“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.
 
“Master Agreement” shall have the meaning set forth in the definition of
“Hedging Transaction.”
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (a)
the business, results of operations, financial condition, assets or liabilities
of the Parent and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties to perform any of their respective obligations under the Loan Documents,
(c) the rights and remedies of the Administrative Agent, the Issuing Bank,
Swingline Lender, and the Lenders under any of the Loan Documents or (d) the
legality, validity or enforceability of any of the Loan Documents.
 
“Material Agreement” shall mean (i) any contract or other arrangement to which
any Loan Party or any of its Subsidiaries is a party (other than the Loan
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect, (ii) any other
contract or arrangement with any counterparty or its Affiliates from which any
Loan Parties and their Subsidiaries, on an aggregate basis for all contracts
with such counterparty or any of its Affiliates, have received or are
anticipated to receive earnings in excess of 2.5% of Consolidated EBITDA on an
annual basis; provided that, any such contract or other arrangement described in
clause (ii) of this definition that is terminated and replaced in accordance
with Section 7.11, shall no longer constitute a Material Agreement for purposes
of this definition upon such replacement.
 
“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $5,000,000.  For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.
 
28

--------------------------------------------------------------------------------

“Material Real Property” shall mean any and all of the following:  (a) any fee
owned Real Property having a fair market value in excess of $2,000,000 as of the
date of the acquisition thereof, (b) any Leasehold Property that (i) has
aggregate payments under the terms of the lease of such property greater than or
equal to $500,000 per annum; (ii) is the corporate headquarters of any Loan
Party; or (iii) at the time of entering, acquiring, extending, restating or
renewing the corresponding lease, relates to one or more dealership locations
that have generated trailing twelve month Dealership Level Revenue of at least
$45,000,000, (c) any Real Property that the Administrative Agent determines
after the Closing Date, in its reasonable discretion, to be material to the
business, operations, properties, assets or condition (financial or otherwise)
of the Loan Parties and their Subsidiaries, taken as a whole, and designates in
writing to Borrower to be “Material Real Property”, and (d) any Real Property
identified as Material Real Property and listed on Schedule 4.11(d); provided,
that Material Real Property shall not include any Real Property that is subject
to a short-term lease or for which the lease is terminable by the landlord
without cause.
 
“Material Subsidiary” shall mean any Subsidiary that is not an Immaterial
Subsidiary.
 
“Maturity Date” shall mean the earlier of (i) July 22, 2025 or (ii) with respect
to the Term Loans, the date on which the principal amount of all outstanding
Term Loans have been declared or automatically have become due and payable
pursuant to Section 8.1 (whether by acceleration or otherwise).
 
“MFN Provision” shall have the meaning set forth in Section 2.23(c).
 
“Minimum Extension Condition” shall have the meaning set forth in Section
2.28(b).
 
“MIRE Event” shall mean if there are any Mortgaged Properties at such time, any
increase, extension or renewal of any of the Commitments or Loans (including any
incremental credit facilities hereunder, but excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Revolving Loans or (iii) the
issuance, renewal or extension of any Letters of Credit).
 
“Modified Amortization Percentage” shall mean, at any time, with respect to any
Incremental Term Loans that will constitute, and be added to, the Initial Term
Loans, a percentage equal to the fraction, the numerator of which is the amount
of the scheduled amortization payment required to be made on the next scheduled
amortization repayment date pursuant to Section 2.9(b) and the denominator of
which is the aggregate principal amount of Initial Term Loans that is
outstanding at such time (without giving effect to the incurrence of Incremental
Term Loans to be made at such time, but, for the avoidance of doubt, to include
any Incremental Term Loans incurred prior to such time).
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgaged Property” shall mean each Material Real Property of the Borrower or a
Loan Party with respect to which a Mortgage is granted pursuant to Sections
5.12, 5.13, 5.14 and/or 5.15 (if any).
 
“Mortgages” shall mean the mortgages, deeds of trust, deeds to secure debt or
other real estate security documents granted by any Loan Party to the
Administrative Agent from time to time and evidencing a Lien on a Mortgaged
Property in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, as the same may be amended, amended and restated,
extended, supplemented, substituted or otherwise modified from time to time.
 
“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of the Loan Parties or an
ERISA Affiliate, and each such plan for the five‑year period immediately
following the latest date on which the Borrower, any of the Loan Parties or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.
 
29

--------------------------------------------------------------------------------

“Narrative Report” shall mean, with respect to the financial statements for
which such narrative report is required, a narrative report or dashboard in the
form previously provided before the Closing Date, in either case, describing the
operations of Parent and its Subsidiaries in the form prepared for presentation
to senior management thereof for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate with comparison
to and variances from the immediately preceding period and budget.
 
“Net Cash Proceeds” shall mean the aggregate cash or Permitted Investments
proceeds received by the Borrower or any Subsidiary in respect of any Asset
Sale, Recovery Event or any issuance of Indebtedness net of (a) direct costs
incurred in connection therewith (including legal, accounting and investment
banking fees, and sales commissions) and other reasonable and customary
transaction costs, fees and expenses attributable to such transaction and
payable by the Borrower or such Subsidiary, (b) taxes paid or payable as a
result thereof, (c) in the case of any Asset Sale or any Recovery Event, the
amount necessary to retire any Indebtedness secured by a Lien permitted by
Section 7.2 (other than Indebtedness under the Loan Documents and Indebtedness
that is secured by Liens ranking junior to or pari passu with any Lien of the
Administrative Agent in respect of Indebtedness under the Loan Documents) on the
related property and (d) in the case of any Asset Sale, a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by a Loan Party in connection with such Asset Sale;
provided, that upon release of any such reserve (other than any release to pay
such indemnification obligations), the amount released shall be considered Net
Cash Proceeds.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
 
“NFIP” as defined in clause (d) of Part I in the definition of Real Estate
Documents.
 
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
 
“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of the Loan Parties primarily for the benefit of employees of the Borrower
or such of the Loan Parties residing outside the United States, which plan, fund
or other similar program provides, or results in, defined‑benefit retirement
benefits, or defined‑benefit payments to be made upon termination of employment,
and which plan is not subject to ERISA or the Code.
 
“Note” shall have the meaning set forth in Section 2.10(b).
 
“Notice of Borrowing” shall mean, a notice of (a) a Term Borrowing, (b) a
Revolving Borrowing or (c) a Swingline Borrowing which shall be substantially in
the form of Exhibit 2.3.
 
“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).
 
30

--------------------------------------------------------------------------------

“Obligations” shall mean, collectively, (a) all amounts owing by the Loan
Parties to the Administrative Agent, the Issuing Bank, any Lender (including the
Swingline Lender) or the Arrangers pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including without limitation, all principal, interest
(including any interest and fees accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest or fees is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider permitted by Section 7.9,
and (c) all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided, that
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations of such
Guarantor.
 
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, excluding any sale and leaseback transactions permitted
hereunder, (iii) any Synthetic Lease Obligation or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.
 
“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).
 
31

--------------------------------------------------------------------------------

“Parent” shall have the meaning given in the introductory paragraph hereof.
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
 
“Parent Holdings Group” shall mean the Parent and each Subsidiary of the Parent
(other than Holdings and its Subsidiaries).
 
“Participant” shall have the meaning set forth in Section 11.4(d).
 
“Participant Register” shall have the meaning set forth in Section 11.4(e).
 
“Patriot Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001).
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Acquisition” shall mean an Investment consisting of an Acquisition by
the Borrower or any other Loan Party (other than the Parent and Holdings) of at
least 75% of the Capital Stock, or a business line or division of, any Person;
provided that (1) in the case of an Acquisition for which the Acquisition
consideration is less than $5,000,000 (excluding amounts paid for inventory or
working capital), (a) no Event of Default shall have occurred and be continuing
or would result from such Acquisition and (b) Borrower shall deliver limited
reporting and legal due diligence as may be reasonably requested by
Administrative Agent, and (2) in the case of any other Acquisition, (a) no Event
of Default shall have occurred and be continuing or would result from such
Acquisition, (b) the property acquired (or the property of the Person acquired)
in such Acquisition is used or useful in the same or a similar line of business
as the Parent and its Subsidiaries were engaged in on the Closing Date (or a
business reasonably related, supplemental or ancillary thereto), (c) in the case
of an Acquisition of the Capital Stock of another Person, the Board of Directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (d) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that after
giving effect to such Acquisition on a Pro Forma Basis, (x) the Loan Parties
would be in compliance with the financial covenants set forth in Article VI
recomputed as of the end of the most recently ended Test Period; provided that,
for purposes of calculating the Consolidated Leverage Ratio for purposes of this
clause (x), Consolidated Total Debt of the Parent shall be deemed to include the
aggregate amount of any earn-out obligations and Seller Financing Indebtedness,
as reasonably estimated by the Borrower in good faith, scheduled to be incurred
pursuant to such Permitted Acquisition, and (y) the Consolidated Leverage Ratio
of the Loan Parties is in compliance with the requirements of Section 6.2 at
such time, (e) the representations and warranties made by the Loan Parties in
each Loan Document shall be true and correct in all material respects at and as
if made as of the date of such Acquisition (after giving effect thereto), except
to the extent such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, (f) the aggregate amount of acquisitions of
entities or assets that will not become Guarantors or do not constitute
Collateral, shall not exceed, as valued at cost at the time each such
acquisition is made and including all related commitments for future
acquisition, $10,000,000, (g) immediately after giving effect to such
Acquisition, the sum of cash on hand (that is unencumbered) of the Loan Parties
plus availability existing under the Aggregate Revolving Commitments is at least
$5,000,000; provided, further, that the requirements herein shall be subject to
Section 1.7 hereof in the case of a Limited Condition Transaction, (h) the
acquisition shall be non-hostile and shall have been approved by the Board of
Directors of the Person acquired or the Person from whom such assets or division
is acquired, as applicable, and (i) the Loan Parties shall have delivered to
Administrative Agent and Lenders at least ten Business Days prior to such
proposed acquisition, and Administrative Agent shall have satisfactorily
completed its review of, each of the following in form and substance
satisfactory to the Administrative Agent in its reasonable discretion:
 
32

--------------------------------------------------------------------------------

(i)            to the extent received by, or otherwise available to, the
applicable Loan Party, all relevant financial information with respect to such
acquisition, including, without limitation, the aggregate consideration for such
acquisition;
 
(ii)          with respect to the acquisition of any Person or assets or
division which for the four-quarter period most recently ended prior to the date
of such acquisition, shall have generated earnings before income taxes,
depreciation, and amortization during such period (calculated in substantially
the same manner as Consolidated EBITDA) equal to or greater than 3% of
Consolidated EBITDA calculated on a Pro Forma Basis, a quality of earnings
report detailing proposed adjustments;
 
(iii)         to the extent received by, or otherwise available to, the
applicable Loan Party, a due diligence memorandum prepared by the Loan Parties’
counsel regarding such counsel’s due diligence review of the target’s business,
assets, liabilities, operations and condition (financial or otherwise),
including customary lien and litigation searches; and
 
(iv)          any other information related to such acquisition that is
reasonably requested by the Administrative Agent or its counsel to the extent
such information has been received by or is reasonably available to the
Borrower.
 
“Permitted Encumbrances” shall have the meaning assigned to such term in Section
7.2.
 
“Permitted Exchange” shall mean (i) any transaction pursuant to Section 4.6(a)
or Section 4.6(m) (excluding any Cash Election (as defined in the Holdings LLC
Agreement)) of the Holdings LLC Agreement in which “Units” are exchanged for
“Class A Shares” (as such terms are defined in the Holdings LLC Agreement) of
Parent as described in the Holdings LLC Agreement and the Registration Statement
and (ii) in connection with a Permitted Acquisition consummated by the Parent
Holdings Group, any cash redemption of such “Units” to the extent reasonably
necessary to fund such Permitted Acquisition.
 
“Permitted Investments” shall mean:
 
(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
or instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the United States), in each case maturing within one year
from the date of acquisition thereof;
 
(b)          commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
(6) months from the date of acquisition thereof;
 
33

--------------------------------------------------------------------------------

(c)         certificates of deposit, bankers’ acceptances and time deposits
maturing within one year of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
 
(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
 
(e)          mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (a) through (d) above; and
 
(f)          other marketable debt instruments approved by the Administrative
Agent in its reasonable discretion.
 
“Permitted Refinancing” shall mean, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) (i) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.1, (provided that any additional Indebtedness shall be deemed to
constitute a utilization of the relevant basket or exemption under Section 7.1
pursuant to which such additional amount is permitted) and (ii) the proceeds of
any such Permitted Refinancing are applied substantially concurrently with the
incurrence thereof to the prepayment, refinancing or purchase of the
Indebtedness being prepaid, refinanced and/or purchased, (b) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c) (i)
to the extent such Indebtedness being so modified, refinanced, refunded, renewed
or extended is secured by a Lien on the Collateral, the Lien securing such
Indebtedness as modified, refinanced, refunded, renewed or extended shall not be
senior in priority to the Lien on the Collateral securing the Indebtedness being
modified, refinanced, refunded, renewed or extended and shall not be secured by
any additional assets unless such additional assets substantially simultaneously
secures the Obligations or is otherwise permitted under this Agreement and (ii)
to the extent such Indebtedness being so modified, refinanced, refunded, renewed
or extended is unsecured, such Indebtedness as modified, refinanced, refunded,
renewed or extended shall be unsecured, (d) to the extent such Indebtedness
being so modified, refinanced, refunded, renewed or extended is guaranteed by a
Guarantee, such Indebtedness as modified, refinanced, renewed or extended shall
not have any additional guarantees unless such additional guarantees are
substantially simultaneously provided in respect of the Loans and Commitments
under this Agreement and (e) to the extent such Indebtedness being so modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Loan Obligations, (i) such modification, refinancing, refunding, renewal or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being so modified, refinanced, refunded, renewed or
extended, (ii) the terms and conditions (including, if applicable, as to
collateral but excluding as to subordination, interest rate, redemptions and
redemption premium) of any such modified, refinanced, refunded, renewed or
extended Indebtedness, taken as a whole, are not materially less favorable to
the Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended (other than in the case of terms
applying to periods after the Latest Maturity Date for any Loans then
outstanding or otherwise added for the benefit of the Lenders hereunder);
provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by a
Person who is the obligor of the Indebtedness being so modified, refinanced,
refunded, renewed or extended.
 
34

--------------------------------------------------------------------------------

“Permitted Tax Distributions” shall mean distributions by Holdings to all
members of Holdings on a pro rata basis in an amount that is not in excess of
the amount sufficient to result in a distribution to Parent to enable the Parent
Holdings Group to timely satisfy its U.S. federal, state and local and non-U.S.
tax obligations, other than any obligations to remit any withholdings withheld
from payments to third parties (determined, for the avoidance of doubt, by
taking into account any tax benefits with respect to which any distributions
described in the definition of “Permitted TRA Payments” are made).
 
“Permitted TRA Payments” shall mean distributions by Holdings to all members of
Holdings on a pro rata basis in an amount that is not in excess of the amount
necessary for Parent to satisfy its payment obligations under the Tax Receivable
Agreement as in effect on the date hereof except that “Permitted TRA Payments”
shall not include any payment obligations of Parent pursuant to Article IV of
the Tax Receivable Agreement; for the avoidance of doubt, regularly scheduled
payments required under Section 3.1 of the Tax Receivable Agreement that are
deferred and paid at a later time in accordance with Section 4.3(b) of the Tax
Receivable Agreement are Permitted TRA Payments.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower, any of the Loan
Parties or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Plan of Reorganization” shall have the meaning set forth in Section
11.4(b)(vii)(C).
 
“Platform” shall have the meaning set forth in Section 11.1(b)(iii).
 
35

--------------------------------------------------------------------------------

“Pro Forma Basis” and “Pro Forma Effect” shall mean, for purposes of calculating
compliance with respect to any test or covenant hereunder (excluding, for the
avoidance of doubt, Consolidated Excess Cash Flow), compliance with any test or
covenant shall be determined after giving effect to any Subject Transaction or
the amount of any cost savings, operating expense reductions, other operating
improvements and cost synergies related to any Subject Transaction or the
implementation of any operational initiative and assuming that (i) all
acquisitions, Asset Sales and operational initiatives that have been consummated
during the period or subsequent to such period and prior to or simultaneously
with the event for which the calculation is made, and any Indebtedness or other
liabilities repaid in connection therewith had been consummated and repaid as of
the first day (or last day in the case of any Indebtedness in connection with
the calculation of the Consolidated Leverage Ratio, Consolidated Secured
Leverage Ratio and Consolidated First Lien Leverage Ratio) of the most recently
ended Test Period, (ii) any Indebtedness incurred or assumed in connection with
such transaction that is not retired in connection with such transaction (x)
shall be deemed to have been incurred as of the first day (or last day in the
case of the calculation of the Consolidated Leverage Ratio, Consolidated Secured
Leverage Ratio and Consolidated First Lien Leverage Ratio) of the applicable
period and (y) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination and (iii)
income statement items (whether positive or negative) and Capital Expenditures
attributable to the Person or property acquired shall be included beginning as
of the first day of the applicable period; provided that, whenever pro forma
effect or a determination of pro forma compliance is to be given to a Subject
Transaction or operational initiative, the pro forma calculation shall include,
net of the actual benefits realized during such calculation period from such
actions, (a) pro forma adjustments arising out of events which are directly
attributable to any proposed Subject Transaction or operational initiative, are
factually supportable and are expected to have a continuing impact, in each case
as determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the staff of the SEC, (b)
pro forma adjustments determined in good faith by the Borrower arising out of
operating and other expense reductions attributable to such transaction or
operational initiative being given pro forma effect that (y) have been realized
or (z) are supportable and quantifiable and are expected to be realized within
twelve (12) months following the date of such event and, in each case,
including, but not limited to, (1) reduction in personnel expenses, (2)
reduction of costs related to administrative functions, (3) reduction of costs
related to leased or owned properties and (4) reductions from the consolidation
of operations and streamlining of corporate overhead, and (c) such other
adjustments as determined in good faith by the Borrower; provided, further, that
(A) the aggregate adjustments, when combined with amounts added back to
Consolidated EBITDA pursuant to clause (H) of the definition thereof, under
sub-clauses (a), (b) and (c) shall not exceed 15% of Consolidated EBITDA during
any applicable Test Period (calculated prior to giving effect to such
adjustments), and using, for purposes of determining such compliance, the
historical financial statements of all entities or assets so acquired and the
consolidated financial statements of the Parent and its Subsidiaries, and (B)
the Borrower shall provide the Administrative Agent with written calculations of
the proposed adjustments set forth in clauses (b) and (c) above prior to the
inclusion of such adjustments in the calculation of any financial covenant under
the Loan Documents. No amounts shall be added pursuant to this definition to the
extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through pro forma adjustments or otherwise, with
respect to any period.
 
“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Borrower containing reasonably detailed calculations of the
financial covenants set forth in Article VI recomputed as of the end of the
period of the most recently ended Test Period, after giving effect to the
applicable transaction on a Pro Forma Basis.
 
“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or the Term Loan, as applicable, of all Lenders), (b) with
respect to all Revolving Commitments of any Lender at any time, the numerator of
which shall be the sum of such Lender’s Revolving Commitment (or if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments), and (c) with respect to all Term Loans
of any Lender at any time, the numerator of which shall be the sum of such
Lender’s Term Loans, and the denominator of which shall be the sum of all
Lenders’ Term Loans.
 
36

--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“QFC” shall have the meaning set forth in Section 11.18(c).
 
“QFC Credit Support” shall have the meaning set forth in Section 11.18(a).
 
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned or leased by the Borrower and any of the
Loan Parties, whether by lease, license or other means, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.
 
“Real Estate Documents” shall mean,
 
(I) with respect to each fee owned Real Property that is Material Real Property:
 
(a)         a fully executed and notarized Mortgage encumbering the fee interest
of such Loan Party in such real property, and such financing statements and
other instruments as may be necessary or advisable to grant a Mortgage lien
under the laws of the applicable jurisdiction on such real property and fixtures
located thereon;
 
(b)         ALTA mortgagee title insurance policies issued by a title insurance
company reasonably acceptable to the Administrative Agent with respect to such
real property, insuring the Administrative Agent that the Mortgage covering such
real property creates a valid and enforceable first priority mortgage lien on
such real property, free and clear of all defects and encumbrances except
Permitted Encumbrances, which title insurance policies shall otherwise be in
amount, form and substance reasonably satisfactory to the Administrative Agent
and shall include such endorsements as are reasonably requested by the
Administrative Agent (each, a “Title Policy”);
 
(c)         (i) a survey of such real property that is certified to the
Administrative Agent and the title insurance company, compliant with the minimum
requirements of the American Land Title Association as such requirements are in
effect on the date of the preparation thereof and otherwise in form and
substance reasonably acceptable to the Administrative Agent or (ii) an existing
survey together with a no-change affidavit sufficient for the title insurance
company to remove all standard survey exceptions from each Title Policy and
issue the title endorsements required in clause (b) of this Part I;
 
37

--------------------------------------------------------------------------------

(d)          (i) a completed “Life of Loan Federal Emergency Management Agency
Standard Flood Hazard Determination form indicating whether such real property
is located in an area designated by the Federal Emergency Management Agency (or
any successor agency) as a “special flood hazard area” or having special mud
slide hazards (a “Flood Hazard Property”) and (ii) if such real property is a
Flood Hazard Property, (A) indicating whether the community in which such real
property is located is participating in the National Flood Insurance Program
(“NFIP”) created by the United States Congress pursuant to the Flood Insurance
Laws, (B) the Borrower and the applicable Loan Party’s written acknowledgment of
receipt of written notification from the Administrative Agent (1) as to the fact
that such real property is a Flood Hazard Property and (2) as to whether the
community in which each such Flood Hazard Property is located is participating
in the NFIP and (C) copies of (i) flood insurance policies under the NFIP or the
Borrower’s application for flood insurance plus proof of premium payment, (ii)
private insurance endorsed to cause such private insurance to be fully compliant
with the federal law as regards private placement insurance applicable to the
NFIP, with commercially reputable insurance companies not Affiliates of the
Borrower and reasonably acceptable to the Administrative Agent, or (iii) other
evidence of flood insurance evidencing such flood insurance coverage in such
amounts and with such deductibles as the Administrative Agent may reasonably
request, with commercially reputable insurance companies not Affiliates of the
Borrower and reasonably acceptable to the Administrative Agent, in each case,
without limiting the foregoing, in compliance with applicable Flood Insurance
Laws, naming the Administrative Agent and its successors and/or assigns as
mortgagee and sole loss payee on behalf of the Lenders and otherwise in form and
substance reasonable acceptable to the Administrative Agent;
 
(e)          environmental assessment reports in form and substance reasonably
satisfactory to and from professional firms reasonably acceptable to the
Administrative Agent, including (1) Phase I Environmental Site Assessment
Reports, consistent with American Society of Testing and Materials (ASTM)
Standard E 1527-13, and applicable state requirements, on all of the owned real
property, dated no more than six (6) months prior to the Closing Date (or date
of the applicable Mortgage if provided post-closing), prepared by environmental
engineers satisfactory to the Administrative Agent, all in form and substance
satisfactory to the Administrative Agent, and (2) such environmental review and
audit reports, including Phase II reports, with respect to the real property of
any Loan Party as the Administrative Agent shall have requested, in each case
together with letters executed by the environmental firms preparing such
environmental reports, in form and substance satisfactory to the Administrative
Agent, authorizing the Administrative Agent and the Lenders to rely on such
reports, and the Administrative Agent shall be satisfied with the contents of
all such environmental reports;
 
(f)          if reasonably requested by the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent that such real property, and
the uses of such real property, are in compliance in all material respects with
all applicable zoning Laws (the evidence submitted as to which should include
the zoning designation made for such real property, the permitted uses of such
real property under such zoning designation and, if available, zoning
requirements as to parking, lot size, ingress, egress and building setbacks);
 
(g)          customary legal opinions to the Loan Parties in each jurisdiction
(i) where such real property is located and (ii) where the applicable Loan Party
granting the Mortgage on said real property is organized, regarding the due
execution, delivery and enforceability of each such Mortgage, the corporate
formation, existence and good standing of the applicable Loan Party, and such
other matters as may be reasonably requested by the Administrative Agent, in
each case addressed to the Administrative Agent and each Lender, in form and
substance reasonably acceptable to the Administrative Agent;
 
(h)        evidence reasonably acceptable to the Administrative Agent of payment
by the Borrower of all title insurance premiums, search, escrow and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of the Mortgages and issuance of the Title Policies and
endorsements contemplated above and such other documents as the Administrative
Agent may reasonably request with respect to any such Material Real Property;
and
 
38

--------------------------------------------------------------------------------

(i)           a duly executed Environmental Indemnity with respect thereto;
 
and (II) with respect to any Leasehold Property that is Material Real Property,
the Leasehold Property Documents and the documents set forth in clause (d) of
Part I above.
 
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank as applicable.
 
“Record Document” shall mean, with respect to any Leasehold Property, (i) the
lease evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Administrative Agent.
 
“Recorded Leasehold Interest” shall mean a Leasehold Property with respect to
which a Record Document has been recorded in all places necessary or desirable,
in Administrative Agent’s reasonable judgment, to give constructive notice of
such Leasehold Property to third party purchasers and encumbrancers of the
affected real property.
 
“Recovery Event” shall mean any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.
 
“Refinanced Indebtedness” shall have the meaning set forth in the definition of
“Credit Agreement Refinancing Indebtedness”.
 
“Refinancing” shall have the meaning set forth in the recitals to this
agreement.
 
“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Refinancing Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.27.
 
“Refinancing Commitments” shall mean any Refinancing Term Commitments or
Refinancing Revolving Commitments.
 
“Refinancing Loans” shall mean any Refinancing Term Loans or Refinancing
Revolving Loans.
 
“Refinancing Lender” shall have the meaning set forth in Section 2.27(d).
 
“Refinancing Revolving Commitments” shall mean one or more Classes of
commitments in respect of Revolving Loans hereunder that result from a
Refinancing Amendment.
 
“Refinancing Revolving Loans” shall mean one or more Classes of Revolving Loans
that result from a Refinancing Amendment.
 
39

--------------------------------------------------------------------------------

“Refinancing Term Commitments” shall mean one or more Classes of Term Loan
Commitments hereunder that result from a Refinancing Amendment.
 
“Refinancing Term Loans” shall mean one or more Classes of Term Loans that
result from a Refinancing Amendment.
 
“Register” shall have the meaning assigned to such term in Section 11.4(c).
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and the Term Loans (and any active
Incremental Term Loan Commitment) at such time or if the Lenders have no
Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure and the Term Loans; provided that, if there are only two or
three Lenders, Required Lenders shall mean at least two such Lenders holding
more than 50% of the aggregate outstanding Revolving Commitments and the Term
Loans at such time or if the Lenders have no Commitments outstanding, then at
least two Lenders holding more than 50% of the Revolving Credit Exposure and the
Term Loans; provided, further, that, to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Revolving Commitments,
Revolving Credit Exposure and Term Loans shall be excluded for purposes of
determining Required Lenders.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any Law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
40

--------------------------------------------------------------------------------

“Responsible Officer” shall mean, (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer or
the treasurer of the Borrower and (y) with respect to all other provisions, any
of the president, the chief executive officer, the chief operating officer, the
chief financial officer, the treasurer or a vice president of a Person or such
other representative of such Person as may be designated in writing by any one
of the foregoing with the consent of the Administrative Agent; and, with respect
to the financial covenants only, the chief financial officer or the treasurer of
such Person.
 
“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of its Capital Stock,
or any options, warrants, or other rights to purchase such Capital Stock,
whether now or hereafter outstanding.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased,
pursuant to terms hereof.
 
“Revolving Commitment Increase” shall have the meaning provided in Section 2.23.
 
“Revolving Commitment Termination Date” shall mean the earlier of (i) July 22,
2025 and (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 or 8.1.
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure at such time.
 
“Revolving Lender” shall mean Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving Credit
Exposure.
 
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
 
“S&P” shall mean S&P Global Ratings and any successor thereto.
 
“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Syria and the Crimea Region of the Ukraine).
 
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person located, organized
or resident in a Sanctioned Country or (c) any Person controlled by any such
Person.
 
“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.
 
41

--------------------------------------------------------------------------------

“Screen Rate” shall mean the rate specified in the definition of LIBOR.
 
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Lenders (including the Swingline Lender), the Issuing Banks, the Arrangers, the
Lender-Related Hedge Providers, the Bank Product Providers and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.1(a).
 
“Security Agreement” shall mean the security agreement dated as of the Closing
Date executed in favor of the Administrative Agent, for the benefit of the
Secured Parties, by each of the Loan Parties.
 
“Seller Financing Indebtedness” shall mean any obligation or liability
consisting of fixed deferred purchase price, installment payments, or promissory
notes that, in each case, is issued or otherwise incurred as consideration for
any Acquisition.
 
“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
 
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; (d)
such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital; (e) such Person is able to pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business and (f) such Person does not
intend, in any transaction, to hinder, delay or defraud either present or future
creditors or any other person to which such Person is or will become, through
such transaction, indebted.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
 
“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant Guarantee or grant of the relevant security interest under the Loan
Documents by such Loan Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.8.
 
“Subject Transaction” shall mean any Acquisition, any Disposition that results
in a Subsidiary ceasing to be a Subsidiary of the Borrower or, any asset sale of
a business unit, line of business or division, incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility or line of credit in the ordinary course for working capital
purposes unless such Indebtedness has been permanently repaid and not replaced),
Restricted Payment, Revolving Commitment Increase or Incremental Term Loan that
by the terms of this Agreement is subject to a test to be calculated on a “Pro
Forma Basis” or after giving “Pro Forma Effect.”
 
42

--------------------------------------------------------------------------------

“Subordinated Debt” shall mean Indebtedness of any Person subordinated to the
repayment of the Obligations pursuant to a written agreement in form and
substance reasonably satisfactory to the Administrative Agent.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower.
 
“Supported QFC” shall have the meaning set forth in Section 11.18(a).
 
“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.
 
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
 
“Swingline Lender” shall mean Truist Bank in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
 
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Tax Receivable Agreement” shall mean that certain Tax Receivable Agreement
dated as of February 11, 2020, by and among Parent, the “TRA Holders” (as
therein defined) and the other Persons party thereto, together with any other
tax receivable agreement approved by Administrative Agent in its sole discretion
from time to time.
 
43

--------------------------------------------------------------------------------

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, or penalties applicable thereto.
 
“TCF Agreement” shall mean that certain Inventory Security Agreement dated as of
June 19, 2015, by and among Singleton, Holdings and TCF Inventory Finance, Inc.,
as in effect on the Closing Date.
 
“Term Loan Commitments” shall mean the Initial Term Loan Commitment, any
Incremental Term Loan Commitment and any Refinancing Term Commitment.
 
“Term Loans” shall mean the Initial Term Loans, any Incremental Term Loans, any
Refinancing Term Loans and/or Extended Term Loans, as the context may require.
 
“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
 
“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 5.1(a) or 5.1(b).
 
“Title Policy” as defined clause (b) of Part I in the definition of Real Estate
Documents.
 
“Trade Date” shall have the meaning set forth in Section 11.4(b)(vii)(A).
 
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.
 
“Truist Bank” shall mean Truist Bank and its successors.
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
 
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding
clause (b) thereof (the Benchmark Replacement Adjustment).
 
“Unfinanced Cash Capital Expenditures” shall mean, for any period, the amount of
Capital Expenditures made by the Parent and its Subsidiaries during such period
in cash, but excluding any such Capital Expenditures financed with Indebtedness
permitted under Section 7.1 (but including Capital Expenditures to the extent
financed with the proceeds of Revolving Loans, Swingline Loans or loans under
any other revolving credit facility) and excluding any such Capital Expenditures
that constitute reinvestment of proceeds as permitted under Section 2.12(a).
 
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
 
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the respective State of the State of organization of
the Borrower and each Loan Party.
 
44

--------------------------------------------------------------------------------

“United States” or “U.S.” shall mean the United States of America.
 
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
 
“U.S. Special Resolution Regimes” shall have the meaning set forth in Section
11.18(a).
 
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g).
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
 
“Working Capital” shall mean, with respect to the Parent and its Subsidiaries on
a consolidated basis at any date of determination, Current Assets at such date
of determination minus Current Liabilities at such date of determination;
provided, that, increases or decreases in Working Capital shall be calculated
without regard to any changes in Current Assets or Current Liabilities as a
result of (a) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent or (b) the effects of
purchase accounting.
 
“Write-Down and Conversion Powers” shall mean (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
 
Section 1.2.        Classifications of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g. a
“Revolving Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base
Rate Loan”) or by Class and Type (e.g. “Eurodollar Revolving Loan”).  Borrowings
also may be classified and referred to by Class (e.g. “Revolving Borrowing”) or
by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Eurodollar
Revolving Borrowing”).
 
Section 1.3.          Accounting Terms and Determination.


(a)         Unless otherwise defined or specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared, in accordance with GAAP as in effect from time to time, applied on
a basis consistent with the most recent audited consolidated financial statement
of the Borrower delivered pursuant to Section 5.1(a); provided, that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any covenant for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.
 
45

--------------------------------------------------------------------------------

(b)        Notwithstanding any other provision contained herein, (i) for all
purposes of this Agreement and the other Loan Documents, including negative
covenants, financial covenants and component definitions, GAAP will be deemed to
treat operating leases and Capitalized Lease Obligations in a manner consistent
with the treatment under GAAP as in effect prior to the issuance by the
Financial Accounting Standards Board on February 24, 2016 of Accounting
Standards Update No. 2016-02 and (ii) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to (A) Statement
of Financial Accounting Standards 141R or ASC 805 (or any other financial
accounting standard having a similar result or effect), (B) any election under
Financial Accounting Standards Codification No. 825 – Financial Instruments, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Subsidiary at
“fair value” as defined therein or (C) any treatment of Indebtedness in respect
of convertible debt instruments under ASC 470-20 (or any other financial
accounting standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
 
(c)         Notwithstanding anything to the contrary herein, (x) financial
ratios and tests, including the Consolidated Leverage Ratio, Consolidated
Secured Leverage Ratio, Consolidated First Lien Leverage Ratio, the Fixed Charge
Coverage Ratio and compliance with covenants determined by reference to
Consolidated EBITDA shall be calculated on a Pro Forma Basis in the manner
prescribed in this Section 1.3 and (y) for purposes of determining compliance
with any ratio and test contained in this Agreement, with respect to any period
during which any Subject Transaction occurs or subsequent to such period and
prior to or simultaneously with the event for which the calculation is made, the
Consolidated Leverage Ratio, Consolidated Secured Leverage Ratio, Consolidated
First Lien Leverage Ratio, the Fixed Charge Coverage Ratio and Consolidated
EBITDA shall be calculated with respect to such period and such event on a Pro
Forma Basis and shall be calculated for the applicable period of measurement for
which quarterly or fiscal year-end financial statements have been delivered
pursuant to Section 5.1(a) or (b), as applicable, immediately preceding the date
of such event; provided that notwithstanding anything to the contrary in this
Section 1.3(c), when calculating Consolidated Excess Cash Flow and the
Consolidated Leverage Ratio for purposes of (i) the definition of “Applicable
Margin”, (ii) the percentage of Consolidated Excess Cash Flow to be applied
pursuant to Section 2.12(c) and (iii) determining actual compliance (and not in
compliance on a Pro Forma Basis) with Section 6.2, any Subject Transaction that
occurred subsequent to the end of the applicable period of measurement shall not
be given pro forma effect.
 
(d)        Notwithstanding any other provision contained herein, in the case of
any calculation of the Consolidated Leverage Ratio, Consolidated Secured
Leverage Ratio, Consolidated First Lien Leverage Ratio, Consolidated Fixed
Charge Coverage Ratio, and Consolidated EBITDA on a Pro Forma Basis that occurs
prior to the date on which financial statements have been (or are required to
be) delivered for the Fiscal Quarter ending June 30, 2020, any such calculation
to be made on a “Pro Forma Basis” shall use the Interim Financial Statements.
 
(e)         Any provision requiring pro forma compliance with the financial
covenants in Article VI shall be made assuming that compliance with the
Consolidated Leverage Ratio and Consolidated Fixed Charge Coverage Ratio
pursuant to such Article is required with respect to the most recently ended
Test Period; provided that, at any time prior to September 30, 2020, any
provision requiring pro forma compliance with the financial covenants in Article
VI should be made assuming that compliance with the Consolidated Leverage Ratio
and Consolidated Fixed Charge Coverage Ratio levels set forth in Article VI for
the Fiscal Quarter ending September 30, 2020 was required with respect to the
most recent Fiscal Quarter prior to such time.
 
46

--------------------------------------------------------------------------------

Section 1.4.         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in
Charlotte, North Carolina, unless otherwise indicated.
 
Section 1.5.          Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
 
Section 1.6.          Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 
Section 1.7.         Limited Condition Transactions.  Notwithstanding anything
in this Agreement or any Loan Document to the contrary, when (i) calculating any
applicable ratio in connection with the making of an Investment, including any
Permitted Acquisitions, (ii) determining the accuracy of any representation or
warranty, (iii) determining whether any Default or Event of Default has
occurred, is continuing or would result from any action, or (iv) determining
compliance with any other condition precedent to any action or transaction, in
each case of clauses (i) through (iv) in connection with a Limited Condition
Transaction, the date of determination of such ratio, the accuracy of such
representation or warranty (but taking into account any earlier date specified
therein), whether any Default or Event of Default has occurred, is continuing or
would result therefrom, or the satisfaction of any other condition precedent
shall, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCA Election”),
be deemed to be the date that the definitive agreement for such Investment is
entered into (the “LCA Test Date”).  If on a Pro Forma Basis after giving effect
to such Limited Condition Transaction and the other transactions to be entered
into in connection therewith (including any incurrence of Indebtedness and the
use of proceeds thereof) such ratios, representations and warranties, absence of
defaults, satisfaction of conditions precedent and other provisions are
calculated as if such Limited Condition Transaction or other transactions had
occurred at the beginning of the most recent fiscal quarter ending prior to the
LCA Test Date for which financial statements have been delivered pursuant to
Section 5.1(a) or (b), as applicable, the Borrower could have taken such action
on the relevant LCA Test Date in compliance with the applicable ratios or other
provisions, such provisions shall be deemed to have been complied with, (x)
unless an Event of Default pursuant to 8.1(a), 8.1(b), 8.1(h), 8.1(i) or 8.1(j)
shall be continuing on the date such Limited Condition Transaction is
consummated, and (y) so long as the date on which such Limited Condition
Transaction occurs is not more than six (6) months after the LCA Test Date.  For
the avoidance of doubt, (i) if any of such ratios, representations and
warranties, absence of defaults, satisfaction of conditions precedent or other
provisions are exceeded or breached as a result of fluctuations in any such
ratio (including due to fluctuations in Consolidated EBITDA), a change in facts
and circumstances or other provisions at or prior to the consummation of the
relevant Limited Condition Transaction, such ratios, representations and
warranties, absence of defaults, satisfaction of conditions precedent and other
provisions will not be deemed to have been exceeded, breached, or otherwise
failed as a result of such fluctuations or changed circumstances solely for
purposes of determining whether the Limited Condition Transaction and any
related transactions are permitted hereunder and (ii) such ratios and compliance
with such conditions shall not be tested at the time of consummation of such
Limited Condition Transaction, so long as the date on which such Limited
Condition Transaction is consummated is not more than six (6) months after the
LCA Test Date.  If the Borrower has made an LCA Election for any Limited
Condition Transaction, then in connection with any subsequent calculation of any
ratio or basket availability with respect to any other transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.  For purposes of any calculation pursuant to this Section 1.7 of
the Consolidated Fixed Charge Coverage Ratio, clause (a) of the definition of
Consolidated Fixed Charges may be calculated using an assumed interest rate for
the Indebtedness to be incurred in connection with such Limited Condition
Transaction based on the indicative interest margin contained in any financing
commitment documentation with respect to such Indebtedness or, if no such
indicative interest margin exists, as reasonably determined by the Borrower in
good faith.
 
47

--------------------------------------------------------------------------------

Section 1.8.          Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws):  (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.
 
Section 1.9.          LIBOR.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Adjusted LIBO Rate”.
 
Section 1.10.        Rounding.  Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
 
Section 1.11.      References to Agreements, Laws, Etc.  Unless otherwise
expressly provided herein, (a) references to Organizational Documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements, and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
permitted by any Loan Document; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.
 
48

--------------------------------------------------------------------------------

Section 1.12.        Leverage Ratios.  Notwithstanding anything to the contrary
contained herein, for purposes of calculating any leverage ratio herein in
connection with the incurrence of any Indebtedness, (a) there shall be no
netting of the cash proceeds proposed to be received in connection with the
incurrence of such Indebtedness and (b) to the extent the Indebtedness to be
incurred is revolving Indebtedness, such incurred revolving Indebtedness (or if
applicable, the portion (and only such portion) of the increased commitments
thereunder) shall be treated as fully drawn.
 
Section 1.13.       Cashless Rolls.  Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Term Loans or loans incurred under
Credit Agreement Refinancing Indebtedness, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in cash” or any other similar requirement.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1.         General Description of Facilities.  Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing
Bank may issue Letters of Credit in accordance with Section 2.22, (iii) the
Swingline Lender may make Swingline Loans in accordance with Section 2.4, (iv)
each Lender agrees to purchase a participation interest in the Letters of Credit
and the Swingline Loans pursuant to the terms and conditions hereof; provided,
that in no event shall the aggregate principal amount of all outstanding
Revolving Loans, Swingline Loans and outstanding LC Exposure exceed the
Aggregate Revolving Commitments in effect from time to time; and (v) each Lender
severally agrees to make its portion of the Initial Term Loans to the Borrower
on the Closing Date in a principal amount not exceeding such Lender’s Initial
Term Loan Commitment.
 
Section 2.2.         Revolving Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Revolving Commitments, to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in, after giving effect to
any Revolving Borrowing, (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders exceeding the Aggregate Revolving Commitments.  During
the Availability Period, the Borrower shall be entitled to borrow, prepay and
reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrower may not borrow or reborrow if a Default
or an Event of Default has occurred and is continuing.  The Revolving Loans may
be, from time to time, Base Rate Loans or Eurodollar Loans or a combination
thereof.
 
49

--------------------------------------------------------------------------------

Section 2.3.         Procedures for Revolving Borrowings and Term Loan
Borrowings.  The Borrower shall deliver a Notice of Borrowing to the
Administrative Agent (or telephonic notice promptly confirmed in writing by a
Notice of Borrowing) (x) prior to 11:00 a.m. one Business Day prior to the
requested date of each Base Rate Borrowing and (y) prior to 11:00 a.m. three (3)
Business Days prior to the requested date of each Eurodollar Borrowing (or, in
the case of an Eurodollar Borrowing on the Closing Date, prior to 4:00 p.m. two
(2) Business Days prior to the Closing Date).  Each Notice of Borrowing shall be
irrevocable and shall specify:  (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Class and Type of Loans comprising such Borrowing and (iv) in the case
of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period).  Each Borrowing shall consist of Base Rate Loans or Eurodollar Loans or
a combination thereof, as the Borrower may request.  The aggregate principal
amount of each Eurodollar Borrowing shall be not less than $500,000 or a larger
multiple of $100,000, and the aggregate principal amount of each Base Rate
Borrowing shall not be less than $100,000 or a larger multiple of $100,000;
provided, that Base Rate Loans made pursuant to Section 2.4 or Section 2.22(d)
may be made in lesser amounts as provided therein.  At no time shall the total
number of Eurodollar Borrowings outstanding at any time exceed eight.  Promptly
following the receipt of a Notice of Borrowing in accordance herewith, the
Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Loan to be made as part of the requested Borrowing.  If
the Borrower fails to specify a Type of Loan in a Notice of Revolving Borrowing,
then the applicable Loans shall be made or continued as, or converted to Base
Rate Loans.  Any such automatic conversion or continuation shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Loans.  If the Borrower requests a Borrowing of Eurodollar
Loans in any such Notice of Borrowing, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one (1) month.
 
Section 2.4.          Swingline Commitment.
 
(a)          Subject to the terms and conditions set forth herein, the Swingline
Lender may, in its reasonable discretion, make Swingline Loans to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time not to exceed, after giving effect to any
Swingline Borrowing, the lesser of (i) the Swingline Commitment then in effect
and (ii) the difference between the Aggregate Revolving Commitments and the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
 
(b)        The Borrower shall deliver to the Administrative Agent a Notice of
Borrowing prior to 11:00 a.m. on the requested date of each Swingline
Borrowing.  Each such Notice of Borrowing shall be irrevocable and shall
specify:  (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited.  The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Borrowing.  Each Swingline Loan shall accrue interest at the Base Rate plus the
Applicable Margin.  The aggregate principal amount of each Swingline Loan shall
not be less than $100,000 or a larger multiple of $100,000, or such other
minimum amounts agreed to by the Swingline Lender and the Borrower.  The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Borrowing not later than 1:00 p.m. on
the requested date of such Swingline Loan.
 
(c)          The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan.  Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
and such proceeds will be used solely for the repayment of such Swingline Loan.
 
50

--------------------------------------------------------------------------------

(d)          If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred.  On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.
 
(e)          Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter.  Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
 
Section 2.5.         Initial Term Loan Commitments.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make its portion of
a single loan (each, an “Initial Term Loan”, and collectively the “Initial Term
Loans”) to the Borrower on the Closing Date in a principal amount equal to the
Initial Term Loan Commitment of such Lender.  The Initial Term Loans may be,
from time to time, Base Rate Loans or Eurodollar Loans or a combination thereof.
 
Section 2.6.          Funding of Borrowings.
 
(a)         Each Lender will make available each Loan to be made by it hereunder
on the proposed date thereof by wire transfer in immediately available funds by
11:00 a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.
 
51

--------------------------------------------------------------------------------

(b)         Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender on the date of such
Borrowing, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest at the
Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing.  Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
 
(c)         All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares.  No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
 
Section 2.7.          Interest Elections.
 
(a)          Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing.  Thereafter, the Borrower may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section 2.7.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b)          To make an election pursuant to this Section 2.7, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing that is to be converted or
continued, as the case may be, substantially in the form of Exhibit 2.7 attached
hereto (a “Notice of Conversion/Continuation”) (x) prior to 11:00 a.m. one (1)
Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
 
52

--------------------------------------------------------------------------------

(c)          If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if an Event of Default has occurred and is continuing. 
No conversion of any Eurodollar Loans shall be permitted except on the last day
of the Interest Period in respect thereof.
 
(d)          Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
Section 2.8.          Optional Reduction and Termination of Commitments.
 
(a)         Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.  The Initial Term Loan Commitments shall terminate on the
Closing Date upon the making of the Initial Term Loans pursuant to Section 2.5.
 
(b)         Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable, except to the extent conditioned on a
refinancing of all or any portion of the Aggregate Revolving Commitments), the
Borrower may reduce the Aggregate Revolving Commitments in part or terminate the
Aggregate Revolving Commitments in whole; provided, that (i) any partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this Section
2.8 shall be in an amount of at least $100,000 and any larger multiple of
$100,000 and (iii) no such reduction shall be permitted which would reduce the
Aggregate Revolving Commitments to an amount less than the aggregate outstanding
Revolving Credit Exposure of all Lenders.  Any such reduction in the Aggregate
Revolving Commitments below the principal amount of the Swingline Commitment and
the LC Commitment shall result in a dollar-for-dollar reduction in the Swingline
Commitment and the LC Commitment.
 
(c)         With the written approval of the Administrative Agent, the Borrower
may terminate (on a non-ratable basis) the unused amount of the Revolving
Commitment of a Defaulting Lender, and in such event the provisions of Section
2.26 will apply to all amounts thereafter paid by the Borrower for the account
of any such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender may have against such Defaulting Lender.
 
Section 2.9.          Repayment of Loans.
 
(a)          The outstanding principal amount of all Revolving Loans and
Swingline Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Revolving Commitment Termination Date.
 
53

--------------------------------------------------------------------------------

(b)          The Borrower unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Initial Term Loans of such Lender in installments payable on the dates set forth
below, with each such installment being in the aggregate principal amount for
all Lenders set forth opposite such date below (and on such other date(s) and in
such other amounts as may be required from time to time pursuant to this
Agreement), as such amounts shall be reduced from time to time by optional
prepayments pursuant to Section 2.11 and mandatory prepayments pursuant to
Section 2.12:
 
Installment Date
 
Aggregate Principal Amount
 
March 31, 2021
 
$
1,125,000
 
June 30, 2021
 
$
1,125,000
 
September 30, 2021
 
$
1,125,000
 
December 31, 2021
 
$
1,125,000
 
March 31, 2022
 
$
1,125,000
 
June 30, 2022
 
$
1,125,000
 
September 30, 2022
 
$
1,125,000
 
December 31, 2022
 
$
1,125,000
 
March 31, 2023
 
$
1,687,500
 
June 30, 2023
 
$
1,687,500
 
September 30, 2023
 
$
1,687,500
 
December 31, 2023
 
$
1,687,500
 
March 31, 2024
 
$
2,250,000
 
June 30, 2024
 
$
2,250,000
 
September 30, 2024
 
$
2,250,000
 
December 31, 2024
 
$
2,250,000
 
March 31, 2025
 
$
2,250,000
 
June 30, 2025
 
$
2,250,000
 
Maturity Date
 
Remaining outstanding
principal amount of Initial
Term Loans
 



 
54

--------------------------------------------------------------------------------

provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Initial Term Loans shall be due and payable on the
Maturity Date.  In connection with any Incremental Term Loans that constitute
part of the same Class as the Initial Term Loans, the Borrower and the
Administrative Agent shall be permitted to adjust the rate of prepayment in
respect of such Class such that the Term Lenders holding Initial Term Loans
comprising such Class continue to receive a payment that is not less than the
same amount that such Term Lenders would have received absent the issuance of
such Incremental Term Loans (i.e., the amortization percentage set forth in the
immediately preceding sentence shall be automatically adjusted to reflect the
Modified Amortization Percentage); provided, that if such Incremental Term Loans
are to be “fungible” with the Initial Term Loans, notwithstanding any other
conditions specified in this Section 2.9(b), the amortization for such
“fungible” Incremental Term Loans may provide for amortization based on the
Modified Amortization Percentage to ensure that such Incremental Term Loans will
be “fungible” with the Initial Term Loans; provided, further, that without the
consent of any other Loan Party or Lender, the Borrower and the Administrative
Agent may effect such amendments to the Agreement as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.9(b).  The immediately
preceding sentence of this Section 2.9(b) shall supersede any provision in
Section 11.2 to the contrary.
 
Section 2.10.       Evidence of Indebtedness.  (a)  Each Lender shall maintain
in accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement. 
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment and Term Loan Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Class and Type
thereof and, in the case of a Eurodollar Loan, the Interest Period applicable
thereto, (iii) the date of each continuation thereof pursuant to Section 2.7,
(iv) the date of each conversion of all or a portion thereof to another Type
pursuant to Section 2.7, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of such Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof.  The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.  In the
event of any conflict between the records of the Administrative Agent and the
records of any Lender in respect of such matters, the records of the
Administrative Agent shall be conclusive in the absence of manifest error.
 
(b)         This Agreement evidences the obligation of the Borrower to repay the
Loans and is being executed as a “noteless” credit agreement.  However, at the
request of any Lender (including the Swingline Lender) at any time, the Borrower
agrees that it will prepare, execute and deliver to such Lender a promissory
note payable to the order of such Lender substantially in the form of Exhibit
2.10 (a “Note”).  Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment permitted
hereunder) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
 
55

--------------------------------------------------------------------------------

Section 2.11.        Optional Prepayments.  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing of any Class, in whole or
in part, without premium or penalty, by giving irrevocable (except to the extent
conditioned on a refinancing of all or any portion of the Loans) written notice
(or telephonic notice promptly confirmed in writing) to the Administrative Agent
no later than (i) in the case of prepayment of any Eurodollar Borrowing, 12:00
p.m. not less than three (3) Business Days prior to any such prepayment, (ii) in
the case of any prepayment of any Base Rate Borrowing, 12:00 p.m. not less than
one (1) Business Day prior to the date of such prepayment, and (iii) in the case
of Swingline Borrowings, 12:00 p.m. on the date of such prepayment.  Each such
notice shall be irrevocable (except to the extent conditioned on a refinancing
of all or any portion of the Loans) and shall specify the proposed date of such
prepayment, the Class(es) and Types of Loans to be prepaid and the principal
amount of each Borrowing or portion thereof to be prepaid, which shall be in
minimum amounts of $100,000 and integral multiples of $100,000 (or in the
aggregate principal amount of the Type of Loans that are prepaid).  Upon receipt
of any such notice, the Administrative Agent shall promptly notify each affected
Lender of the contents thereof and of such Lender’s Pro Rata Share of any such
prepayment.  If such notice is given, the aggregate amount specified in such
notice shall be due and payable on the date designated in such notice, together
with accrued interest to such date on the amount so prepaid in accordance with
Section 2.13(d); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.19.  Each partial
prepayment of any Loan (other than a Swingline Loan) shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.2 or in the case of a Swingline Loan pursuant to
Section 2.4.  Each prepayment of a Borrowing shall be applied to the aggregate
principal outstanding amount of Revolving Borrowings at the discretion of the
Borrower, and in the case of a prepayment of the Term Loans, to principal
installments in the order determined by the Borrower in its sole discretion (and
absent such direction, in direct order of maturity).
 
Section 2.12.        Mandatory Prepayments.
 
(a)         Subject to the proviso contained in this subsection (a), promptly
(and in any event, within three (3) Business Days) after receipt by the Borrower
or any Loan Party of Net Cash Proceeds of any Asset Sale or Recovery Event, the
Borrower shall prepay the Obligations in accordance with Section 2.12(d) in an
amount equal to such Net Cash Proceeds; provided that the Borrower shall not be
required to prepay the Obligations with respect to (i) proceeds from the Asset
Sales in the ordinary course of business, (ii) proceeds from other Asset Sales
permitted under Section 7.6, (iii) so long as the Approved Floorplan Financing
Documents are in effect, proceeds from Asset Sales of Floorplan Collateral and
(iv) proceeds of any sale or disposition by the Borrower or any Loan Party of
any of its assets, or proceeds from casualty insurance policies or eminent
domain, condemnation or similar proceedings that in the case of this clause (iv)
are reinvested in assets then used or usable in the business of the Borrower and
the Loan Parties within one hundred eighty (180) days following receipt thereof
or in which the Borrower or such Loan Party has entered into a commitment to
reinvest such proceeds within two hundred seventy (270) days following receipt
thereof and such proceeds are reinvested in assets or used or usable in the
business of the Borrower and the Loan Parties within three hundred sixty (360)
days following receipt thereof; provided, further, that if such 270‑day period
or 360‑day period, as applicable, expires without the Borrower or such Loan
Party reinvesting all or any portion of such proceeds, promptly (and in any
event within three (3) Business Days) thereafter, the Borrower or such Loan
Party shall prepay the Obligations in an amount equal to the unused portion of
such Net Cash Proceeds.
 
(b)        No later than the Business Day following the date of receipt by the
Borrower or any Loan Party of Net Cash Proceeds of any issuance of Indebtedness
(other than Indebtedness permitted under Section 7.1 (other than Credit
Agreement Refinancing Indebtedness)), the Borrower shall prepay the Obligations
in accordance with Section 2.12(d) in an amount equal to such Net Cash Proceeds.
 
(c)          Within one hundred and twenty (120) days after the end of each
Fiscal Year commencing with the Fiscal Year ending December 31, 2021, the
Borrower shall prepay the Obligations in an aggregate amount equal to (x) 50% of
Consolidated Excess Cash Flow for such Fiscal Year if the Consolidated Leverage
Ratio is greater than or equal to 1.50:1.00 as of the end of such Fiscal Year,
(y) 25% of Consolidated Excess Cash Flow for such Fiscal Year if the
Consolidated Leverage Ratio is less than 1.50:1.00 but greater than or equal to
0.75:1.00 as of the end of such Fiscal Year and (z) 0% of Consolidated Excess
Cash Flow for such Fiscal Year if the Consolidated Leverage Ratio is less than
0.75:1.00 as of the end of such Fiscal Year, in each case minus the aggregate
amount of any voluntary prepayments of the Term Loans made with Internally
Generated Cash during such Fiscal Year.
 
56

--------------------------------------------------------------------------------

(d)         Any prepayments made by the Borrower pursuant to Sections 2.12(a),
(b) or (c) above shall be applied as follows:  first, to Administrative Agent’s
fees and reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective Pro Rata Shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective Pro Rata Shares of such interest and fees; fourth, on a pro rata
basis to the principal balance of each Class of Term Loans (or, in the case of
the incurrence of any Credit Agreement Refinancing Indebtedness, to the
applicable Class of Term Loans being refinanced), until the same shall have been
paid in full, pro rata to the Lenders based on their Pro Rata Shares of such
Term Loans, and applied, in the case of a prepayment under Section 2.12(a),
first to the next four scheduled installments of principal (in forward order of
maturity) and then pro rata to the remaining principal installments of the Term
Loans, and in the case of Sections 2.12(b) and (c), pro rata to the principal
installments of the Term Loans; fifth, to the principal balance of the Swingline
Loans, until the same shall have been paid in full, to the Swingline Lender,
sixth, to the principal balance of the Revolving Loans, until the same shall
have been paid in full, pro rata to the Lenders based on their respective
Revolving Commitments and seventh, to Cash Collateralize the Letters of Credit
in an amount in cash equal to the LC Exposure as of such date plus any accrued
and unpaid fees thereon.  The Revolving Commitments of the Lenders shall not be
permanently reduced by the amount of any prepayments made pursuant to clauses
fifth through seventh above, unless an Event of Default has occurred and is
continuing and the Required Lenders so request.
 
(e)         If at any time the Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitments, as reduced pursuant to Section 2.8 or
otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.19.  Each
prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans to the full extent thereof, and finally
to Eurodollar Loans to the full extent thereof.  If after giving effect to
prepayment of all Swingline Loans and Revolving Loans, the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitments, the
Borrower shall Cash Collateralize its reimbursement obligations with respect to
all Letters of Credit in an amount equal to such excess plus any accrued and
unpaid fees thereon.
 
Section 2.13.        Interest on Loans.
 
(a)          The Borrower shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin for Base Rate Loans in effect from time to
time and (ii) each Eurodollar Loan at the Adjusted LIBO Rate for the applicable
Interest Period in effect for such Loan plus the Applicable Margin for
Eurodollar Loans in effect from time to time.
 
(b)          The Borrower shall pay interest on each Swingline Loan at the Base
Rate plus the Applicable Margin for Base Rate Loans in effect from time to time.
 
57

--------------------------------------------------------------------------------

(c)         Notwithstanding clauses (a) and (b) above, if an Event of Default
has occurred and is continuing, at the option of the Required Lenders, and
automatically after acceleration or with respect to any past due amount
consisting of principal or, after passage of the applicable cure period,
interest, the Borrower shall pay interest (“Default Interest”) with respect to
any past due amount of all Eurodollar Loans (consisting of principal and, after
passage of the applicable cure period, interest) at the rate per annum equal to
200 basis points above the otherwise applicable interest rate for such past due
principal (and interest, as applicable) of such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to any past due amount of all Base Rate Loans
(consisting of principal and, after passage of the applicable cure period,
interest) and all other past due amount of the Obligations hereunder (other than
Loans), at the rate per annum equal to 200 basis points above the otherwise
applicable interest rate for Base Rate Loans.
 
(d)          Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be.  Interest on all outstanding Eurodollar Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any Eurodollar Loans having an Interest Period in excess of
three months, on each day which occurs every three months after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be.  Interest on any Loan which is converted into
a Loan of another Type or which is repaid or prepaid shall be payable on the
date of such conversion or on the date of any such repayment or prepayment (on
the amount repaid or prepaid) thereof.  All Default Interest shall be payable on
demand.
 
(e)         The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder in accordance herewith and shall promptly
notify the Borrower and the Lenders of such rate in writing (or by telephone,
promptly confirmed in writing).  Any such determination shall be conclusive and
binding for all purposes, absent manifest error.
 
Section 2.14.        Fees.
 
(a)          The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.
 
(b)         The Borrower agrees to pay to the Administrative Agent for the
account of each Lender, a commitment fee (the “Commitment Fee”), which shall
accrue at the Applicable Margin with respect to Commitment Fees on the daily
amount of the unused Revolving Commitment of such Lender during the Availability
Period.  For purposes of computing the Commitment Fee, the Revolving Commitment
of each Lender shall be deemed used to the extent of the outstanding Revolving
Loans and LC Exposure, but not Swingline Exposure, of such Lender.
 
(c)          The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender, a letter of credit fee with respect to its participation
in each Letter of Credit (the “Letter of Credit Fee”), which shall accrue at a
rate per annum equal to the Applicable Margin for Eurodollar Loans then in
effect on the daily average amount of such Lender’s LC Exposure attributable to
such Letter of Credit during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which such Letter of
Credit expires or is drawn in full (such Letter of Credit Fee shall continue to
accrue on any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date) and (ii) to the Issuing Bank for its own account a
facing fee, which shall accrue at a rate equal to 0.25% on the daily average
amount of the LC Exposure during the Availability Period (or until the date that
such Letter of Credit is irrevocably cancelled, whichever is later), as well as
the Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Notwithstanding the foregoing, if the interest rate on the Loans is increased to
the Default Interest pursuant to Section 2.13(c), the rate per annum used to
calculate the Letter of Credit Fee pursuant to clause (i) above shall
automatically be increased by 200 basis points.
 
58

--------------------------------------------------------------------------------

(d)         The Borrower shall pay on the Closing Date to the Administrative
Agent and its affiliates all fees in the Engagement Letter that are due and
payable on the Closing Date.  The Borrower shall pay on the Closing Date to the
Lenders all upfront fees previously agreed in writing.
 
(e)        Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on the first such date to occur after the Closing Date and
on the Revolving Commitment Termination Date (and if later, the date the Loans
and LC Exposure shall be repaid in their entirety); provided further, that any
such fees accruing after the Revolving Commitment Termination Date shall be
payable on demand.
 
(f)          Anything herein to the contrary notwithstanding, during any period
a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
Commitment Fees during such period pursuant to Section 2.14(b) or Letter of
Credit Fees accruing during such period pursuant to Section 2.14(c)  (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that (a) to the extent that a portion of the LC Exposure
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments and (b) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Bank.  The pro rata payment provisions of Section 2.21 shall
automatically be deemed adjusted to reflect the provisions of this subsection
(f).
 
Section 2.15.        Computation of Interest and Fees.
 
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day).  All other interest and all fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.
 
Section 2.16.        Inability to Determine Interest Rates.
 
(a)          If prior to the commencement of any Interest Period for any
Eurodollar Borrowing,
 
(i)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that, by reason of circumstances affecting the relevant interbank market,
adequate means do not exist for ascertaining LIBOR (including, without
limitation, because the Screen Rate is not available or published on a current
basis) for such Interest Period; provided that no Benchmark Transition Event or
Early Opt-In Election shall have occurred at such time or for such Interest
Period, or
 
59

--------------------------------------------------------------------------------

(ii)          the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be)  Eurodollar Loans for
such Interest Period,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) (i) the obligations of the Lenders to make Eurodollar
Revolving Loans or to continue or convert outstanding Loans as or into
Eurodollar Loans shall be suspended and (ii) all such affected Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto unless the Borrower prepays such Loans in accordance
with this Agreement and (B) in the event of a determination described above with
respect to the Adjusted LIBO Rate component of the Base Rate, the utilization of
the Adjusted LIBO Rate component in determining the Base Rate shall be
suspended, in each case, until the Administrative Agent (upon the instruction of
the Required Lenders) receives such notice.  Unless the Borrower notifies the
Administrative Agent at least one (1) Business Day before the date of any
Eurodollar Borrowing for which a Notice of Revolving Borrowing or Notice of
Conversion/Continuation has previously been given that it elects not to borrow,
continue or convert to a Eurodollar Borrowing on such date, then such Revolving
Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.
 
(b)          Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the Screen Rate with a Benchmark Replacement. 
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders of each
Class.  Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders of each Class
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment.  No replacement of the Screen Rate with a
Benchmark Replacement pursuant to these provisions will occur prior to the
applicable Benchmark Transition Start Date.
 
(c)         In connection with the implementation of a Benchmark Replacement,
the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
 
(d)         The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period.  Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.16(b)-(d), including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.16(b)-(e).
 
60

--------------------------------------------------------------------------------

(e)         Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any request for a
Eurodollar Borrowing of, conversion to or continuation of Eurodollar Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to Base Rate Loans.  During any
Benchmark Unavailability Period, the component of Base Rate based upon the
Adjusted LIBO Rate will not be used in any determination of Base Rate.
 
Section 2.17.        Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended.  In the case
of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be
made as a Base Rate Loan as part of the same Revolving Borrowing for the same
Interest Period and if the affected Eurodollar Loan is then outstanding, such
Loan shall be converted to a Base Rate Loan either (i) on the last day of the
then current Interest Period applicable to such Eurodollar Loan if such Lender
may lawfully continue to maintain such Loan to such date or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date.  Notwithstanding the foregoing, the affected
Lender shall, prior to giving such notice to the Administrative Agent, designate
a different Applicable Lending Office if such designation would avoid the need
for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
 
Section 2.18.        Increased Costs.
 
(a)          If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
 
(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
 
(iii)         impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition (other than Taxes) affecting this Agreement
or any Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;
 
61

--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within ten (10) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
 
(b)         If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital (or on the capital of the
Parent Company of such Lender or Issuing Bank) as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender, the Issuing Bank or the Parent Company of such
Lender or Issuing Bank could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies or the policies
of the Parent Company of such Lender or Issuing Bank with respect to capital
adequacy and liquidity) then, from time to time, within five (5) Business Days
after receipt by the Borrower of written demand by such Lender (with a copy
thereof to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank for any such reduction
suffered.
 
(c)         A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank, as the case may be, specified
in paragraph (a) or (b) of this Section 2.18 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error.  The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within five (5) Business Days after
receipt thereof.
 
(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.18 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate any Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine months prior to the date that such Lender notifies the Borrower
of the Change in Law giving rise or such increased costs or reductions and the
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to shall be extended to include the period of
retroactive effect thereof).


62

--------------------------------------------------------------------------------

Section 2.19.       Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked) or (d) any assignment of such Lender’s Eurodollar Loans pursuant to
Section 2.25 on a day other than the last day of the Interest Period for such
Loans, then, in any such event, the Borrower shall compensate each Lender,
within ten (10) days after written demand from such Lender, for any loss, cost
or expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (A) the amount of interest that would have
accrued on the principal amount of such Eurodollar Loan if such event had not
occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan for the
period from the date of such event to the last day of the then current Interest
Period therefor (or in the case of a failure to borrow, convert or continue, for
the period that would have been the Interest Period for such Eurodollar Loan)
over (B) the amount of interest that would accrue on the principal amount of
such Eurodollar Loan for the same period if the Adjusted LIBO Rate were set on
the date such Eurodollar Loan was prepaid or converted or the date on which the
Borrower failed to borrow, convert or continue such Eurodollar Loan.  A
certificate as to any additional amount payable under this Section 2.19
submitted to the Borrower by any Lender (with a copy to the Administrative
Agent) shall be conclusive, absent manifest error.
 
Section 2.20.        Taxes.
 
(a)          For purposes of this Section 2.20, the term “Lender” includes any
Issuing Bank and the term “applicable Law” includes FATCA.  For purposes of
subsection (g) of this Section 2.20, the term “Lender” also includes any
successor Administrative Agent.
 
(b)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Law.  If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after making such
deduction or withholding (including such deductions and withholdings applicable
to additional sums payable under this Section 2.20) the applicable Recipient
shall receive an amount equal to the sum it would have received had no such
deduction or withholding been made.
 
(c)          In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
 
(d)         The Loan Parties shall jointly and severally indemnify each
Recipient, within ten (10) Business Days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.20) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability and the calculation thereof delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(e)        Each Lender shall severally indemnify the Administrative Agent,
within ten (10) Business Days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.4(e) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth in reasonable detail the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this clause (e).
 
63

--------------------------------------------------------------------------------

(f)          As soon as practicable after any payment of Taxes by any Loan Party
to a Governmental Authority pursuant to this Section 2.20, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(g)        (a)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(i)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and duly executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;
 
(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and duly executed copies of
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, properly completed and duly executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits”, “other income” or
other applicable article of such tax treaty;
 
64

--------------------------------------------------------------------------------

(2)          properly completed and duly executed copies of IRS Form W-8ECI,
 
(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 2.20-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10-percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or
 
(4)         to the extent a Foreign Lender is not the beneficial owner, properly
completed and duly executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20-2 or Exhibit 2.20-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership for U.S. federal income tax
purposes and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20-4 on
behalf of each such direct and indirect partner;
 
(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
65

--------------------------------------------------------------------------------

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(h)          If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party actually incurred in connection with such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
Section 2.21.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
 
(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.18, 2.19 or 2.20, or
otherwise) prior to 12:00 p.m. on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at the Payment Office, except payments to be made directly to the Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.18, 2.19, 2.20 and 11.3 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s
Applicable Lending Office.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.
 
66

--------------------------------------------------------------------------------

(b)         If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied:  first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
 
(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Credit Exposure, Term Loans and accrued
interest and fees thereon than the proportion received by any other Lender with
respect to its Revolving Credit Exposure or Term Loans, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Exposure and Term Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Revolving Credit Exposure and Term
Loans; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Exposure and Term Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d)         Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due.  In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
67

--------------------------------------------------------------------------------

(e)         Notwithstanding anything herein to the contrary, any amount paid by
the Borrower for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, reimbursement of LC
Disbursements, indemnity payments or other amounts) will be retained by the
Administrative Agent in a segregated non-interest bearing account until the
Revolving Commitment Termination Date at which time the funds in such account
will be applied by the Administrative Agent, to the fullest extent permitted by
Law, in the following order of priority:  first to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to the Issuing Bank and the Swingline Lender under this Agreement, third to the
payment of interest due and payable to the Lenders hereunder that are not
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Lenders hereunder that are not Defaulting Lenders, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fifth to pay principal and unreimbursed LC Disbursements then due and
payable to the Lenders hereunder that are not Defaulting Lenders, ratably in
accordance with the amounts thereof then due and payable to them, sixth to the
ratable payment of other amounts then due and payable to the Lenders hereunder
that are not Defaulting Lenders, and seventh to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
 
Section 2.22.        Letters of Credit.
 
(a)         During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.22(d) and 2.22(e),
may, in its sole discretion, issue, at the request of the Borrower, Letters of
Credit for the account of the Borrower or any Subsidiary on the terms and
conditions hereinafter set forth; provided, that (i) each Letter of Credit shall
expire on the earlier of (A) the date one year after the date of issuance of
such Letter of Credit (or in the case of any renewal or extension thereof, one
year after such renewal or extension) and (B) the date that is five (5) Business
Days prior to the Revolving Commitment Termination Date; (ii) each Letter of
Credit shall be in a stated amount of at least $5,000; and (iii) the Borrower
may not request any Letter of Credit, if, after giving effect to such issuance
(A) the aggregate LC Exposure would exceed the LC Commitment, (B) the aggregate
Revolving Credit Exposure of all Lenders would exceed the Aggregate Revolving
Commitments or (C) the Revolving Credit Exposure of any Lender would exceed such
Lender’s Revolving Commitment.  Each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit on the date of issuance with respect to all other Letters of Credit. 
Each issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.
 
(b)         To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
 
68

--------------------------------------------------------------------------------

(c)          At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof.  Unless the Issuing Bank has received notice from the Administrative
Agent on or before 5:00 p.m. the Business Day immediately preceding the date the
Issuing Bank is to issue the requested Letter of Credit (1) directing the
Issuing Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in Section 2.22(a) or
that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.
 
(d)         The Issuing Bank shall examine all documents purporting to represent
a demand for payment under a Letter of Credit promptly following its receipt
thereof.  The Issuing Bank shall notify the Borrower and the Administrative
Agent of such demand for payment and whether the Issuing Bank has made or will
make a LC Disbursement thereunder; provided, that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 2:00 p.m. on the Business Day immediately prior to
the date on which such drawing is honored that the Borrower intends to reimburse
the Issuing Bank for the amount of such drawing in funds other than from the
proceeds of Revolving Loans, the Borrower shall be deemed to have timely given a
Notice of Revolving Borrowing to the Administrative Agent requesting the Lenders
to make a Base Rate Borrowing on the date on which such drawing is honored in an
exact amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable.  The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.6.  The
proceeds of such Borrowing shall be applied directly by the Administrative Agent
to reimburse the Issuing Bank for such LC Disbursement.
 
(e)         If for any reason a Base Rate Borrowing may not be (as determined in
the sole discretion of the Administrative Agent), or is not, made in accordance
with the foregoing provisions, then each Lender (other than the Issuing Bank)
shall be obligated to fund the participation that such Lender purchased pursuant
to subsection (a) in an amount equal to its Pro Rata Share of such LC
Disbursement on and as of the date which such Base Rate Borrowing should have
occurred.  Each Lender’s obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including
without limitation (i) any setoff, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have against the Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Aggregate Revolving Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by the
Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank.  Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
 
69

--------------------------------------------------------------------------------

(f)          To the extent that any Lender shall fail to pay any amount required
to be paid pursuant to paragraphs (d) or (e) of this Section on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate set forth in
Section 2.13(d).
 
(g)         If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that such obligation to Cash
Collateralize the reimbursement obligations of the Borrower with respect to the
Letters of Credit shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence and during the continuation of any Event of Default with respect
to the Borrower described in clause (g) or (h) of Section 8.1.  Such deposit
shall be held by the Administrative Agent as Cash Collateral for the payment and
performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  The Borrower agrees to
execute any documents and/or certificates to effectuate the intent of this
paragraph.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest and profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan Documents. 
If the Borrower is required to Cash Collateralize its reimbursement obligations
with respect to the Letters of Credit as a result of the occurrence and
continuance of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
 
70

--------------------------------------------------------------------------------

(h)          Upon the request of any Lender, but no more frequently than
quarterly,  the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
then outstanding.  Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
 
(i)          The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
 
(i)           any lack of validity or enforceability of any Letter of Credit or
this Agreement;
 
(ii)          the existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
 
(iii)         any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
 
(iv)         payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
 
(v)          any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section
2.22, constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
 
(vi)         the existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
 
71

--------------------------------------------------------------------------------

(j)          Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable Laws, (i)
each standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.
 
(k)         Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the benefit of, a
Subsidiary, the Borrower shall be obligated to reimburse the Issuing Bank
hereunder for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit on behalf of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.
 
Section 2.23.        Increase of Commitments; Additional Lenders.
 
(a)         So long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) the representations and warranties
in the Loan Documents will be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) immediately prior to,
and immediately after giving effect to, the incurrence of such Additional
Commitment Amount (except to the extent that such representation or warranty
expressly relates to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) as of such earlier date), then
from time to time after the Closing Date, the Borrower may, upon at least 15
days’ (or such shorter period of time as the Administrative Agent may agree in
its sole discretion) written notice to the Administrative Agent, propose to
increase the Aggregate Revolving Commitments (a “Revolving Commitment Increase”)
or to establish one or more new additional term loans and/or increase an
existing Class of Term Loans (each, an “Incremental Term Loan”) by an amount not
to exceed the Incremental Amount (the amount of any such increase or the
principal amount of any such Incremental Term Loan, the “Additional Commitment
Amount”) and in a minimum amount of at least $2,000,000 or a larger multiple of
$500,000.  For the avoidance of doubt, no Lender (or any successor thereto)
shall have any obligation to increase its Revolving Commitment or its other
obligations under this Agreement and the other Loan Documents or provide any
Incremental Term Loan Commitment, and any decision by a Lender to increase its
Revolving Commitment or provide any Incremental Term Loan Commitment shall be
made in its sole discretion independently from any other Lender.
 
72

--------------------------------------------------------------------------------

(b)         The allocations with respect to any Revolving Commitment Increase or
any Incremental Term Loan shall be determined by the Borrower.  The Borrower may
designate any bank or other financial institution (which may be, but need not
be, one or more of the existing Lenders) which at the time agrees to, in the
case of any such Person that is an existing Lender, increase its Revolving
Commitment and/or provide an Incremental Term Loan Commitment, as applicable,
and in the case of any other such Person (an “Additional Lender”), become a
party to this Agreement; provided, however, that any new bank or financial
institution must be reasonably acceptable to the Administrative Agent and, in
the case of an increase in the Aggregate Revolving Commitments, the Swingline
Lender and Issuing Bank, in each case, to the extent required by Section 11.4. 
The sum of the increases in the Revolving Commitments and/or the principal
amount of Incremental Term Loans of the existing Lenders pursuant to this
subsection (b) plus the Revolving Commitments and/or the principal amount of
Incremental Term Loans of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Additional Commitment Amount.
 
(c)         With respect to any Incremental Term Loan that is in the form of a
new Class of Term Loans, (i) any such Incremental Term Loans may participate on
a pro rata basis or a less than pro rata basis (but not on a greater than pro
rata basis) in any mandatory and voluntary repayments or prepayments of any
other Term Loans, (ii) such Incremental Term Loan shall rank pari passu in right
of payment and security with the Term Loans, be secured by the same Liens on the
Collateral (with the same ranking in priority) that secure the Term Loans and
benefit from the same Guarantee as the Term Loans (and not be secured by any
other Liens or benefit from any other Guarantee), (iii) the final maturity date
shall be no earlier than the latest Maturity Date for any then existing Term
Loan, (iv) the weighted average life to maturity of such Incremental Term Loan
shall not be shorter than the weighted average life to maturity of any then
existing Term Loan, (v) if the interest rate margins for any such Incremental
Term Loans are higher than the interest rate margins for the then existing Term
Loans by more than 50 basis points (0.50%), then the interest rate margins for
the then existing Term Loans shall be increased to the extent necessary so that
such interest rate margins are equal to the interest rate margins for such
Incremental Term Loan minus 50 basis points; provided that, in determining the
interest rate margins applicable to such Incremental Term Loan and the existing
Term Loans, (w) any prepayment premiums, arrangement, commitment, structuring,
syndication, underwriting, placement, success, advisory, ticking and unused
line, consent and amendment fees or other fees that are not generally paid
ratably to all lenders providing such Indebtedness or to one or more arrangers
(or their affiliates) of such Indebtedness shall be excluded, (x) original issue
discount (“OID”) and upfront fees paid to the lenders thereunder shall be
included (with OID or upfront fees being equated to interest based on assumed
four-year life to maturity), (y) if such Incremental Term Loan includes an
interest rate floor greater than the applicable interest rate floor for the then
existing Term Loans, such differential between interest rate floors shall be
equated to the applicable interest rate margin for purposes of determining
whether an increase to the interest rate margin under the existing Term Loans
shall be required, but only to the extent an increase in the interest rate floor
in the then existing Term Loans would cause an increase in the interest rate
then in effect thereunder, and in such case the interest rate floor (but not the
interest rate margin) applicable to the existing Term Loans shall be increased
to the extent of such differential between interest rate floors and (z) for
purposes of calculating the adjustments pursuant to this clause (v), such
Indebtedness, if it is fixed rate Indebtedness, shall be swapped to a floating
rate on a customary matched maturity basis as is reasonably acceptable to the
Administrative Agent and the Borrower (this clause (v), the “MFN Provision”) and
(vi) the other terms applicable to such Incremental Term Loans shall be
substantially identical to, or (taken as a whole as determined by the
Administrative Agent) no more favorable to the lenders providing such
Incremental Term Loan than, those applicable to any then outstanding Term Loans
(or otherwise be reasonably satisfactory to the Administrative Agent), except to
the extent such terms (x) applied to the Term Loans existing at the time of
incurrence of such Incremental Term Loan (so that existing Lenders also receive
the benefit of such provisions) and/or (y) are applicable only to periods after
the Maturity Date in in effect at the time of incurrence of such Indebtedness.
 
73

--------------------------------------------------------------------------------

(d)         (i) Any Revolving Commitment Increase shall be on the same terms
(other than with respect to any upfront fees) and pursuant to the same
documentation applicable to the existing Revolving Commitments (other than the
amendment, supplement or joinder evidencing such increase) and (ii) any
Incremental Term Loan that increases an existing Class of Term Loans shall be on
the same terms (including maturity date, amortization and, other than with
respect to upfront fees (but subject to clause (c)(v) above as if such
Incremental Term Loan was in the form of a separate Class), interest rates) and
pursuant to the same determination applicable to the Class of Term Loans being
increased (other than the amendment, supplement or joinder evidencing such
increase).
 
(e)          An Revolving Commitment Increase or the establishment of any
Incremental Term Loan pursuant to this Section 2.23 shall become effective upon
the receipt by the Administrative Agent of an amendment, supplement or joinder
in form and substance reasonably satisfactory to the Administrative Agent
executed by the Borrower, by each Additional Lender and by each other Lender
providing a Revolving Commitment Increase or Incremental Term Loan Commitment,
setting forth the new Commitments of such Lenders and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof, it being understood that such
amendment supplement or joinder may provide for customary “certain funds
provisions” as agreed to by the Borrower and the Lenders providing an
Incremental Term Loan Commitment to the extent the proceeds of such Incremental
Term Loan are being used to fund any Permitted Acquisition or permitted
Investment.  Any such amendment, supplement or joinder may, without the consent
of any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.23.  To the extent reasonably requested by the
Administrative Agent, the Administrative Agent shall have received customary
legal opinions, board resolutions, solvency certificates, officers’ certificates
and/or reaffirmation agreements consistent with those delivered on the Closing
Date under Section 3.1 (other than changes to such legal opinions resulting from
a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent).
 
(f)         Upon the acceptance of any such amendment, supplement or joinder by
the Administrative Agent, the Commitments shall automatically be increased by
the amount of the Commitments added through such supplement or joinder and
Schedule I shall automatically be deemed amended to reflect the Commitments of
all Lenders after giving effect to the addition of such Commitments.
 
(g)         On the date of the making of any Incremental Term Loans that will be
added to any Class of Term Loans, and notwithstanding anything to the contrary
set forth herein, such Incremental Term Loans shall be added to (and constitute
a part of) each Borrowing of outstanding Term Loans of the same type with the
same Interest Period of the respective Class on a pro rata basis (based on the
relative sizes of the various outstanding Borrowings), so that each Term Lender
will participate proportionately in each then outstanding Borrowing of Term
Loans of the same type with the same Interest Period of the respective Class. 
Upon each increase in the Revolving Commitments pursuant to this Section 2.14,
each Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Revolving Commitment increase (each, an “Incremental Revolving Increase
Lender”), and each such Incremental Revolving Increase Lender will automatically
and without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit and Swingline Loans held by each Lender
(including each such Incremental Revolving Increase Lender) will equal the
percentage of the aggregate Revolving Commitments of all Lenders represented by
such Lender’s Revolving Commitment after giving effect to such increase in the
aggregate Revolving Commitment.  Additionally, if any Revolving Loans are
outstanding at the time any Revolving Commitment Increase is implemented, the
Lenders immediately after the effectiveness of such Revolving Commitment
Increase shall purchase and assign at par such amounts of the Revolving Loans
outstanding at such time as the Administrative Agent may require such that each
Lender holds its Pro Rata Share of all Revolving Loans outstanding immediately
after giving effect to all such assignments.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to this Section 2.23.
 
74

--------------------------------------------------------------------------------

(h)         Each of the parties hereto acknowledges and agrees that no MIRE
Event may be closed until the date that is (a) if there are no Mortgaged
Properties located in an area which has been identified by the Federal Emergency
Management Agency (or any successor agency) as a “special flood hazard area”,
ten (10) days or (b) if there are any Mortgaged Properties located in an area
which has been identified by the Federal Emergency Management Agency (or any
successor agency) as a “special flood hazard area”, thirty (30) days (in each
case, the “Notice Period”), after the Administrative Agent has delivered to the
Lenders (which may be delivered electronically) the following documents in
respect of such Mortgaged Property:  (i) a completed “life of loan” standard
flood hazard determination from a third party vendor; (ii) if such Mortgaged
Property is located in a “special flood hazard area”, (A) a notification to the
Borrower of that fact and (if applicable) notification to the Borrower that
flood insurance coverage is not available and (B) evidence of the receipt by the
Borrower of such notice and (C) a notice about special flood hazard area status
and flood disaster assistance executed by the Borrower and any applicable Loan
Party relating thereto; and (iii) if such notice is required to be provided to
the Borrower and flood insurance is available in the community in which such
Mortgaged Property is located, evidence of required flood insurance in
compliance with subclause (C) of clause (d) of Part I of the defined term “Real
Estate Documents”; provided that any such MIRE Event may be closed prior to the
Notice Period if the Administrative Agent shall have received written
confirmation from the Lenders that flood insurance due diligence and flood
insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably withheld, conditioned or delayed).
 
(i)          This Section 2.23 shall supersede any provisions in Section 2.21 or
11.2 to the contrary.
 
Section 2.24.       Mitigation of Obligations.  If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any material unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses actually incurred by any Lender in
connection with such designation or assignment.


75

--------------------------------------------------------------------------------

Section 2.25.       Replacement of Lenders.  If (a) any Lender requests
compensation under Section 2.18, (b) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.20, (c) any Lender notifies the Borrower and
Administrative Agent that it is unable to fund Eurodollar Loans pursuant to
Sections 2.16 or 2.17, (d) a Lender (a “Non-Consenting Lender”) does not consent
to a proposed amendment, waiver, deviation, discharge or termination with
respect to any Loan Document that has been approved by the Required Lenders as
provided in Section 11.2(b) but requires unanimous consent of all the Lenders or
all the Lenders directly affected thereby (as applicable) or (e) if any Lender
is a Defaulting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 11.4(b) all its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal amount of all Loans owed to it, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (in the case of
such outstanding principal and accrued interest) and from the Borrower (in the
case of all other amounts (including amounts required by Section 2.19)), (iii)
in the case of a claim for compensation under Section 2.18 or payments required
to be made pursuant to Section 2.20, such assignment will result in a reduction
in such compensation or payments, (iv) such assignment does not conflict with
applicable Law and (v) in the case of any such assignment resulting from a
Non-Consenting Lender’s failure to consent to a proposed amendment, waiver,
deviation, discharge or termination with respect to any Loan Document, the
applicable assignee consents to the proposed amendment, waiver, deviation,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Acceptance shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans
pursuant to this Section 2.25 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Acceptance.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
Section 2.26.        Reallocation and Cash Collateralization of Defaulting
Lender Commitment.
 
(a)          If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:
 
(i)           Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders and in Section 11.2.
 
(ii)        Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swingline Lender hereunder; third, to Cash Collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with this Section 2.26(a); fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section 2.26(a); sixth, to the payment
of any amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 3.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in obligations with
respect to the Letters of Credit and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable facility without
giving effect to sub-section (iv) below.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.26(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
76

--------------------------------------------------------------------------------

(iii)        (A)        No Defaulting Lender shall be entitled to receive any
Commitment Fee pursuant to Section 2.14(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
 
(B)        Each Defaulting Lender shall be entitled to receive letter of credit
fees pursuant to Section 2.14(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to this Section
2.26(a).
 
(C)        With respect to any letter of credit fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s LC Exposure or Swingline Lender’s Swingline Exposure with respect
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.
 
(iv)       the LC Exposure and Swingline Exposure of such Defaulting Lender
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately);  provided that (a) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (b) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and
 
77

--------------------------------------------------------------------------------

(v)          to the extent that any portion (the “unreallocated portion”) of the
LC Exposure and Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (i) for any reason the Borrower will, not later
than two (2) Business Days after demand by the Administrative Agent (at the
direction of the Issuing Bank and/or the Swingline Lender), (A) Cash
Collateralize the obligations of the Defaulting Lender to the Issuing Bank or
Swingline Lender in respect of such LC Exposure or Swingline Exposure, as the
case may be, in an amount at least equal to the aggregate amount of the
unreallocated portion of the LC Exposure and Swingline Exposure of such
Defaulting Lender, (B) in the case of such Swingline Exposure, prepay and/or
Cash Collateralize in full the unreallocated portion thereof, or (C) make other
arrangements reasonably satisfactory to the Administrative Agent, the Issuing
Bank and the Swingline Lender in their sole discretion to protect them against
the risk of non-payment by such Defaulting Lender.
 
(b)          If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing).  If any cash collateral has been
posted with respect to the LC Exposure or Swingline Exposure of such Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
 
Section 2.27.        Credit Agreement Refinancing Indebtedness; Refinancing
Amendments.
 
(a)          Refinancing Loans.  At any time after the Closing Date, the
Borrower may obtain from any Refinancing Lender, Credit Agreement Refinancing
Indebtedness in the form of Refinancing Loans or Refinancing Commitments, in
each case pursuant to a Refinancing Amendment, to refinance (and to reduce on a
dollar-for-dollar or greater basis) all or any portion of the Term Loans or the
Revolving Commitments then outstanding under this Agreement.
 
78

--------------------------------------------------------------------------------

(b)          Refinancing Amendments.  (i) The effectiveness of any Refinancing
Amendment will be subject only to the satisfaction on the date thereof of such
of the conditions set forth in Sections 3.1 and 3.2 as may be requested by the
providers of applicable Refinancing Loans.  The Administrative Agent will
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement will be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Refinancing Loans and Refinancing Commitments
incurred pursuant thereto (including any amendments necessary to treat the Term
Loans or Revolving Loans subject thereto as Refinancing Term Loans or
Refinancing Revolving Loans, respectively); provided that notwithstanding
anything to the contrary in this Section 2.27 or otherwise, (1) the borrowing
and repayment (except for (A) payments of interest and fees at different rates
on Refinancing Revolving Commitments (and related outstandings), (B) repayments
required upon the Maturity Date of the Refinancing Revolving Commitments and (C)
repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (3) below)) of Loans with respect to Refinancing
Revolving Commitments after the date of obtaining any Refinancing Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, (2) subject to the provisions of Sections 2.4(d) and 2.22(k) to the
extent dealing with Letters of Credit and Swingline Loans which mature or expire
after a maturity date when there exist Extended Revolving Commitments with a
longer maturity date, all Letters of Credit and Swingline Loans shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Commitments (and except as provided in
Sections 2.4(d) and 2.22(k), without giving effect to changes thereto on an
earlier maturity date with respect to Letters of Credit and Swingline Loans
theretofore incurred or issued), (3) the permanent repayment of Revolving Loans
with respect to, and termination of, Refinancing Revolving Commitments after the
date of obtaining any Refinancing Revolving Commitments shall be made on a pro
rata basis with all other Revolving Commitments, except that the Borrower shall
be permitted to permanently repay and terminate commitments of any such Class on
a better than a pro rata basis as compared to any other Class with a later
maturity date than such Class and (4) assignments and participations of
Refinancing Revolving Commitments and Refinancing Revolving Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Commitments and Revolving Loans.  No Lender shall be obligated to
provide any Credit Agreement Refinancing Indebtedness.
 
(i)           Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.27(b)(i) shall be in an aggregate principal amount that is (x) not
less than $10,000,000 and (y) an integral multiple of $1,000,000 in excess
thereof.
 
(ii)         The effectiveness of any Refinancing Amendment shall be subject, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) customary legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date other
than changes to such legal opinion resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Credit Agreement Refinancing Indebtedness is
provided with the benefit of the applicable Loan Documents.
 
79

--------------------------------------------------------------------------------

(c)          Required Consents.  Any Refinancing Amendment may, without the
consent of any Person other than the Administrative Agent (which consent shall
not be unreasonably withheld, conditioned or delayed), the Borrower and the
Persons providing the applicable Refinancing Loans, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.27.  This Section 2.27 supersedes any
provisions in Section 11.2 to the contrary.
 
(d)        Providers of Refinancing Loans.  Refinancing Loans may be provided by
any existing Lender (it being understood that no existing Lender will have an
obligation to make all or any portion of any Refinancing Loan) or by any other
bank or other financial institution (such Lender or other bank or financial
institution, a “Refinancing Lender”) on terms permitted by this Section 2.27;
provided that the Administrative Agent, the Swingline Lender and each Issuing
Bank will have consented (in each case, such consent not to be unreasonably
withheld, conditioned or delayed) to any such Person providing Refinancing Loans
or Refinancing Commitments if such consent would be required under Section 11.4
for an assignment of Loans or Commitments to such Person.
 
Section 2.28.        Extensions of Term Loans and Revolving Commitments.



(a)          Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of any Class of Term Loans or any Class of
Revolving Commitments, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving
Commitments of the applicable Class) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Term Loans and/or Revolving
Commitments of the applicable Class and otherwise modify the terms of such Term
Loans and/or Revolving Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans and/or Revolving Commitments (and
related outstandings), modifying the amortization schedule in respect of such
Lender’s Term Loans and/or modifying any prepayment premium or call protection
in respect of such Lender’s Term Loans) (each, an “Extension,” and each group of
Term Loans or Revolving Commitments, as applicable, in each case as so extended,
as well as the original Term Loans and the original Revolving Commitments (in
each case not so extended), being a separate Class of Term Loans from the Class
of Term Loans from which they were converted, and any Extended Revolving
Commitments (as defined below) shall constitute a separate Class of Revolving
Commitments from the Class of Revolving Commitments from which they were
converted, it being understood that an Extension may be in the form of an
increase in the amount of any outstanding Class of Term Loans or Revolving
Commitments otherwise satisfying the criteria set forth below), so long as the
following terms are satisfied:  (i) except as to interest rates, fees and final
maturity (which shall be determined by the Borrower and set forth in the
relevant Extension Offer), the Revolving Commitment of any Revolving Credit
Lender that agrees to an extension with respect to such Revolving Commitment
extended pursuant to an Extension (an “Extended Revolving Commitment”), and the
related outstandings, shall be a Revolving Commitment (or related outstandings,
as the case may be) with the same terms as the original Class of Revolving
Commitments (and related outstandings); provided that at no time shall there be
Revolving Commitments hereunder (including Extended Revolving Commitments and
any original Revolving Commitments) which have more than two different maturity
dates, (ii) except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender that agrees to an extension with respect to such
Term Loans extended pursuant to any Extension (“Extended Term Loans”) shall have
the same terms as the Class of Term Loans subject to such Extension Offer, (iii)
the weighted average life to maturity of any Extended Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Term Loans
extended thereby, (iv) any Extended Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case, as
specified in the respective Extension Offer, (v) if the aggregate principal
amount of the Class of Term Loans (calculated on the face amount thereof) or
Revolving Commitments, as the case may be, in respect of which Term Lenders or
Revolving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans or Revolving Commitments of such Class, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Term Loans
or Revolving Commitments of such Class, as the case may be, of such Term Lenders
or Revolving Credit Lenders, as the case may be, shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Credit Lenders, as the case may be, have accepted such Extension Offer, (vi) all
documentation in respect of such Extension shall be consistent with the
foregoing and (vii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower.  No Lender shall be obligated to extend
its Term Loans or Revolving Commitments unless it so agrees.
 
80

--------------------------------------------------------------------------------

(b)          With respect to all Extensions consummated by the Borrower pursuant
to this Section 2.28, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 2.11 and 2.12 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans or Revolving Commitments (as applicable) of any or all applicable Classes
be tendered.  The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.28 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.28.
 
(c)         No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans and/or
Revolving Commitments (or a portion thereof) and (B) with respect to any
Extension of any Class of Revolving Commitments, the consent of the relevant
Issuing Bank (if such Issuing Bank is being requested to issue letters of credit
with respect to the Class of Extended Revolving Commitments), which consent
shall not be unreasonably withheld or delayed.  All Extended Term Loans,
Extended Revolving Commitments and all obligations in respect thereof shall be
Loan Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable Loan
Obligations under this Agreement and the other Loan Documents.  The Lenders
hereby irrevocably authorize and direct the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new Classes in respect of Revolving
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new Classes, in
each case on terms consistent with this Section 2.28 (and to the extent any such
amendment is consistent with the terms of this Section 2.28 (as reasonably
determined by the Borrower), the Administrative Agent shall be deemed to have
consented to such amendment, and no such consent of the Administrative Agent
shall be necessary to have such amendment become effective).
 
81

--------------------------------------------------------------------------------

(d)        In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.28.
 
(e)          This Section 2.28 shall supersede any provisions in Section 2.21 or
11.2 to the contrary.
 
ARTICLE III
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1.         Conditions To Effectiveness.  This Agreement and the
obligations of the Lenders (including the Swingline Lender) to make Loans and
the obligation of the Issuing Bank to issue any Letter of Credit hereunder shall
be effective upon satisfaction or waiver of the following conditions precedent
in each case in form and substance reasonably satisfactory to the Administrative
Agent and each Lender:
 
(a)         Loan Documents.  Receipt by the Administrative Agent (or its
counsel) of a counterpart of this Agreement and the other Loan Documents signed
by or on behalf of each party hereto or thereto or written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy
transmission of such signed signature page) that such party has signed a
counterpart of this Agreement and the other Loan Documents to which such party
is a party.
 
(b)          Organizational Documents; Resolutions and Certificates.  Receipt by
the Administrative Agent (or its counsel) of:
 
(i)           a certificate of the Secretary or Assistant Secretary of each Loan
Party, attaching and certifying copies of such Loan Party’s Organizational
Documents and resolutions of its board of directors (or equivalent governing
body), authorizing the execution, delivery and performance of the Loan Documents
to which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
and
 
(ii)          certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party.
 
(c)          Opinions of Counsel.  Favorable written opinions of counsel to the
Loan Parties addressed to the Administrative Agent, the Issuing Bank and each of
the Lenders, and covering such customary matters relating to the Loan Parties,
the Loan Documents and the transactions contemplated therein in form and
substance reasonably satisfactory to the Administrative Agent.
 
82

--------------------------------------------------------------------------------

(d)         Officer’s Closing Certificate.  A certificate, dated the Closing
Date and signed by a Responsible Officer (the “Closing Certificate”) certifying
on behalf of the Loan Parties that (i) after giving effect to the funding of the
Initial Term Loans and any Revolving Loans on the Closing Date (x) the
conditions specified in Sections 3.2(a) and (b) are satisfied as of the Closing
Date and (y) the Consolidated Leverage Ratio does not exceed 2.00 to 1.00 and
(ii) the conditions specified in Sections 3.1(f) have been satisfied.
 
(e)          Sources and Uses.  A duly executed funds disbursement agreement,
together with a report setting forth the sources and uses of the proceeds
hereof.
 
(f)          Required Consents and Approvals.  The Loan Parties shall have
received all consents, approvals, authorizations, registrations and filings and
orders required or advisable to be made or obtained under any applicable Law,
the Organizational Documents of any Loan Party or by any Contractual Obligation
of any Loan Party, in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents or any of the transactions
contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect in all
material respects and all applicable waiting periods shall have expired, and no
investigation or inquiry by any governmental authority regarding the Loan
Documents or any other transaction being financed with the proceeds thereof
shall be ongoing.
 
(g)         Solvency.  A certificate, dated the Closing Date and signed by the
chief financial officer or treasurer of the Borrower, certifying on behalf of
the Borrower that the Parent and its Subsidiaries, on a consolidated basis, are
Solvent before and after giving effect to the funding of the Initial Term Loans
and any Revolving Loans on the Closing Date and the consummation of the other
transactions contemplated herein.
 
(h)          [Reserved].
 
(i)           Refinancing.  The Refinancing shall have occurred or shall occur
substantially concurrently with the with the funding of the Initial Term Loans.
 
(j)           Personal Property Collateral.
 
(i)           Searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party and each other jurisdiction where each Loan Party
owns real property;
 
(ii)          Uniform Commercial Code financing statements for each appropriate
jurisdiction as is necessary, in the Collateral Agent’s reasonable discretion,
to perfect the Collateral Agent’s security interest in the Collateral;
 
(iii)         To the extent not previously delivered, all certificates
evidencing any certificated Capital Stock pledged to the Collateral Agent
pursuant to any pledge agreement, together with duly executed in blank, undated
stock powers attached thereto (unless, with respect to the pledged Capital Stock
of any Foreign Subsidiary, such stock powers are deemed unnecessary by the
Collateral Agent in its reasonable discretion under the Law of the jurisdiction
of organization of such Person);
 
83

--------------------------------------------------------------------------------

(iv)         Searches of ownership of, and Liens on, United States registered
and applied for intellectual property owned by each Loan Party in the
appropriate governmental offices; and
 
(v)         Duly executed notices of grant of security interest in the form
required by any security agreement as are necessary, in the Collateral Agent’s
reasonable discretion, to perfect the Collateral Agent’s security interest in
the United States registered and applied for intellectual property owned by the
Loan Parties (if and to the extent perfection may be achieved in the United
States Patent and Trademark Office or the United States Copyright Office by such
filings).
 
(k)        Patriot Act; Anti-Money Laundering Laws.  Provide all documentation
and other information that the Administrative Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and including but not limited to, to the extent requested by the
Administrative Agent or any Lender, a Beneficial Ownership Certification in
relation to the Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation.
 
(l)           Financial Statements.  The Administrative Agent shall have
received (i) the Audited Financial Statements and (ii) the Interim Financial
Statements.
 
(m)         Material Indebtedness.  To the extent not previously delivered,
copies of all agreements, indentures or notes governing the terms of any
Material Indebtedness.
 
(n)         Fees and Expenses.  The Administrative Agent shall have received
payment of all fees, expenses and other amounts due and payable on or prior to
the Closing Date, including without limitation reimbursement or payment of all
reasonable and documented out-of-pocket expenses of the Administrative Agent and
the Arrangers (including reasonable and documented fees, charges and
disbursements of counsel  required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent or the Arranger.
 
(o)         (r)  Approved Floorplan Financing Documents.  The Administrative
Agent shall have received certified copies of the definitive documentation of
the Approved Floorplan Financing, each of which shall be in form and substance
satisfactory to Administrative Agent and shall include consents, amendments,
terminations (including with respect to subordinations that are no longer
relevant) and/or other modifications (including amending related UCC-1 financing
statements consistent with the Floorplan Intercreditor Agreement and consistent
with this Agreement) necessary to permit the consummation of the Transactions
occurring on the Closing Date.  Such Approved Floorplan Financing shall have
commitments and availability in such amounts and on such terms, including, but
not limited to, with respect to the Floorplan Intercreditor Agreement and any
applicable subordination agreement, as are reasonably satisfactory to Agent.
 
Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.
 
84

--------------------------------------------------------------------------------

Section 3.2.         Each Credit Event .  The obligation of each Lender to make
a Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, in each case, on the Credit Date, is
subject to the satisfaction of the following conditions:
 
(a)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing;
 
(b)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects, on and
as of the date of such Borrowing or the date of issuance, amendment, extension
or renewal of such Letter of Credit, in each case before and after giving effect
thereto) except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date;
 
(c)          the Borrower shall have delivered the required Notice of Borrowing;
 
(d)         if a request is made by the Borrower for the issuance of a Letter of
Credit, the Administrative Agent shall have received such other documents,
certificates or information as the Administrative Agent or the Required Lenders
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent or Required Lenders; provided that any such additional
documents, certificates or information may be required only if the circumstances
reasonably support such request by the Administrative Agent or Required Lenders,
as applicable; and
 
(e)          if any Revolving Lender is a Defaulting Lender at the time of any
request by the Borrower of a Borrowing of a Swingline Loan or the issuance,
amendment, renewal or extension of a Letter of Credit, as applicable, set forth
in this Section 3.2, the Issuing Bank will not be required to issue, amend or
increase any Letter of Credit and the Swingline Lender will not be required to
make any Swingline Loans, unless they are satisfied that 100% of the related LC
Exposure and Swingline Exposure is fully covered or eliminated pursuant to
Section 2.26.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.2.
 
Section 3.3.          Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory in all respects to the Administrative Agent.
 
85

--------------------------------------------------------------------------------

ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
Section 4.1.          Existence; Power.  The Parent and each of its Subsidiaries
(i) are duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) have all requisite corporate, partnership or limited
liability company power and authority to carry on their respective business as
now conducted, and (iii) are duly qualified to do business, and is in good
standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
 
Section 4.2.         Organizational Power; Authorization.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, shareholder,
partner or member action.  This Agreement has been duly executed and delivered
by each Loan Party and constitutes, and each other Loan Document to which such
Loan Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of such Loan Party (as the case may
be), enforceable against it in accordance with their respective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
Section 4.3.         Governmental Approvals; No Conflicts.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, except for filings necessary
to perfect or maintain perfection of the Liens created under the Loan Documents,
and except where the failure to obtain would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (b)
will not violate any Requirement of Law applicable to the Borrower or any of the
Loan Parties or any judgment, order or ruling of any Governmental Authority, (c)
will not violate or result in a default under any Contractual Obligation of the
Borrower or any of the Loan Parties or any of their respective assets, and (d)
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any of the Loan Parties, except Liens (if any) created under the
Loan Documents.
 
Section 4.4.        Financial Statements.  The Borrower has furnished to the
Administrative Agent and each Lender (a) the Audited Financial Statements and
(b) the Interim Financial Statements.  Such financial statements fairly present
in all material respects the consolidated financial condition of the Parent and
its Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied, subject to year‑end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii).  Since September 30, 2019, there have been no
changes with respect to the Parent and its Subsidiaries which have had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
Section 4.5.          Litigation and Environmental Matters.
 
(a)          No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against or affecting the Parent or any of its
Material Subsidiaries (i) that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, or (ii) which in
any manner draws into question the validity or enforceability of this Agreement
or any other Loan Document.
 
86

--------------------------------------------------------------------------------

(b)        Neither the Parent nor any of its Material Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability, or (iv) knows
of any basis for any Environmental Liability.
 
Section 4.6.        Compliance with Laws and Agreements.  The Parent and each of
its Material Subsidiaries is in compliance with (a) all Requirements of Law and
all judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non‑compliance, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 4.7.         Investment Company Act, Etc.  Neither the Borrower nor any
of the other Loan Parties is (a) an “investment company” or is “controlled” by
an “investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended and in effect from time to
time, or (b) otherwise subject to any other regulatory scheme limiting its
ability to incur debt or requiring any approval or consent from, or registration
or filing with, any Governmental Authority in connection therewith.
 
Section 4.8.         Taxes.  The Borrower and the other Loan Parties and each of
their respective Subsidiaries have timely filed or caused to be filed all
Federal income tax returns and all other material tax returns that are required
to be filed by them, and have paid all federal and other material taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (a) where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Loan Party, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  The charges, accruals and reserves on the books
of the Parent and its Subsidiaries in respect of such taxes are adequate, and no
tax liabilities that could be materially in excess of the amount so provided are
anticipated.
 
Section 4.9.         Margin Regulations.  None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of such terms under Regulation U or for any purpose that violates the
provisions of Regulation T, Regulation U or Regulation X.  Neither the Borrower
nor any of the Loan Parties is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock”.
 
87

--------------------------------------------------------------------------------

Section 4.10.       ERISA.  Each Plan is in material compliance in form and
operation with its terms and with ERISA and the Code (including, without
limitation, the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and
regulations.  Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code either has a remaining period of time
to apply for or has received a favorable determination letter from the Internal
Revenue Service to the effect that it meets the requirements of Sections 401(a)
and 501(a) of the Code or is comprised of a master or prototype plan that has
received a favorable opinion letter from the Internal Revenue Service, and
nothing has occurred since the date of such determination that would materially
adversely affect such determination (or, in the case of a Plan with no
determination, nothing has occurred that would materially adversely affect the
issuance of a favorable determination letter or otherwise adversely affect such
qualification).  Except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) no ERISA Event
has occurred or is reasonably expected to occur, (ii) there exists no Unfunded
Pension Liability with respect to any Plan, (iii) as of the date hereof, none of
the Borrower, any of the Loan Parties or any ERISA Affiliate is making or
accruing an obligation to make contributions to any Multiemployer Plan, (iv)
there are no actions, suits or claims pending against or involving a Plan (other
than routine claims for benefits) or, to the knowledge of the Borrower or any of
the Loan Parties, threatened, which would reasonably be expected to be asserted
successfully against any Plan, (v) the Borrower, each of the Loan Parties and
each ERISA Affiliate have made all contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, by the terms of such Plan or Multiemployer Plan, respectively, or by
any contract or agreement requiring contributions to a Plan or Multiemployer
Plan, (vi) no Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period within
the meaning of Section 412 of the Code or Section 303 of ERISA, (vii) none of
the Borrower, any of the Loan Parties or any ERISA Affiliate have ceased
operations at a facility so as to become subject to the provisions of Section
4068(a) of ERISA, withdrawn as a substantial employer so as to become subject to
the provisions of Section 4063 of ERISA or ceased making contributions to any
Plan subject to Section 4064(a) of ERISA to which it made contributions, (viii)
each Non‑U.S. Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities, (ix) all contributions required to be made with respect
to a Non‑U.S. Plan have been timely made and (x) the present value of the
accrued benefit liabilities (whether or not vested) under each Non‑U.S. Plan
that is required to be funded, determined as of the end of the Borrower’s most
recently ended fiscal year on the basis of reasonable actuarial assumptions, did
not exceed the current value of the assets of such Non‑U.S.  Plan allocable to
such benefit liabilities.
 
Section 4.11.        Ownership of Property; Insurance.
 
(a)         Each of the Parent and its Subsidiaries has good title to, or valid
leasehold interests in, all of its Real Property and personal property material
to the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any of its
Subsidiaries after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.  All leases that individually or in the aggregate are material
to the business or operations of the Parent and its Subsidiaries are valid and
subsisting and are in full force.
 
(b)         Each of the Parent and its Subsidiaries owns, or is licensed or
otherwise has the right to use, all of its or such Loan Parties’ patents,
trademarks, service marks, trade names, domain names, copyrights, software,
licenses, trade secrets and other intellectual property, and the use thereof by
the Parent and its Subsidiaries does not infringe on the rights of any other
Person, except to the extent that could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
 
(c)        The properties of the Parent and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.
 
88

--------------------------------------------------------------------------------

(d)          As of the Closing Date, (i) all Real Property owned in fee by the
Parent and its Subsidiaries and (ii) all Real Property leased by the Parent and
its Subsidiaries, in each case, is depicted on Schedule 4.11(d).
 
(e)         With respect to each improved Mortgaged Property that is located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a “special flood hazard area” with respect to which flood insurance
has been made available under Flood Insurance Laws, the Borrower or the
applicable Loan Party (A) has obtained and shall maintain, with financially
sound and reputable insurance companies not Affiliates of the Borrower and
reasonably acceptable to the Administrative Agent (except to the extent that any
insurance company insuring the Mortgaged Property of the Borrower or applicable
Loan Party ceases to be financially sound and reputable after the Closing Date,
in which case, the Borrower shall promptly replace such insurance company with a
financially sound and reputable insurance company), such flood insurance in such
reasonable total amount as the Administrative Agent and the Lenders may from
time to time reasonably require, and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (B) promptly upon request of the Administrative Agent or any Lender,
will deliver to the Administrative Agent or such Lender, as applicable, evidence
of such compliance in form and substance reasonably acceptable to the
Administrative Agent and such Lender in accordance with subclause (C) of clause
(d) of Part I of the defined term “Real Estate Documents”, including, without
limitation, evidence of annual renewals of such insurance.
 
Section 4.12.       Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders as of the Closing Date all agreements,
instruments, and corporate or other restrictions to which the Parent or any of
its Subsidiaries is subject, and all other matters known to any of them, that,
in any such case, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports
(including, without limitation, all reports that the Parent is required to file
with the Securities and Exchange Commission), financial statements, certificates
or other information furnished by or on behalf of any Loan Party to the
Administrative Agent and the Lenders in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished), taken as a whole, as of the Closing Date contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the each Loan Party represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable in
light of the circumstances at the time and such projected financial information
is not to be viewed as facts, the actual results may differ from such projected
financial information, and that the differences may be material.
 
Section 4.13.       Labor Relations.  There are no strikes, lockouts or other
material labor disputes or grievances against the Parent or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Parent or any of its Subsidiaries, and no significant unfair labor practice
charges or grievances are pending against the Parent or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against any of them before any
Governmental Authority, except in any such case, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
All payments due from the Parent or any of its Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the Parent or any of its Subsidiaries, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
89

--------------------------------------------------------------------------------

Section 4.14.      Subsidiaries.  Schedule 4.14 sets forth the name of, the
ownership interest of the applicable Loan Party in, the jurisdiction of
incorporation or organization of, and the type of each Subsidiary of the
Borrower and the other Loan Parties and identifies each Subsidiary that is a
Loan Party, in each case as of the Closing Date.
 
Section 4.15.        Solvency.  After giving effect to the execution and
delivery of the Loan Documents and the making of the Loans under this Agreement,
each Loan Party is Solvent.
 
Section 4.16.        [Reserved].
 
Section 4.17.       Collateral Documents.  The Collateral Documents are
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral (as
defined therein), and when UCC financing statements are filed in the appropriate
offices, such shall constitute a fully perfected Lien (to the extent that such
Lien may be perfected by the filing of a UCC financing statement) on, and
security interest in, all right, title and interest of the grantors thereunder
in such Collateral, in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 7.2 to
be senior to the Liens on the Collateral granted in favor of the Administrative
Agent.  When the certificates evidencing all Capital Stock pledged pursuant to
the applicable Collateral Documents are delivered to the Administrative Agent,
for the benefit of the Lenders, together with appropriate stock powers or other
similar instruments of transfer duly executed in blank, the Liens in such
Capital Stock shall be fully perfected first priority security interests,
perfected by “control” as defined in the UCC.
 
Section 4.18.       Material Agreements.  As of the Closing Date, (a) all
Material Agreements of the Borrower and the other Loan Parties are described on
Schedule 4.18, and each such Material Agreement is in full force and effect in
all material respects and (b) no defaults currently exist thereunder.  As of the
Closing Date, no Loan Party has any knowledge of any pending amendments or
threatened termination of any of the Material Agreements.  As of the Closing
Date, the Borrower has delivered to Administrative Agent a true, complete and
correct copy of each Material Agreement (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith).
 
Section 4.19.       Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance in all material respects by the Parent, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Parent, its Subsidiaries and their respective
directors, officers and employees and to the knowledge of the Borrower its
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions. 
None of (a) the Parent, any of its Subsidiaries or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Parent or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the credit facilities established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds or other
transactions will violate Anti-Corruption Laws or applicable Sanctions.
 
Section 4.20.       Patriot Act.  Each Loan Party is in compliance, in all
material respects, with (a) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001).  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
90

--------------------------------------------------------------------------------

Section 4.21.        Fiscal Year.  The Loan Parties have the same Fiscal Year.
 
Section 4.22.        No EEA Financial Institutions.  Neither the Borrower nor
any Subsidiary is an EEA Financial Institution.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that, so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding (other than contingent
indemnification obligations or expense reimbursement obligations to the extent
no claim giving rise thereto has been asserted), or any Letter of Credit shall
remain outstanding, it shall, and shall cause each of its Material Subsidiaries
to:
 
Section 5.1.          Financial Statements and Other Information.  The Borrower
will deliver to the Administrative Agent (and the Administrative Agent will
deliver to each Lender):
 
(a)          within one hundred twenty (120) days after the end of each Fiscal
Year of the Borrower, a copy of the annual audited report for such Fiscal Year
for the Parent and its Subsidiaries, containing a consolidated balance sheet of
the Parent and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of the Parent and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year and the corresponding figures from the Financial Plan
for the Fiscal Year covered by such financial statements, all in reasonable
detail and together with a Financial Officer Certification and a Narrative
Report and reported on by Grant Thorton LLP or other independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of Parent and its Subsidiaries for such Fiscal Year on
a consolidated basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;
 
(b)         within forty‑five (45) days after the end of each Fiscal Quarter
(commencing with the Fiscal Quarter ended June 30, 2020) of the Parent, an
unaudited consolidated balance sheet of the Parent and its Subsidiaries as of
the end of such Fiscal Quarter and the related unaudited consolidated statements
of income and cash flows of the Parent and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth, in each
case, in comparative form the figures for the corresponding Fiscal Quarter of
the previous Fiscal Year and the corresponding portion of the previous Fiscal
Year and the corresponding figures from the Financial Plan for the current
Fiscal Year, all in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto;
 
(c)          concurrently with the delivery of the financial statements referred
to in subsections (a) and (b) of this Section (other than the financial
statements for the fourth Fiscal Quarter of each Fiscal Year delivered pursuant
to subsection (b) of this Section), a Compliance Certificate signed by the chief
financial officer or treasurer of the Borrower acting in such capacity (i)
certifying as to such officer’s knowledge whether there exists a Default or an
Event of Default on the date of such certificate and, if a Default or an Event
of Default then exists, specifying the details thereof and the action which the
Borrower has taken or proposes to take with respect thereto, (ii) setting forth
in reasonable detail calculations demonstrating compliance with the financial
covenants set forth in Article VI, and (iii) specifying any change in the
identity of the Loan Parties as of the end of such Fiscal Year or Fiscal Quarter
from the Loan Parties identified to the Administrative Agent and the Lenders on
the Closing Date or as of the most recent Fiscal Year or Fiscal Quarter, as the
case may be, and (iv) stating whether any change in GAAP or the application
thereof has occurred since the date of the mostly recently delivered audited
consolidated financial statements of the Borrower and the Loan Parties to the
extent that such change has an effect on the financial statements accompanying
such Compliance Certificate;
 
91

--------------------------------------------------------------------------------

(d)         concurrently with the delivery of the financial statements referred
to in subsection (a) above, a certificate of the accounting firm that reported
on such financial statements stating whether they obtained any knowledge during
the course of their examination of such financial statements of any Default or
Event of Default under Article VI hereof (which certificate may be limited to
the extent required by accounting rules or guidelines);
 
(e)          within thirty (30) days after the end of each Fiscal Year,
forecasts and a pro forma budget (the “Financial Plan”) for the succeeding
Fiscal Year on a quarterly basis, containing an income statement, balance sheet
and statement of cash flow; and
 
(f)          promptly following any request therefor, such other information
regarding the results of operations, business affairs (including an updated list
of all boat manufacturer contracts then in effect) and financial condition of
the Borrower or any of the Loan Parties as the Administrative Agent and the
Lenders, through the Administrative Agent, may reasonably request.
 
So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Exchange Act, the Borrower may satisfy its obligation to
deliver the financial statements referred to in clauses (a) and (b) above by
delivering such financial statements electronically and, if so delivered, shall
be deemed to have been delivered on the date on which such documents are posted
on a publicly available website maintained by or on behalf of the SEC for access
to documents filed in the EDGAR database (the “EDGAR Website”).
 
Section 5.2.          Notices of Material Events.  The Borrower will furnish to
the Administrative Agent (and the Administrative Agent will furnish to each
Lender) prompt written notice of the following:
 
(a)          the occurrence of any Default or Event of Default;
 
(b)        the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrower, affecting the Parent or any of its
Subsidiaries which could reasonably be expected to result in a Material Adverse
Effect;
 
(c)          the occurrence of any event or any other development by which the
Parent or any of its Subsidiaries (i) fails to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability,
in each case which, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;
 
92

--------------------------------------------------------------------------------

(d)         promptly and in any event within fifteen (15) days after (i) the
Parent, any of its Subsidiaries or an ERISA Affiliate knows that any ERISA Event
has occurred that could result in material liability to the Borrower or any of
the Loan Parties, a certificate of the chief financial officer of the Borrower
describing such ERISA Event and the action, if any, proposed to be taken with
respect to such ERISA Event and a copy of any notice filed with the PBGC or the
IRS pertaining to any ERISA Event and any notices received by the Borrower, such
Loan Party or such ERISA Affiliate from the PBGC or any other governmental
agency with respect thereto; and (ii) becoming aware (1) that there has been an
increase in Unfunded Pension Liabilities (not taking into account Plans with
negative Unfunded Pension Liabilities) since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable,
(2) of the existence of any Withdrawal Liability, (3) of the adoption of, or the
commencement of contributions to, any Plan subject to Section 412 of the Code by
the Borrower, any of its Subsidiaries or any ERISA Affiliate, or (4) of the
adoption of any amendment to a Plan subject to Section 412 of the Code which
results in a material increase in contribution obligations of the Borrower, any
of Loan Parties or any ERISA Affiliate, a detailed written description thereof
from the chief financial officer of the Borrower;
 
(e)          the occurrence of any event of default, or the receipt by the
Parent or any of its Subsidiaries of any written notice of an alleged default or
event of default, with respect to any Material Indebtedness of the Parent or any
of its Subsidiaries;
 
(f)         promptly, and in any event within ten Business Days (i) after any
Material Agreement is terminated or cancelled, expires and is not renewed or is
amended in a manner that is materially adverse to Parent or a Subsidiary, as the
case may be, or (ii) any new Material Agreement, the termination of which would
reasonably be likely to result in a Material Adverse Effect, is entered into, a
written statement describing such event, with copies of such material amendments
or new contracts, delivered to Administrative Agent (to the extent such delivery
is permitted by the terms of any such Material Agreement; provided, no such
prohibition on delivery shall be effective if it were bargained for by Parent or
its applicable Subsidiary with the intent of avoiding compliance with this
Section 5.2(f)), and an explanation of any actions being taken with respect
thereto
 
(g)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and
 
(h)          any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.
 
Section 5.3.          Additional Deliverables.  The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will furnish to each Lender)
the following:
 
(a)          promptly and in any event at least twenty (20) days prior thereto
(or such shorter period of time acceptable to the Administrative Agent), notice
of any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records or any office or facility at which Collateral with a
value in excess of $1,000,000 owned by it is located (including the
establishment of any such new office or facility), (iii) in any Loan Party’s
identity or legal structure, (iv) in any Loan Party’s federal taxpayer
identification number or organizational number, or (v) in any Loan Party’s
jurisdiction of organization;
 
93

--------------------------------------------------------------------------------

(b)         as soon as available and in any event within thirty (30) days after
receipt thereof, a copy of any environmental report or site assessment obtained
by or for the Parent or any of its Subsidiaries after the Closing Date on any
Real Property or that relate to any environmental liabilities of Parent or its
Subsidiaries that, in any case, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;
 
(c)          as soon as practicable and in any event within ten Business Days
following Administrative Agent’s or any Lender’s request therefor after the
Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act; and
 
(d)          as soon as practicable and in any event within five Business Days
following Administrative Agent’s or any Lender’s request therefor after the
Closing Date in connection with any Permitted Acquisition or change in ownership
of any Loan Party, any Loan Party that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Loan Party.
 
Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice or other document
and any action taken or proposed to be taken with respect thereto.
 
Section 5.4.        Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3 or the sale or other
disposition of assets permitted under Section 7.6.
 
Section 5.5.       Compliance with Laws, Etc.  The Parent will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 5.6.        Payment of Obligations.  The Parent will, and will cause
each of its Subsidiaries to, pay and discharge at or before maturity all of its
material obligations and liabilities (including, without limitation, all federal
and other material taxes, assessments and other governmental charges, levies and
all other claims that could result in a statutory Lien) before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings and (b) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, or (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
 
Section 5.7.        Books and Records.  The Parent will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to permit the Borrower to
prepare consolidated financial statements in conformity with GAAP in all
material respects.
 
Section 5.8.          Visitation, Inspection, Etc.  The Parent will, and will
cause each of its Subsidiaries to, permit any representative of the
Administrative Agent or any Lender, upon reasonable request, to visit and
inspect its properties, to examine its books and records and to make copies and
take extracts therefrom, and to discuss its affairs, finances and accounts with
any of its officers and with its independent certified public accountants,
during normal business hours and as often as Administrative Agent or such Lender
may reasonably request after reasonable prior notice to the Borrower; provided
that if an Event of Default has occurred and is continuing, no prior notice
shall be required; provided, further, if no Event of Default has occurred and is
continuing, the Borrower shall only be responsible for reimbursing costs and
expenses incurred pursuant to this Section 5.8 no more than one time per Fiscal
Year.
 
94

--------------------------------------------------------------------------------

Section 5.9.        Maintenance of Properties; Insurance.  The Parent will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, (b) maintain with financially sound
and reputable insurance companies which are not Affiliates of the Borrower (i)
insurance with respect to its properties and business, and the properties and
business of the Loan Parties, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations and (ii) all insurance required to be maintained
pursuant to the Collateral Documents, and will, upon request of the
Administrative Agent at reasonable intervals provide a certificate of a
Responsible Officer of the applicable Loan Party setting forth the nature and
extent of all insurance maintained by the Parent and its Subsidiaries in
accordance with this Section (and if requested by the Administrative Agent or
any Lender a copy of any policy referenced therein if not already delivered),
(c) at all times shall name the Administrative Agent as additional insured on
all liability policies of the Parent and its Subsidiaries and as lender loss
payee (pursuant to a loss payee endorsement reasonably approved by the
Administrative Agent) on all casualty and property insurance policies of the
Parent and its Subsidiaries and in each case, provide for at least thirty days’
(or 10 days’ in the case of cancellation for nonpayment of premium) prior
written notice to the Administrative Agent of any modification or cancellation
of such policy and (d) with respect to each improved Mortgaged Property that is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a “special flood hazard area” with respect to which flood
insurance has been made available under Flood Insurance Laws, (A) shall obtain
and maintain, with financially sound and reputable insurance companies not
Affiliates of the Borrower and reasonably acceptable to the Administrative Agent
(except to the extent that any insurance company insuring the Mortgaged Property
of the Borrower or applicable Loan Party ceases to be financially sound and
reputable after the Closing Date, in which case, the Parent shall promptly
replace such insurance company with a financially sound and reputable insurance
company), such flood insurance in such reasonable total amount as the
Administrative Agent and the Lenders may from time to time reasonably require,
and otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (B) promptly upon request
of the Administrative Agent or any Lender, will deliver to the Administrative
Agent or such Lender, as applicable, evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent and such Lender in
accordance with subclause (C) of clause (d) of Part I of the defined term “Real
Estate Documents”, including, without limitation, evidence of annual renewals of
such insurance.
 
Section 5.10.       Use of Proceeds and Letters of Credit.  The Borrower will
use the proceeds of the Initial Term Loans to cause all indebtedness owed under
the Existing Credit Agreement to be repaid in full, to cause all existing Liens
(other than Liens permitted pursuant to Section 7.2) to be released and to pay
all fees and expenses in connection therewith.  The Borrower will use the
proceeds of the Revolving Loans and any Additional Commitment Amount to finance
Capital Expenditures, Permitted Acquisitions, working capital needs, and for
other general corporate purposes of the Borrower and the Loan Parties.  No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that would violate any rule or regulation of the Board of Governors
of the Federal Reserve System, including Regulation T, Regulation U or
Regulation X.  All Letters of Credit will be used for general corporate
purposes.
 
No portion of the proceeds of any Borrowing or Letter of Credit will be used,
directly or, to the knowledge of a Responsible Officer of the Borrower,
indirectly, (i) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or any other Person acting in an official capacity, in each case, in violation
of Anti-Corruption Laws or (ii)(A) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (B) in any other manner that would
result in the violation of any Sanctions applicable to any party hereto.
 
95

--------------------------------------------------------------------------------

Section 5.11.       Casualty and Condemnation.  The Borrower (a) will furnish to
the Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of any Collateral or the commencement of any
action or preceding for the taking of any material portion of any Collateral
under power of eminent domain or by condemnation or similar proceeding and (b)
will ensure that the net cash proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement and the
Collateral Documents.
 
Section 5.12.        Additional Subsidiaries and Collateral.
 
(a)         In the event that, subsequent to the Closing Date, any Person
becomes a Domestic Subsidiary or an Excluded Subsidiary ceases to be an Excluded
Subsidiary, whether pursuant to formation, acquisition or otherwise, (i) the
Borrower shall promptly notify the Collateral Agent thereof, (ii) within thirty
(30) days after such Person becomes a Domestic Subsidiary or such Person ceases
to be an Excluded Subsidiary (or such longer period as the Collateral Agent may
reasonably agree), the Borrower shall cause such Domestic Subsidiary (other than
an Excluded Subsidiary) to become a new Guarantor and to grant Liens in favor of
the Collateral Agent in all of its personal property that would otherwise
constitute Collateral by executing and delivering to the Collateral Agent a
Joinder Agreement substantially in the form of Exhibit 5.12 or otherwise in form
and substance reasonably satisfactory to the Collateral Agent, and authorizing
and delivering, at the request of the Collateral Agent, such UCC financing
statements or similar instruments required by the Collateral Agent to perfect
the Liens in favor of the Collateral Agent, for the benefit of Secured Parties,
and granted under any of the Loan Documents, provided that no Domestic
Subsidiary that is a CFC Holdco shall be required to become a Guarantor
hereunder or grant Liens or otherwise pledge any of its assets as Collateral
hereunder or under any other Loan Document and (iii) within sixty (60) days
after such Person becomes a Domestic Subsidiary or ceases to be an Excluded
Subsidiary (or such longer period as the Collateral Agent may reasonably agree),
the Borrower shall deliver all such other documentation (including, without
limitation, certified organizational documents, resolutions, lien searches and
requested Real Estate Documents) and to take all such other actions as such
Subsidiary would have been required to deliver and take pursuant to Section 3.1
if such Subsidiary had been a Loan Party on the Closing Date or that such
Subsidiary would be required to deliver pursuant to Section 5.13 with respect to
any Material Real Property.  In addition, within thirty (30) days after the date
any Person becomes a Domestic Subsidiary or an Excluded Subsidiary ceases to be
an Excluded Subsidiary, the Borrower shall, or shall cause the applicable Loan
Party to (i) pledge all of the Capital Stock of such Domestic Subsidiary to the
Collateral Agent, for the benefit of the holders of the Obligations, as security
for the Obligations by executing and delivering such documentation as reasonably
required by Collateral Agent in form and substance reasonably satisfactory to
the Collateral Agent, provided that the pledge of the Capital Stock of a
Domestic Subsidiary that is a CFC Holdco shall be limited to 65% of the issued
and outstanding voting Capital Stock and 100% of the issued and outstanding
non-voting Capital Stock of such Domestic Subsidiary, and (ii) to the extent
certificated, deliver the original certificates evidencing such pledged Capital
Stock to the Collateral Agent, for the benefit of the holders of the
Obligations, together with appropriate powers executed in blank. 
Notwithstanding the foregoing, the Collateral Agent shall not enter into any
Mortgage in respect of any Material Real Property of a Person that becomes a
Domestic Subsidiary after the Closing Date whether pursuant to formation,
acquisition or otherwise, until (1) the date that occurs 45 days after the
Collateral Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such Material Real
Property: (i) a completed “life of loan” standard flood hazard determination
from a third party vendor; (ii) if such real property is located in a “special
flood hazard area”, (A) a notification to the Borrower of that fact and (if
applicable) notification to the Borrower that flood insurance coverage is not
available and (B) evidence of the receipt by the Borrower of such notice, and
(C) a notice about special flood hazard area status and flood disaster
assistance executed by the Borrower and any applicable Loan Party relating
thereto; and (iii) if such notice is required to be provided to the Borrower and
flood insurance is available in the community in which such Material Real
Property is located, evidence of required flood insurance in compliance with
subclause (C) of clause (d) of Part I of the defined term “Real Estate
Documents” and (2) the Collateral Agent shall have received written confirmation
from the Lenders the that flood insurance due diligence and flood insurance
compliance have been completed by the Lenders (such written confirmation not to
be unreasonably conditioned, withheld or delayed); provided that the Collateral
Agent may enter into any such Mortgage prior to the notice period specified
above upon receipt of the written confirmation described in clause (2) above and
provided further that the Borrower’s obligations under Section 5.12(a) to grant
a Mortgage of any Material Real Property within the 60-day time period described
therein shall be extended for so long as is required to ensure compliance with
the requirements of clause (2) above.
 
96

--------------------------------------------------------------------------------

(b)        In the event that, subsequent to the Closing Date, any Person becomes
a Foreign Subsidiary or a Foreign Subsidiary ceases to be an Excluded
Subsidiary, whether pursuant to formation, acquisition or otherwise, (x) the
Borrower shall promptly notify the Collateral Agent thereof, and (y) to the
extent such Foreign Subsidiary is owned directly by any Loan Party, within sixty
(60) days after such Person becomes a Foreign Subsidiary or, if the Collateral
Agent determines in its sole discretion that the Borrower is working in good
faith, such longer period as the Collateral Agent shall permit, the Borrower
shall, or shall cause the applicable Loan Party to (i) pledge all of the Capital
Stock of such Foreign Subsidiary (provided that, the pledge of the voting
Capital Stock of any such Foreign Subsidiary that is a CFC shall be limited to
65% of the issued and outstanding voting Capital Stock of such Foreign
Subsidiary) to the Collateral Agent, for the benefit of the holders of the
Obligations, as security for the Obligations pursuant to a pledge agreement in
form and substance reasonably satisfactory to the Collateral Agent, (ii) to the
extent certificated, deliver the original certificates evidencing such pledged
Capital Stock to the Collateral Agent, together with appropriate powers executed
in blank and (iii) deliver all such other documentation (including, without
limitation, certified organizational documents, resolutions, lien searches and
legal opinions) and to take all such other actions as the Collateral Agent may
reasonably request.
 
(c)          No Foreign Subsidiary that is a CFC shall be required to become a
Guarantor or grant any Lien or otherwise pledge any of its assets as Collateral
pursuant to Section 5.12(a) or under any other Loan Document.
 
(d)        The Borrower agrees that, following the delivery of any Collateral
Documents required to be executed and delivered by this Section, the Collateral
Agent shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to subsections (a) and (b) of this
Section (to the extent that such Lien can be perfected by execution, delivery
and/or recording of the Collateral Documents or UCC financing statements, or
possession of such Collateral), free and clear of all Liens other than Liens
expressly permitted by Section 7.2.  All actions to be taken pursuant to this
Section shall be at the expense of the Borrower or the applicable Loan Party,
and shall be taken to the reasonable satisfaction of the Collateral Agent.
 
97

--------------------------------------------------------------------------------

Section 5.13.        Additional Real Property; Leasehold Properties.
 
(a)          To the extent otherwise permitted hereunder, if any Loan Party
acquires in fee any Material Real Property after the Closing Date, it shall
within sixty (60) days after such acquisition (or such longer period as the
Collateral Agent may reasonably agree), provide to the Collateral Agent all Real
Estate Documents reasonably requested by the Collateral Agent granting the
Collateral Agent, for the benefit of the holders of the Obligations, a first
priority Lien on such Material Real Property (subject to Permitted
Encumbrances), together with all Real Estate Documents and other documents,
instruments and agreements reasonably requested by the Collateral Agent, in each
case in form and substance reasonably satisfactory to the Collateral Agent. 
Notwithstanding the foregoing, the Collateral Agent shall not enter into any
Mortgage in respect of any Material Real Property acquired by any Loan Party
after the Closing Date until (1) the date that occurs 45 days after the
Collateral Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such Material Real
Property:  (i) a completed “life of loan” standard flood hazard determination
from a third party vendor; (ii) if such real property is located in a “special
flood hazard area”, (A) a notification to the Borrower of that fact and (if
applicable) notification to the Borrower that flood insurance coverage is not
available and (B) evidence of the receipt by the Borrower of such notice, and
(C) a notice about special flood hazard area status and flood disaster
assistance executed by the Borrower and any applicable Loan Party relating
thereto; and (iii) if such notice is required to be provided to the Borrower and
flood insurance is available in the community in which such Material Real
Property is located, evidence of required flood insurance in compliance with
subclause (C) of clause (d) of Part I of the defined term “Real Estate
Documents” and (2) the Collateral Agent shall have received written confirmation
from the Lenders the that flood insurance due diligence and flood insurance
compliance have been completed by the Lenders (such written confirmation not to
be unreasonably conditioned, withheld or delayed); provided that the Collateral
Agent may enter into any such Mortgage prior to the notice period specified
above upon receipt of the written confirmation described in clause (2) above and
provided further that the Borrower’s obligations under Section 5.13(a) and/or
Section 5.13(b) to grant a Mortgage of any Material Real Property within the
60-day time period described therein shall be extended for so long as is
required to ensure compliance with the requirements of clause (2) above.
 
(b)          In the event that any Loan Party acquires a Leasehold Property that
constitutes Material Real Property after the Closing Date or a Leasehold
Property becomes Material Real Property after the Closing Date, then such Loan
Party, contemporaneously with leasing such Material Real Property, or within
sixty (60) days (or such longer period as the Collateral Agent may reasonably
agree) after any Leasehold Property becomes (including as a result of any rent
increase or any lease extension, renewal, or restatement) a Material Real
Property (or such longer period as the Collateral Agent may reasonably agree),
shall take commercially reasonable efforts to cause to be executed and delivered
all Leasehold Property Documents and other Real Estate Documents with respect to
each such Leasehold Property that Collateral Agent shall reasonably request;
provided that (i) the requirements in the immediately preceding sentence shall
be deemed satisfied with respect to any Material Real Property leased from a
non-Affiliate lessor to the extent that the Borrower has delivered evidence
reasonably satisfactory to the Collateral Agent that the Loan Parties have used
commercially reasonable efforts to satisfy such requirements and are unable to
satisfy clauses (a) and (b) of the definition of Leasehold Property Documents,
and (ii) the requirement to satisfy clause (d) of the definition of Leasehold
Property Documents shall be deemed satisfied to the extent that the Borrower has
delivered evidence reasonably satisfactory to the Collateral Agent that the Loan
Parties have used commercially reasonable efforts to and are unable to satisfy
such requirement.  Without limiting the foregoing, upon any Loan Party acquiring
any new Leasehold Property at which any dealership is operated or entering,
restating, renewing or extending the lease for any existing Leasehold Property
at which any dealership is operated, such Loan Party shall deliver to the
Collateral Agent a report of trailing twelve month Dealership Level Revenue for
such dealership.
 
98

--------------------------------------------------------------------------------

(c)          In addition to the foregoing, the Loan Parties shall, at the
request of the Collateral Agent, deliver, from time to time, to the Collateral
Agent, or the Collateral Agent shall obtain, at the expense of the Loan Parties,
such appraisals as are required by, and in accordance with, applicable Law or
regulation of Real Property with respect to which the Collateral Agent has been
or will be granted a Mortgage.
 
Section 5.14.        Further Assurances.  The Parent will, and will cause each
other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents), which may be required under any applicable Law,
or which the Collateral Agent may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created by the Collateral Documents or the validity or
priority of any such Lien, all at the expense of the Loan Parties.  The Borrower
also agrees to provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Collateral Documents.
 
Section 5.15.        Post-Closing Obligations.
 
(a)         Within 45 days of the Closing Date, or such later date as agreed by
the Administrative Agent in its reasonable discretion, the Administrative Agent
shall have received (x) certificates of insurance issued on behalf of insurers
of the Loan Parties, describing in reasonable detail the types and amounts of
insurance (property and liability) maintained by the Loan Parties, naming the
Collateral Agent as additional insured and lenders loss payee, as applicable, on
all insurance policies of the Borrower and the Loan Parties and (y) endorsement
naming the Administrative Agent as loss payee on all casualty and property
insurance policies of the Borrower and the Loan Parties.
 
(b)         Within 90 days of the Closing Date, or such later date as agreed by
the Administrative Agent in its reasonable discretion, the Administrative Agent
shall have received all Real Estate Documents set forth in Part II of the
defined term “Real Estate Documents” with respect to each Leasehold Property
that constitutes a Material Real Property as set forth on Schedule 5.15(b).
 
(c)         Within 5 days of the Closing Date, or such later date as agreed by
the Administrative Agent in its reasonable discretion, all mortgage releases and
other related release documents with respect to all Real Property set forth on
Schedule 4.11(d) that is subject to a Mortgage on the Closing Date shall be in
proper form for recording in all applicable places in all applicable
jurisdictions, and shall be presented for recordation in such applicable places
in all applicable jurisdictions.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding (other than contingent
indemnification obligations or expense reimbursement obligations to the extent
no claim giving rise thereto has been asserted), or any Letter of Credit shall
remain outstanding:
 
99

--------------------------------------------------------------------------------

Section 6.1.         Consolidated Fixed Charge Coverage Ratio.  The Parent and
its Subsidiaries on a consolidated basis will maintain, as of the end of each
Fiscal Quarter, commencing with the Fiscal Quarter ending on September 30, 2020,
a Consolidated Fixed Charge Coverage Ratio of not less than 1.25:1.00.
 
Section 6.2.          Consolidated Leverage Ratio.  The Parent and its
Subsidiaries on a consolidated basis will maintain, as of the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending on September 30, 2020, a
Consolidated Leverage Ratio of not greater than:
 

 
Fiscal Quarter
 
Consolidated Leverage Ratio
         
Each Fiscal Quarter ending prior to September 30, 2021
 
3.25:1.00
         
Fiscal Quarter ending September 30, 2021 and each Fiscal Quarter ending prior to
September 30, 2022
 
3.00:1.00
         
Fiscal Quarter ending September 30, 2022 and each Fiscal Quarter ending prior to
September 30, 2023
 
2.75:1.00
         
Fiscal Quarter ending September 30, 2023 and each Fiscal Quarter ending
thereafter
 
2.50:1.000

 
ARTICLE VII
 
NEGATIVE COVENANTS
 
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding (other than contingent
indemnification obligations or expense reimbursement obligations to the extent
no claim giving rise thereto has been asserted), or any Letter of Credit shall
remain outstanding it shall, and shall cause each of its Subsidiaries to:
 
Section 7.1.          Indebtedness; Preferred Stock.  The Parent will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:
 
(a)          Indebtedness created pursuant to the Loan Documents, including
Credit Agreement Refinancing Indebtedness;
 
(b)         Indebtedness of the Parent and its Subsidiaries existing on the date
hereof and set forth on Schedule 7.1 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
 
(c)          Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided that (x) any
such Indebtedness that is owed by a Subsidiary that is not a Loan Party shall be
subject to Section 7.4 and (y) any such Indebtedness of any Loan Party owed to a
Subsidiary that is not a Loan Party shall be subject to subordination terms that
are reasonably satisfactory to the Administrative Agent;
 
100

--------------------------------------------------------------------------------

(d)          Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that, (x) if the Indebtedness being guaranteed is subordinated to the
Obligations, such Guarantee obligation shall be subordinated to the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness, (y) Guarantees made by a Loan Party with
respect to Indebtedness of a Subsidiary that is not a Loan Party must be
permitted pursuant to Section 7.4 and (z) no Guarantee by any Subsidiary of any
Junior Debt shall be permitted unless such guaranteeing party shall have also
provided a Guarantee of the obligations on the terms set forth herein;
 
(e)         (i) Indebtedness (whether secured or unsecured) of the Borrower or
any of its Subsidiaries incurred for any purpose permitted by this Agreement, in
an aggregate principal amount, not to exceed an unlimited amount so long as
after giving Pro Forma Effect thereto, (x) in the case of such Indebtedness that
is unsecured, the Consolidated Leverage Ratio does not exceed 2.50:1.00 as of
the last day of the most recently ended Test Period, (y) in the case of such
Indebtedness that is secured by a Lien on the Collateral that ranks junior to
the Liens on the Collateral Securing the Obligations, the Consolidated Secured
Leverage Ratio does not exceed 2.50:1.00 as of the last day of the most recently
ended Test Period, and (z) in the case of such Indebtedness that is secured by a
Lien on the Collateral that is pari passu with the Lien on the Collateral
securing the Obligations, the Consolidated First Lien Leverage Ratio does not
exceed 2.00:1.00 as of the last day of the most recently ended Test Period, and
(ii) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding clause (i); provided that, such Indebtedness incurred under clause
(i):  (1) shall not mature prior to the Latest Maturity Date for any then
existing Term Loan or have a weighted average life to maturity shorter than the
weighted average life to maturity of any then existing Term Loans, (2) shall
not, in the case of any such Indebtedness incurred by a Loan Party, be
guaranteed by any Person that is not a Loan Party or secured by any asset that
is not Collateral, (3) the other terms and conditions of such Indebtedness
(excluding pricing, fees, prepayment premium, call protection and prepayment or
repayment terms and/or to the extent only applicable after the Latest Maturity
Date for any then existing Term Loans) that reflect market terms and conditions
at the time of incurrence or issuance (as determined by Borrower in good faith),
(4) that is secured by a Lien on the Collateral shall be subject to an
Acceptable Intercreditor Agreement, (5) shall not be netted in the calculation
of the Consolidated Leverage Ratio, Consolidated First Lien Leverage Ratio or
Consolidated Secured Leverage Ratio referenced above, (6) shall not cause an
Event of Default to result therefrom and no Event of Default shall have occurred
and be continuing, (7) in the form of term loans secured by the Collateral on a
pari passu basis with the Term Loans shall be subject to the MFN Provision and
(8) by any Subsidiaries that are non-Loan Parties, or guaranteed by any
Subsidiaries that are non-Loan Parties, shall not exceed in an aggregate
principal amount outstanding the greater of (x) $5,000,000 and (y) 10.0% of
Consolidated EBITDA as of the last day of the most recently ended Test Period;
 
(f)          Hedging Obligations permitted by Section 7.9;
 
(g)          Purchase money indebtedness or Capital Lease Obligations of the
Parent and its Subsidiaries in an aggregate principal amount not to exceed
$5,000,000 in an aggregate principal amount at any time outstanding;
 
101

--------------------------------------------------------------------------------

(h)          Earn‑outs, indemnification obligations, purchase price adjustments,
non‑compete obligations and similar adjustments in respect of Permitted
Acquisitions or other asset sales permitted hereunder;
 
(i)         Indebtedness of the Parent and its Subsidiaries with respect to
surety, appeal, indemnity, performance or other similar bonds in the ordinary
course of business (including surety or similar bonds issued in connection with
the stay of a proceeding of the type described in Section 8.1(k));
 
(j)        Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
 
(k)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is promptly
extinguished;
 
(l)           Indebtedness arising in connection with endorsement of instruments
or other payment items for deposit in the ordinary course of business;
 
(m)        unsecured Indebtedness incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business; provided that such Indebtedness does not remain
outstanding for more than five (5) consecutive Business Days;
 
(n)          Indebtedness owed to any Person providing property, casualty,
liability or other insurance to the Parent or any of its Subsidiaries, so long
as the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only during the period covered by the insurance (not to exceed one
year of premiums for any single insurance policy);
 
(o)         Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated or amalgamated with the Borrower or any
Subsidiary after the Closing Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger or consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger, consolidation or
amalgamation is permitted by this Agreement; provided the aggregate principal
amount of Indebtedness incurred pursuant to this clause (o) does not exceed
$5,000,000 at any time outstanding (other than Indebtedness assumed in
connection with such event that is permitted by Section 7.1(r));
 
(p)          Indebtedness incurred by the Parent or any of its Subsidiaries in
respect of bank guarantees, warehouse receipts, letters of credit, or similar
instruments issued or created in the ordinary course of business;
 
(q)          Bank Product Obligations;
 
102

--------------------------------------------------------------------------------

(r)          Indebtedness constituting an Approved Floorplan Financing so long
as (i) such Indebtedness is subject to the Floorplan Intercreditor Agreement and
(ii) the aggregate outstanding principal amount of all such Indebtedness does
not exceed $500,000,000 at any time, unless otherwise consented to by
Administrative Agent and Required Lenders;
 
(s)           Indebtedness consisting of obligations under the TCF Agreement so
long as the aggregate outstanding principal amount of all such Indebtedness does
not exceed $1,000,000 at any time outstanding;
 
(t)           to the extent constituting Indebtedness, obligations in respect of
Permitted TRA Payments, Deferred TRA Obligations, and other obligations pursuant
to the Tax Receivable Agreement as in effect on the Closing Date;
 
(u)         Seller Financing Indebtedness existing on the Closing Date and in
connection with future Acquisitions in an amount not to exceed 50% of the
purchase price (excluding amounts paid for inventory or working capital) of
property subject to such Acquisition, so long as (i) such Indebtedness is
subject to subordination terms in form and substance reasonably satisfactory to
the Administrative Agent and (ii) the aggregate principal amount of all such
Indebtedness, at the time any such Indebtedness is incurred, does not exceed the
greater of (x) $5,000,000 and (y) 10% of Consolidated EBITDA as of the last day
of the most recently ended Test Period; and
 
(v)          other Indebtedness (including Seller Financing Indebtedness) in an
aggregate principal amount at any time outstanding not to exceed the greater of
(x) $10,000,000 and (y) 20% of Consolidated EBITDA as of the last day of the
most recently ended Test Period.
 
Except as in effect on the date hereof with respect to the Permitted Exchange,
the Parent will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interest that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by the Parent or such Subsidiary at the
option of the holder thereof, in whole or in part, (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interest described in this paragraph or (iv)
provides for the scheduled payment of dividends in cash, on or prior to, in the
case of clause (i), (ii), (iii) or (iv), the date that is 90 days after the
Maturity Date.
 
Section 7.2.          Liens.  The Parent will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired, except any of the
following (each a “Permitted Encumbrance”):
 
(a)          Liens securing the Obligations; provided that no Liens may secure
Hedging Obligations or Bank Product Obligations without securing all other
Obligations on a basis at least pari passu with such Hedging Obligations or Bank
Product Obligations and subject to the priority of payments set forth in Section
2.21 and Section 8.2;
 
(b)          Liens listed in Schedule 7.2 and existing on the date of this
Agreement and any replacement Liens (covering the same or a lesser scope of
Collateral) in respect of replacement Indebtedness permitted under Section 7.1;
 
(c)          purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided that (i) such Lien secures Indebtedness permitted by Section 7.1(g),
(ii) such Lien attaches to such asset concurrently or within ninety (90) days
after the acquisition or the completion of the construction or improvements
thereof, (iii) such Lien does not extend to any other asset, and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;
 
103

--------------------------------------------------------------------------------

(d)          Liens for taxes, assessments or other governmental charges or
levies not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;
 
(e)        statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, and other Liens imposed by law in the ordinary course of business
for amounts not more than sixty (60) days past due or which are being contested
in good faith by appropriate proceedings and provided that, if delinquent for
more than sixty (60) days, adequate reserves have been set aside with respect
thereto in accordance with GAAP;
 
(f)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or letters of credit or guaranties issued in
respect thereof;
 
(g)          Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums;
 
(h)         deposits or pledges to secure the performance of bids, tenders,
trade contracts, governmental contracts, leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature, in each case in the ordinary course of business;
 
(i)           judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
 
(j)         customary rights of set‑off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where the Borrower or any of the Loan Parties
maintains deposits in the ordinary course of business and Liens of a collection
bank arising under Section 4-210 of the UCC on items in the course of collection
(or comparable foreign liens);
 
(k)         leases, subleases or licenses granted to others or to the Borrower
or any of its Subsidiaries (in the ordinary course of business consistent with
past practices) and associated negative pledges not interfering in any material
respect with the ordinary conduct of the business or operations of any Loan
Party;
 
(l)           Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement;
 
(m)        easements, zoning restrictions, rights‑of‑way, restrictions and
similar encumbrances imposed by Law or arising in the ordinary course of
business that do not materially detract from the value of any Material Real
Property or other material assets or materially interfere with the ordinary
conduct of business of the Parent and its Subsidiaries taken as a whole; and
 
104

--------------------------------------------------------------------------------

(n)          Liens on the Real Property subject to any of the Real Estate
Documents identified in any applicable ALTA mortgagee title insurance policy
received and approved by the Administrative Agent (in form and substance
reasonably satisfactory to the Administrative Agent) relating to such Real
Property;
 
(o)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(p)          Liens that are contractual rights of set‑off relating to purchase
orders and other agreements entered into with customers of the Parent and its
Subsidiaries in the ordinary course of business;
 
(q)          Liens arising from precautionary Uniform Commercial Code financing
statements;
 
(r)          Liens on any property or asset of the Borrower or any Subsidiary
securing Indebtedness permitted by Section 7.1(o); provided that (i) any such
Lien was not created in the contemplation of any of the foregoing and (ii) any
such Lien secures only those obligations which it secures on the date that such
Person becomes a Subsidiary or the date of such merger or the date of such
acquisition;
 
(s)         other Liens; provided that at the time of incurrence of the
obligations secured thereby, the aggregate outstanding face amount of
obligations secured by Liens existing in reliance on this clause shall not
exceed the greater of (x) $5,000,000 and (y) 10% of Consolidated EBITDA for the
most recently ended Test Period;
 
(t)           Liens securing Indebtedness permitted under Section 7.1(e), to the
extent contemplated by, and subject to the limitations set forth in such
section; and
 
(u)          Liens on the Floorplan Collateral securing the Approved Floorplan
Financing so long as such Liens are subject to the Floorplan Intercreditor
Agreement and do not attach to any Collateral (except as may be permitted by the
Floorplan Intercreditor Agreement);
 
(v)          Liens securing Indebtedness permitted under Section 7.1(s), so long
as such Liens only encumber inventory manufactured by BRP Inc. or one of its
Subsidiaries or Affiliates that is financed pursuant to the TCF Agreement and do
not attach to any Collateral;
 
(w)         Liens arising out of sale and leaseback transactions (i) existing on
the Closing Date or (ii) permitted under the definition of “Asset Sale”;
 
(x)         extensions, renewals, or replacements of any Lien referred to in
subsections (a) through (v) of this Section; provided that the principal amount
of the Indebtedness secured thereby is not increased (other than by any amount
of any outstanding or capitalized interest and reasonable fees and expenses
incurred in connection therewith) and that any such extension, renewal or
replacement is limited to the assets permitted to be encumbered thereby.
 
Section 7.3.          Fundamental Changes.


(a)          Excluding Permitted Acquisitions, the Parent will not, and will not
permit any of its Subsidiaries to, make any Acquisitions, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided that if, at
the time thereof and immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing, (i) the Borrower or any Loan
Party may merge with a Person if the Borrower (or any other Loan Party if the
Borrower is not a party to such merger) is the surviving Person, (ii) any Loan
Party may merge into another Loan Party, so long as the Borrower, Holdings and
the Parent are at all times surviving entities, (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
to the Borrower or any Loan Party (other than Parent and Holdings), (iv) any
Loan Party (other than the Borrower, Holdings and the Parent) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (v) any Excluded Subsidiary may liquidate or
dissolve or be merged into a Loan Party (other than Parent and Holdings) or
another Excluded Subsidiary; provided, further, that any such merger involving a
Person that is not a wholly owned Subsidiary of Borrower, the Parent or Holdings
immediately prior to such merger shall not be permitted unless also permitted by
Section 7.4.
 
105

--------------------------------------------------------------------------------

(b)         The Borrower will not, and will not permit the Parent or any of its
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Parent and its Subsidiaries on the date hereof and businesses
or lines of business incidental or reasonably related thereto.
 
Section 7.4.          Investments, Loans, Etc.  The Parent will not, and will
not permit any of its Subsidiaries to make any Investment, except:
 
(a)          Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 7.4 (including Investments in Subsidiaries);
 
(b)          Permitted Investments;
 
(c)        Guarantees by the Parent and its Subsidiaries constituting
Indebtedness permitted by Section 7.1 and Liens permitted by Section 7.2 or
other Guarantees by the Borrower and its Subsidiaries of other obligations not
constituting Indebtedness incurred in the ordinary course of business; provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Subsidiary Loan Parties that is Guaranteed by any Loan Party shall be subject to
the limitation set forth in subsection (d) of this Section;
 
(d)          Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided that the
aggregate amount of Investments by the Loan Parties in or to, and Guarantees by
the Loan Parties of Indebtedness of, any Subsidiary that is not a Loan Party
shall not exceed $5,000,000 at any time outstanding; provided further, that no
such Investments made pursuant to this clause (d) in the form of intercompany
loans shall be evidenced by a promissory note unless (x) such promissory note is
pledged to the Administrative Agent in accordance with the terms of the Security
Agreement and (y) all such Indebtedness of any Loan Party owed to any Subsidiary
that is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant terms reasonably satisfactory to the Administrative Agent;
 
(e)          Investments made by the Borrower or any Subsidiary in Foreign
Subsidiaries in an aggregate amount invested from the date hereof not to exceed
$2,000,000 at any time outstanding;
 
106

--------------------------------------------------------------------------------

(f)          payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses of
the Parent and its Subsidiaries for accounting purposes and that are made in the
ordinary course of business;
 
(g)          loans or advances to employees, officers or directors of the
Borrower or any of its Subsidiaries in the ordinary course of business; provided
that the aggregate amount of all such loans and advances does not exceed
$400,000 at any time outstanding;
 
(h)          promissory notes and other non-cash consideration received in
connection with the disposition of any asset permitted under Section 7.6;
 
(i)           Hedging Transactions permitted by Section 7.9;
 
(j)          Investments permitted under Section 7.3, including Permitted
Acquisitions and Investments of any Person existing at the time such Person
becomes a Loan Party or consolidates or merges with a Loan Party (including in
connection with a Permitted Acquisition) in connection with a transaction
permitted hereby so long as such Investments were not made in contemplation of
such Person becoming a Loan Party or of such consolidation of merger;
 
(k)          extensions of trade credit in the ordinary course of business to
customers of the Parent and its Subsidiaries and advances made in connection
with the purchase of goods or services in the ordinary course of business;
 
(l)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(m)         Receivables, security deposits or other trade payables owing to the
Borrower or any of its Subsidiaries if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;
 
(n)          deposit accounts;
 
(o)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit or lease, utility and other similar
deposits and deposits with suppliers in the ordinary course of business;
 
(p)          other Investments which in the aggregate do not exceed at any time
outstanding do not exceed the greater of (x) $10,000,000 and (y) 20% of
Consolidated EBITDA as of the last day of the most recently ended Test Period;
and
 
(q)          so long as no Event of Default shall have occurred and be
continuing or would otherwise result therefrom, other Investments such that the
Consolidated Leverage Ratio on a Pro Forma Basis would be less than or equal to
2.25:1.00 as of the last day of the most recently ended Test Period.
 
Section 7.5.          Restricted Payments.  The Parent will not, and will not
permit any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except:
 
(a)          each Subsidiary may make Restricted Payments to the Borrower and to
other Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any other Subsidiary and to
each other owner of Capital Stock of such Subsidiary based on their relative
ownership interests of the relevant class of Capital Stock);
 
107

--------------------------------------------------------------------------------

(b)          dividends payable by the Parent or any of its Subsidiaries solely
in interests of any class of its Capital Stock (other than Capital Stock
constituting Indebtedness);
 
(c)          the Parent may purchase fractional shares of its capital stock
arising out of stock dividends, splits or combinations or mergers,
consolidations or other acquisitions and pay cash in lieu of fractional shares
upon the exercise of warrants, options or other securities convertible into or
exercisable for capital stock of the Borrower;
 
(d)         the Parent may (x) purchase stock or stock options of the Parent
from present or former officers, directors or employees of the Parent or any of
its Subsidiaries or (y) make payments pursuant to and in accordance with stock
option plans or other benefit plans approved by the Parent’s board of directors
for directors, officers or employees of the Parent and its Subsidiaries, in each
case, in an aggregate amount not to exceed $2,000,000 in any Fiscal Year;
 
(e)         other Restricted Payments by the Parent or any of its Subsidiaries
not to exceed $4,000,000 in the aggregate in any Fiscal Year, provided:  no such
dividends may be made unless after giving effect thereto, (x) the Borrower is in
compliance with the financial covenant set forth in Section 6.1 at such time and
(y) the Consolidated Leverage Ratio is 0.25x less than the maximum Consolidated
Leverage Ratio permitted to be maintained under Section 6.2 at such time;
 
(f)          so long as no Event of Default shall have occurred and be
continuing or would otherwise result therefrom, other Restricted Payments such
that the Consolidated Leverage Ratio on a Pro Forma Basis would be less than or
equal to 1.50:1.00 as of the last day of the most recently ended Test Period;
 
(g)          Permitted Tax Distributions;
 
(h)          to the extent constituting Restricted Payments, the Permitted
Exchanges;
 
(i)          Permitted TRA Payments;
 
(j)          payments made by Borrower to Holdings (and by Holdings to Parent)
in an aggregate amount not to exceed $2,000,000 in any trailing twelve-month
period, to the extent necessary to permit Holdings and the Parent Holdings Group
to pay general administrative costs and expenses;
 
(k)          Parent may issue Capital Stock pursuant to incentive compensation
plans in favor of employees; and
 
(l)          any Loan Party may issue Capital Stock in connection with a
Permitted Acquisition to the extent not resulting in a Change in Control.
 
Section 7.6.          Sale of Assets.  The Parent will not, and will not permit
any of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of any of its assets, business or property or, in the case of any
Subsidiary, any shares of such Subsidiary’s Capital Stock, in each case whether
now owned or hereafter acquired, to any Person other than the Borrower or any
other Loan Party (or to qualify directors if required by applicable law),
except:
 
108

--------------------------------------------------------------------------------

(a)         the sale or other disposition of obsolete or worn out property or
other property not necessary for operations disposed of in the ordinary course
of business (including the lapse of registered patents, trademarks and other
intellectual property of the Loan Parties to the extent not economically
desirable in the conduct of their businesses);
 
(b)          the sale of inventory and Investments in the ordinary course of
business or as otherwise permitted under Section 7.2, Section 7.3, Section 7.4
(other than Section 7.4(b)) or Section 7.5;
 
(c)          sales, assignments, transfers and other dispositions of accounts
receivable in connection with the compromise, settlement or collection thereof
consistent with past practices in the ordinary course of business and not for
purposes of financing;
 
(d)          leases or subleases entered into in the ordinary course of business
and the dispositions thereof, to the extent that they do not materially
interfere with the business of the Parent and its Subsidiaries, taken as a
whole;
 
(e)          non-exclusive licenses or sublicenses of intellectual property or
software in the ordinary course of business, to the extent that they do not
materially interfere with the business of the Parent and its Subsidiaries;
 
(f)          dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any of its Subsidiaries;
provided that the Net Cash Proceeds received in connection therewith are applied
as a mandatory prepayment in accordance with Section 2.12(a) if required;
 
(g)          in order to resolve disputes that occur in the ordinary course of
business, the Borrower or any of its Subsidiaries may discount or otherwise
compromise for less than the face value thereof, notes or accounts receivable;
 
(h)         dispositions of property to the Borrower or a Subsidiary; provided
that if the transferor of such property is a Loan Party (i) the transferee
thereof must be a Loan Party or (ii) to the extent such transaction constitutes
an Investment, such transaction is permitted under Section 7.4;
 
(i)          dispositions or exchanges of equipment or real property not covered
by clause (a) above to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such disposition are applied to the purchase price of such replacement
property in accordance with Section 2.12(a);
 
(j)           the issuance or sale of shares of any Subsidiary’s Capital Stock
to qualified directors if required by applicable Law;
 
(k)          Dispositions permitted by Section 7.3;
 
(l)           sale and leaseback transactions (i) existing on the Closing Date
or (ii) permitted under the definition of “Asset Sale”; and
 
109

--------------------------------------------------------------------------------

(m)        the sale or other disposition of such assets in an aggregate amount
not to exceed the greater of (x) $5,000,000 and (y) 10% of Consolidated EBITDA
as of the last day of the most recently ended Test Period, in any twelve (12)
month period ending on the date of determination thereof; provided that the Net
Cash Proceeds received in connection therewith are applied as a mandatory
prepayment in accordance with Section 2.12(a).
 
provided that any disposition of any property pursuant to this Section 7.6
(except pursuant to Sections 7.6(a), (c), (f), (g) and (h) and except for
dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such disposition as
determined by the Borrower in good faith.
 
Section 7.7.        Transactions with Affiliates.  The Parent will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:
 
(a)          in the ordinary course of business at prices and on terms and
conditions not less favorable to the Parent or such Subsidiary than could be
obtained on an arm’s length basis from unrelated third parties;
 
(b)          transactions between or among the Borrower, the Parent and/or any
Subsidiary not involving any other Affiliates in each case, to the extent
otherwise permitted hereunder;
 
(c)          equity contributions to, and the issuance of Capital Stock by, the
Parent;
 
(d)          loans or advances to employees permitted under Section 7.1;
 
(e)          the payment of reasonable fees to directors of the Borrower or any
Subsidiary who are not employees of the Borrower or any Subsidiary, and
compensation, employment, termination and other employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrower or any Subsidiary, each in the ordinary course of
business;
 
(f)          (i) any issuance of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by the Borrower’s
board of directors in the ordinary course of business and (ii) any repurchases
of any issuances, awards or grants issued pursuant to clause (i), in each case,
to the extent permitted by Section 7.5;
 
(g)          employment arrangements entered into in the ordinary course of
business between the Borrower or any Subsidiary and any employee thereof;
 
(h)          any Restricted Payment permitted by Section 7.5;
 
(i)           the Permitted Exchanges; and
 
(j)           transactions set forth on Schedule 7.7.
 
Section 7.8.          Restrictive Agreements.  The Parent will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any of the Loan Parties to create, incur
or permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any Subsidiary of the Parent to pay
dividends or other distributions with respect to its Capital Stock, to make or
repay loans or advances to the Borrower or any other Loan Party, to Guarantee
Indebtedness of the Borrower or any other Loan Party or to transfer all or
substantially all of its property or assets to the Borrower or any other Loan
Party thereof; provided that (i) the foregoing shall not apply to restrictions
or conditions imposed by law or by this Agreement or any other Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the permitted sale of a Subsidiary or any
asset pending such sale, provided such restrictions and conditions apply only to
the Subsidiary or asset that is sold and such sale is, or will be prior to the
consummation thereof, permitted hereunder, (iii) the foregoing shall not apply
to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness, (iv) the
foregoing shall not apply to customary provisions in leases, licenses or other
agreements restricting the assignment thereof, (v) the foregoing shall not apply
to customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture, (vi) the foregoing shall not apply to any
agreement or arrangement already binding on a Subsidiary when it is acquired so
long as such agreement or arrangement was not created in anticipation of such
acquisition and (vii) the foregoing shall not apply to the Approved Floorplan
Financing Documents.
 
110

--------------------------------------------------------------------------------

Section 7.9.          Hedging Transactions.  The Parent will not, and will not
permit any of its Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Parent or any of its Subsidiaries is
exposed in the conduct of its business or the management of its liabilities. 
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the Parent
or any of its Subsidiaries is or may become obliged to make any payment (i) in
connection with the purchase by any third party of any Capital Stock or any
Indebtedness, or (ii) as a result of changes in the market value of any Capital
Stock) is not a Hedging Transaction entered into in the ordinary course of
business to hedge or mitigate risks.
 
Section 7.10.        Payments of Junior Debt.
 
(a)          The Parent will not, and will not permit any of its Subsidiaries to
(i) prepay, redeem, repurchase or otherwise acquire for value any Junior Debt or
(ii) make any principal, interest or other payments on any Subordinated Debt
except (x) in the case of clause (i) or (ii) with respect to such Subordinated
Debt, such payments that are expressly permitted by the subordination provisions
of the documents governing such Subordinated Debt and (y) payments in respect of
the Approved Floorplan Financing and Indebtedness under the TCF Agreement.
 
(b)         The Parent will not, and will not permit any of its Subsidiaries to,
agree to or permit any amendment, modification or waiver of any provision of any
Junior Debt Document if the effect of such amendment, modification or waiver is
to (i) increase the yield on such Junior Debt or change (to earlier dates) the
dates upon which principal and interest are due thereon; (ii) alter the
redemption, prepayment, subordination or ranking provisions thereof; (iii) alter
the covenants and events of default in a manner that would make such provisions
more onerous or restrictive to the Parent or any such Subsidiary in any material
respect; or (iv) otherwise increase the obligations of the Parent or any
Subsidiary in respect of such Subordinated Debt or confer additional rights upon
the holders thereof which individually or in the aggregate would be adverse in
any material respect to the Parent or any of its Subsidiaries or to the Lenders.
 
111

--------------------------------------------------------------------------------

Section 7.11.       Amendment to Material Documents.  The Parent will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights under its certificate of incorporation, bylaws or other organizational
documents or any Material Agreement (other than amendments, modifications and
waivers to the Approved Financing Documents which comply with the Floorplan
Intercreditor Agreement), except in any manner that would not have an adverse
effect on the Lenders, the Administrative Agent, the Parent or any of its
Subsidiaries; provided that any Material Agreement described in clause (ii) of
the definition thereof may be terminated if it is promptly replaced with a
similar contract or arrangement reasonably determined by the Parent or any of
its Subsidiaries to be as beneficial to Parent and/or its Subsidiaries as such
terminated Material Agreement.
 
Section 7.12.       Accounting Changes.  Without prior written notice to the
Administrative Agent, the Parent will not, and will not permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries.
 
Section 7.13.        Government Regulation.  The Parent will not, and will not
permit any of its Subsidiaries to, (a) be or become subject at any time to any
Law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders from making any advance or extension of credit to the Borrower or from
otherwise conducting business with the Parent or any of its Subsidiaries, or (b)
fail to provide (i) documentary and other evidence of the identity of the Parent
or any of its Subsidiaries as may be requested by any Lender or the
Administrative Agent at any time to enable such Lender or the Administrative
Agent to verify the identity of the Parent or any of its Subsidiaries or to
comply with any applicable law or regulation, including, without limitation,
Section 326 of the Patriot Act at 31 U.S.C. Section 5318 or (ii) all
documentation and other information that the Administrative Agent or any Lender
requests in order to comply with its ongoing obligations under the Beneficial
Ownership Regulation.
 
Section 7.14.        Sales and Discounts of Accounts Receivable.  The Parent
shall not and shall not permit any Subsidiary to sell or discount any accounts
receivable outside the ordinary course of business.
 
Section 7.15.        Permitted Activities of Parent and Holdings.
 
(a)          Holdings shall not:  (i) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever other than the
Indebtedness and obligations under this Agreement, the other Loan Documents, the
Tax Receivable Agreement and the Approved Floorplan Financing; (ii) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it other than the Liens created under the Collateral Documents to
which it is a party or permitted pursuant to Section 7.2; (iii) engage in any
business or activity or own any assets other than (A) directly or indirectly
holding 100% of the Capital Stock of the Borrower and any Subsidiary created or
acquired in connection with a Permitted Acquisition; (B) performing its
obligations and activities incidental thereto under the Loan Documents and any
Guarantees of Indebtedness or other obligations permitted pursuant to the Loan
Documents; (C) making Restricted Payments (including Permitted Tax
Distributions, Permitted TRA Payments and Permitted Exchanges) and Investments
(including Permitted Acquisitions) to the extent permitted by this Agreement;
and (D) maintaining its existence and books and records, complying with
applicable laws (including in connection with the payment of taxes, securities
laws and rules and regulations of any applicable securities exchange) and other
general administrative matters related to the foregoing; (iv) consolidate with
or merge with or into, or convey or Dispose all or substantially all its assets
to, any Person except contributions or transfers to its wholly-owned
Subsidiaries that are Loan Parties in connection with a Permitted Acquisition;
(v) Dispose of any Capital Stock of any of its Subsidiaries (except as permitted
by Section 7.3); (vi) create or acquire any direct Subsidiary or make or own any
Investment in any Person other than the Borrower except in connection with a
Permitted Acquisition; provided that such Subsidiary created or acquired in
connection with such Permitted Acquisition shall have no material assets,
liabilities, or obligations other than (x) Capital Stock in Holdings and (y) any
liabilities in respect of intercompany Indebtedness to any other Loan Party to
the extent permitted hereunder; or (vii) fail to hold itself out to the public
as a legal entity separate and distinct from all other Persons; and
 
112

--------------------------------------------------------------------------------

(b)        Each member of the Parent Holdings Group shall not:  (i) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness and obligations under this Agreement, the
other Loan Documents, the Tax Receivable Agreement and the Approved Floorplan
Financing; (ii) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired by it other than the Liens created under the
Collateral Documents to which it is a party or permitted pursuant to Section
7.2; (iii) engage in any business or activity or own any assets other than (A)
directly or indirectly holding Capital Stock of Holdings and any Subsidiary
created or acquired in connection with a Permitted Acquisition; (B) performing
its obligations and activities incidental thereto under the Loan Documents and
any Guarantees of Indebtedness or other obligations permitted pursuant to the
Loan Documents; (C) making Restricted Payments (including Permitted Tax
Distributions, Permitted TRA Payments and Permitted Exchanges) and Investments
(including Permitted Acquisitions) to the extent permitted by this Agreement;
and (D) maintaining its existence and books and records, complying with
applicable laws (including in connection with the payment of taxes, securities
laws and rules and regulations of any applicable securities exchange) and other
general administrative matters related to the foregoing; (iv) consolidate with
or merge with or into, or convey or Dispose all or substantially all its assets
to, any Person except for (x) contributions or transfers to a wholly owned
subsidiary of Holdings that is a Loan Party (and interim contributions or
transfers to Holdings) in connection with a Permitted Acquisition or (y) mergers
involving a member of the Parent Holdings Group consummated in connection with a
Permitted Acquisition; (v) Dispose of any Capital Stock of any of its
Subsidiaries (except as permitted by Section 7.3); (vi) create or acquire any
direct Subsidiary or make or own any Investment in any Person other than
Holdings except in connection with a Permitted Acquisition; provided that such
Subsidiary created or acquired in connection with such Permitted Acquisition
shall have no material assets, liabilities, or obligations other than (x)
Capital Stock in Holdings and (y) any liabilities in respect of intercompany
Indebtedness to any other Loan Party to the extent permitted hereunder; or (vii)
fail to hold itself out to the public as a legal entity separate and distinct
from all other Persons.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
Section 8.1.          Events of Default.  If any of the following events (each
an “Event of Default”) shall occur:
 
(a)          any Loan Party shall fail to pay any principal of any Loan or of
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or
 
(b)         any Loan Party shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1 or an amount related to a Bank Product Obligation) payable under
this Agreement or any other Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five (5)
Business Days; or
 
113

--------------------------------------------------------------------------------

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any of the Loan Parties in or in connection with this
Agreement or any other Loan Document (including the Schedules attached hereto
and thereto), or in any amendments or modifications hereof or waivers hereunder,
or in any certificate, report, financial statement or other document submitted
to Administrative Agent or the Lenders by any Loan Party or any representative
of any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect (other than
any representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted; or
 
(d)          any Loan Party or any Subsidiary shall fail to observe or perform
any covenant or agreement contained in Section 5.1, 5.2(a), or 5.4 (with respect
to the Parent’s, Holdings’ or the Borrower’s legal existence) or Article VI or
VII; or
 
(e)          any Loan Party or any Subsidiary shall fail to observe or perform
any covenant or agreement contained in this Agreement (other than those referred
to in clauses (a), (b) and (d) above) or any other Loan Document or related to
any Bank Product Obligation, and such failure shall remain unremedied for 30
days after the earlier of (i) any officer of any Loan Party becomes aware of
such failure, or (ii) notice thereof shall have been given to any Loan Party by
the Administrative Agent or any Lender; or
 
(f)         the Parent or any of its Subsidiaries (whether as primary obligor or
as guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other default or
event of default of any Loan Party or any of its Subsidiaries shall occur or
condition shall exist under any agreement or instrument relating to any Material
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any Material Indebtedness shall be declared to be due and
payable prior to the stated maturity date thereof, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption); or
 
(g)         the Parent or any of its Material Subsidiaries shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in subsection (i) of this Section, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Parent or any such Material Subsidiary or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
 
(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent or any of its Material Subsidiaries or their respective
debts, or any substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect,
or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Parent or any of its Subsidiaries or for a substantial
part of its assets, and in any such case, such proceeding or petition shall
remain undismissed for a period of sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered; or
 
114

--------------------------------------------------------------------------------

(i)           the Parent or any of its Material Subsidiaries shall become unable
to pay, or shall admit in writing its inability to pay, its debts as they become
due; or
 
(j)          an (i) ERISA Event shall have occurred that, when taken together
with other ERISA Events that have occurred, could reasonably be expected to
result in liability to the Borrower and the Loan Parties in an aggregate amount
exceeding $5,000,000 or (ii) there is or arises an Unfunded Pension Liability
(not taking into account Plans with negative Unfunded Pension Liability) in an
aggregate amount exceeding $5,000,000; or
 
(k)          any final judgment or order for the payment of money in excess of
$5,000,000 in the aggregate (to the extent not adequately covered by
independent, third-party insurance as to which the insurer does not deny
coverage) shall be rendered against the Parent or any of its Subsidiaries, and
there shall be a period of sixty (60) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
 
(l)          any non‑monetary judgment or order shall be rendered against the
Parent or any of its Subsidiaries (to the extent not adequately covered by
independent, third-party insurance as to which the insurer does not deny
coverage) that could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, and there shall be a period of
sixty (60) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
(m)         a Change in Control shall occur or exist; or
 
(n)         any provision of the Guaranty or any Loan Document shall for any
reason cease to be valid and binding on, or enforceable against, any Loan Party,
or any Loan Party shall so state in writing, or any Loan Party shall seek to
terminate its obligation under the Guaranty or any Loan Document in any manner
not otherwise permitted hereunder or under the Loan Documents; or
 
(o)         any Lien purported to be created under any Collateral Document on a
material portion of the Collateral shall fail or cease to be, or shall be
asserted by any Loan Party not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Collateral Documents,
except as a result of Administrative Agent’s or any Lender’s action or inaction,
in each case resulting from or constituting the Administrative Agent’s or such
Lender’s, as applicable, gross negligence or willful misconduct.
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent and the
Collateral Agent may, and upon the written request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times:  (i) terminate the Commitments, whereupon the
Commitment of each Lender shall terminate immediately, (ii) declare the
principal of and any accrued interest on the Loans, and all other Obligations
owing hereunder, to be, whereupon the same shall become, due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, (iii) exercise all remedies
contained in any other Loan Document, and (iv) exercise any other remedies
available at Law or in equity; and that, if an Event of Default specified in
either clause (g) or (h) shall occur, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon, and all fees, and all other Obligations shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.
 
115

--------------------------------------------------------------------------------

Section 8.2.          Application of Funds.
 
After the exercise of remedies provided for in Section 8.1 (or immediately after
an Event of Default specified in either clause (g) or (h) of Section 8.1), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
 
(a)          first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;
 
(b)          second, to the fees and other reimbursable expenses of the
Administrative Agent and the Issuing Bank then due and payable pursuant to any
of the Loan Documents, until the same shall have been paid in full;
 
(c)          third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
 
(d)          fourth, to the fees due and payable under Sections 2.14(b) and (c)
of this Agreement and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;
 
(e)          fifth, on a pro rata basis to the aggregate outstanding principal
amount of the Term Loans (allocated pro rata among the Lenders in respect of
their Pro Rata Shares), to the aggregate outstanding principal amount of the
Revolving Loans, the LC Exposure, the Net Mark-to-Market Exposure (to the extent
secured by Liens) and the Bank Product Obligations of the Parent and its
Subsidiaries, until the same shall have been paid in full, allocated pro rata
among any Lender, any Lender-Related Hedge Provider and any Bank Product
Provider, based on their respective Pro Rata Shares of the aggregate amount of
such Revolving Loans, LC Exposure, Net Mark-to-Market Exposure (to the extent
secured by Liens) and Bank Product Obligations;
 
(f)          sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is equal
to 102% of the LC Exposure after giving effect to the foregoing clause fifth;
and
 
(g)          to the extent any proceeds remain, to the Borrower or other parties
lawfully entitled thereto.
 
All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Revolving Lenders as cash collateral
for the LC Exposure, such account to be administered in accordance with Section
2.22(g).
 
116

--------------------------------------------------------------------------------

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.
 
Notwithstanding the foregoing, Hedging Obligations and Bank Product Obligations
may be excluded from the application described above without any liability to
the Administrative Agent, if the Administrative Agent has not received written
notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Lender-Related Hedge Provider or Bank Product
Provider.  Each Lender-Related Hedge Provider and Bank Product Provider not a
party to this Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
Section 9.1.          Appointment of Administrative Agent.
 
(a)         Each Lender and each Issuing Bank irrevocably appoints Truist Bank
as the Administrative Agent and authorizes it to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent under
this Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto.  The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent and all provisions of this Article IX
and Article XI (including Section 11.3(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “administrative agent” under the Loan Documents)
as if set forth in full herein with respect thereto.
 
(b)         The Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith and
the Issuing Bank shall have all the benefits and immunities (i) provided to the
Administrative Agent in this Article with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the application and agreements for letters of
credit pertaining to the Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article included the Issuing Bank with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuing Bank.
 
(c)         The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Issuing Bank (if applicable) and a potential Lender-Related Hedge
Provider or Bank Product Provider) and each Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of (and to
hold any security interest, charge or other Lien created by the Collateral
Documents for and on behalf of or on trust for) such Lender and such Issuing
Bank for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto. 
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Section 9.1 for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article IX  and Article XI (including Section 11.3), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
117

--------------------------------------------------------------------------------

Section 9.2.       Nature of Duties of Administrative Agent.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents.  Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
11.2), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Parent or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 11.2) or in the
absence of its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment by a court of competent jurisdiction.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents, (v)
the value or the sufficiency of any Collateral, or (vi) the satisfaction of any
condition set forth in Article III or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.  Neither the Administrative Agent nor any of its Related Parties shall
be responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Ineligible Assignees.  Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
an Ineligible Assignee or (y) have any liability with respect to or arising out
of (i) any assignment or participation of Loans, or disclosure of confidential
information, to any Ineligible Assignee or (ii) the failure of the
Administrative Agent to post a notice of the designation of a Person as an
Ineligible Assignee or an updated Schedule 1.01 to the Platform.
 
118

--------------------------------------------------------------------------------

Section 9.3.         Lack of Reliance on the Administrative Agent.  Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
 
Section 9.4.          Certain Rights of the Administrative Agent.  If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
 
Section 9.5.        Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person.  The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or not taken
by it in accordance with the advice of such counsel, accountants or experts.
 
Section 9.6.         The Administrative Agent in its Individual Capacity.  The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “holders of Notes”, or any similar terms shall, unless the context
clearly otherwise indicates, include the bank serving as the Administrative
Agent in its individual capacity.  The bank acting as the Administrative Agent
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or Affiliate of the Borrower as
if it were not the Administrative Agent hereunder and without any duty to
account therefore to the Lenders.
 
119

--------------------------------------------------------------------------------

Section 9.7.          Successor Administrative Agent.
 
(a)          The Administrative Agent may resign at any time by giving thirty
(30) days’ prior written notice thereof to the Lenders and the Borrower.  Upon
any such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent, subject to the approval by the Borrower provided
that no Event of Default shall exist at such time.  If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent, which
shall be a commercial bank or trust company organized under the Laws of the
United States or any state thereof or a bank which maintains an office in the
United States, having a combined capital and surplus of at least $500,000,000.
 
(b)         Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
(except that in the case of any Collateral held by the Administrative Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (iii) the Required
Lenders shall thereafter perform all duties of the retiring Administrative Agent
under the Loan Documents until such time as the Required Lenders appoint a
successor Administrative Agent as provided above.  After any retiring
Administrative Agent’s resignation hereunder, the provisions of this Article IX
and Section 11.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its representatives and agents and their respective
Related Parties in respect of any actions taken or not taken by any of them
while it was serving as the Administrative Agent.
 
(c)          In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Event of Default has arisen
from a failure of the Borrower to comply with Section 2.26(a), then the Issuing
Bank and the Swingline Lender may, upon prior written notice to the Borrower and
the Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the
case may be, effective at the close of business Charlotte, North Carolina time
on a date specified in such notice (which date may not be less than five (5)
Business Days after the date of such notice); provided that such resignation by
the Issuing Bank will have no effect on the validity or enforceability of any
Letter of Credit then outstanding or on the obligations of the Borrower or any
Lender under this Agreement with respect to any such outstanding Letter of
Credit or otherwise to the Issuing Bank; and provided, further, that such
resignation of the Swingline Lender will have no effect on its rights in respect
of any outstanding Swingline Loans or on the obligations of the Borrower or any
Lender under this Agreement with respect to any such outstanding Swingline Loan.
 
Section 9.8.         Benefits of Article IX.  None of the provisions of this
Article IX shall inure to the benefit of the Borrower (other than the second
sentence of Section 9.7(a) and Section 9.7(c)) or of any Person other than
Administrative Agent and each of the Lenders and their respective successors and
permitted assigns.  Accordingly, neither the Borrower (other than the second
sentence of Section 9.7(a) and Section 9.7(c)) nor any Person other than
Administrative Agent and the Lenders (and their respective successors and
permitted assigns) shall be entitled to rely upon, or to raise as a defense, the
failure of the Administrative Agent or any Lenders to comply with the provisions
of this Article IX.
 
120

--------------------------------------------------------------------------------

Section 9.9.          Administrative Agent May File Proofs of Claim.
 
(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
like proceeding or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or any
Revolving Credit Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(i)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans or Revolving Credit
Exposure and all other Obligations arising under the Loan Documents that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Section 11.3) allowed in such judicial proceeding; and
 
(ii)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
(b)         any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if that the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.3.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.
 
Section 9.10.        Titled Agents.  Each Lender and each Loan Party hereby
agrees that any none of the Arrangers or Documentation Agent designated
hereunder shall have duties or obligations under any Loan Documents to any
Lender or any Loan Party.
 
Section 9.11.        Authorization to Execute other Loan Documents.  Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.
 
121

--------------------------------------------------------------------------------

Section 9.12.        Collateral and Guaranty Matters.  The Lenders and the
Issuing Bank irrevocably authorize the Administrative Agent, at its option and
in its reasonable discretion,
 
(a)        to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination or expiration
of the Aggregate Revolving Commitments and payment in full of the Obligations
(other than contingent indemnification obligations for which no claim has been
asserted), (ii) that is transferred or to be transferred as part of or in
connection with any disposition permitted hereunder or under any other Loan
Document, or (iii) as approved in accordance with Section 11.2;
 
(b)          to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.2(c); and
 
(c)        subject to Section 10.9, to release any guarantor from its
obligations under the Guaranty and Security Agreement if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder or becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any Junior Debt.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantor from its obligations under this Agreement, pursuant to this
Section 9.12.
 
Section 9.13.        Hedging Obligations and Bank Product Obligations.  No
Lender or any Affiliate of a Lender that holds any Hedging Obligation or any
Bank Product Obligation that obtains the benefits of Section 8.2 or any
Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Hedging Obligations and Bank Product Obligations unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Lender or Affiliate of a Lender that holds such Hedging
Obligation or such Bank Product Obligation, as the case may be.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Hedging
Obligations or Bank Product Obligations in the case of a Maturity Date.
 
Section 9.14.       Withholding Tax.  To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any authority of the United States or any other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses actually
incurred, including legal expenses, allocated staff costs and any out-of-pocket
expenses.
 
122

--------------------------------------------------------------------------------

Section 9.15.        Right to Realize on Collateral and Enforce Guarantee. 
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale,  use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.
 
Section 9.16.       Certain ERISA Matters.  (a)  Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:
 
(i)           such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,
 
(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
 
(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
 
123

--------------------------------------------------------------------------------

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
 
ARTICLE X
 
THE GUARANTY
 
Section 10.1.       The Guaranty.  Each of the Guarantors hereby jointly and
severally guarantees to the Administrative Agent, each Lender, each Affiliate of
a Lender that enters into Bank Products or a Hedging Transaction with the
Borrower or any Subsidiary, and each other holder of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code of the United States (or any
equivalent provision under Debtor Relief Laws)) strictly in accordance with the
terms thereof.  The Guarantors hereby further agree that if any of the
Obligations is not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code of the United States
(or any equivalent provision under Debtor Relief Laws)), the Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code of the United States (or any equivalent provision under
Debtor Relief Laws)) in accordance with the terms of such extension or renewal.
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.
 
Section 10.2.       Obligations Unconditional.  The obligations of the
Guarantors under Section 10.1 are joint and several, absolute irrevocable and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 10.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor for amounts paid under this Article
X until such time as the Obligations have been paid in full and the Commitments
have expired or terminated.  Without limiting the generality of the foregoing,
it is agreed that, to the fullest extent permitted by Law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:
 
124

--------------------------------------------------------------------------------

(a)          at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;
 
(b)          any of the acts mentioned in any of the provisions of any of the
Loan Documents or any other document relating to the Obligations shall be done
or omitted;
 
(c)          the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
 
(d)          any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or
 
(e)          any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).
 
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.
 
Section 10.3.        Reinstatement.  The obligations of each Guarantor under
this Article X shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any Debtor Relief Law or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
other holder of the Obligations on demand for all reasonable costs and expenses
(including the reasonable fees, charges and disbursements of counsel) incurred
by the Administrative Agent or such holder of the Obligations in connection with
such rescission or restoration, including any such costs and expenses actually
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.
 
Section 10.4.        Certain Additional Waivers.  Each Guarantor agrees that
such Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.2
and through the exercise of rights of contribution pursuant to Section 10.6.
 
125

--------------------------------------------------------------------------------

Section 10.5.        Remedies.  The Guarantors agree that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
specified in Section 8.1 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 8.1) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 10.1.  The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.
 
Section 10.6.        Rights of Contribution.  The Guarantors agree among
themselves that, in connection with payments made hereunder, each Guarantor
shall have contribution rights against the other Guarantors as permitted under
applicable Law.  Such contribution rights shall be subordinate and subject in
right of payment to the obligations of such Guarantors under the Loan Documents
and no Guarantor shall exercise such rights of contribution until the
Obligations have been paid in full (other than contingent indemnification
obligations or expense reimbursement obligations to the extent no claim giving
rise thereto has been asserted) and the Commitments have terminated.
 
Section 10.7.        Guarantee of Payment; Continuing Guarantee.  The guarantee
in this Article X is a guaranty of payment and not of collection, is a
continuing guarantee, and shall apply to the Obligations whenever arising.
 
Section 10.8.        Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each Specified Loan
Party to honor all of such Specified Loan Party’s obligations under this
Agreement and the other Loan Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.8 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section 10.8 shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full.  Each Qualified ECP Guarantor intends that this Section 10.8
constitute, and this Section 10.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.
 
Section 10.9.        Release of Guarantors.
 
(a)         If, in compliance with the terms and provisions of the Loan
Documents, (i) all or substantially all of the Capital Stock of any Guarantor
(other than Parent, Holdings or the Borrower) are sold or otherwise transferred
to a Person or Persons, none of which is a Loan Party, in a transaction
permitted hereunder (any such Guarantor, a “Transferred Guarantor”) or (ii) any
Guarantor (other than Parent, Holdings or the Borrower) becomes an Excluded
Subsidiary, such Guarantor shall be automatically released from its obligations
under this Agreement and the other Loan Documents, including its obligations to
pledge and grant any Collateral owned by it pursuant to any Collateral Document
and the pledge of such Capital Stock to the Collateral Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Administrative Agent such certifications or
documents as the Administrative Agent shall reasonably request, the
Administrative Agent shall take such actions as are necessary to effect each
release described in this Section 10.9 in accordance with the relevant
provisions of the Collateral Documents; provided, however, that the release of
any Guarantor from its obligations under this Agreement if such Guarantor
becomes an Excluded Subsidiary shall only be permitted if at the time such
Guarantor becomes an Excluded Subsidiary, after giving pro forma effect to such
release and the consummation of the transaction that causes such Person to be an
Excluded Subsidiary, the Borrower is deemed to have made a new Investment in
such Person (as if such Person were then newly acquired) and such Investment is
permitted under this Agreement at such time.
 
126

--------------------------------------------------------------------------------

(b)         When all Commitments hereunder have terminated, and all Loans or
other Obligations hereunder which are accrued and payable have been paid or
satisfied (other than contingent obligations as to which no claim has been
asserted), and no Letter of Credit remains outstanding (except any Letter of
Credit the amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable Issuing Bank has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.
 
ARTICLE XI


MISCELLANEOUS
 
Section 11.1.        Notices.
 
(a)         Written Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
To any Loan Party:
OneWater Marine Inc.
 
6275 Lanier Islands Parkway
 
Buford, GA 30518
 
Attention:  Philip Austin Singleton, Jr., CEO
 
Facsimile:  (678) 541-6301
 
Email:  austin@singletonmarinegroup.com and jack.ezzell@onewatermarine.com
   
To the Administrative Agent:
Truist Bank
 
3333 Peachtree Rd., 7th Floor
 
Mail Code – GA-ATL-0244
 
Atlanta, Georgia 30326
 
Attention:  Henry Spark
 
Facsimile:  (404) 439-7390
   
With a copy to:
Truist Bank
 
303 Peachtree Street, N.E./25th Floor
 
Atlanta, Georgia 30308
 
Attention:  Mr. Doug Weltz
 
Facsimile:  (404) 221-2001



127

--------------------------------------------------------------------------------

To the Issuing Bank:
Truist Bank
 
245 Peachtree Center Ave.
 
17th Floor
 
Mail Code – GA-ATL-3707
 
Atlanta, Georgia 30303
 
Attention:  LC and Trade Services
   
To the Swingline Lender:
Truist Bank
 
303 Peachtree Street, N.E./25th Floor
 
Atlanta, Georgia 30308
 
Attention:  Mr. Doug Weltz
 
Facsimile:  (404) 221-2001
   
To any other Lender:
To the address or facsimile number, set forth in the Administrative
Questionnaire or the Assignment and Acceptance executed by such Lender.



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 11.1.
 
Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower.  The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank and the Lenders in
reliance upon such telephonic or facsimile notice.  The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.
 
(b)          Electronic Communications.
 
(i)          Notices and other communications to the Administrative Agent, the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II unless such Lender, the Issuing Bank, as applicable, and
Administrative Agent have agreed to receive notices under such Section by
electronic communication and have agreed to the procedures governing such
communications.  The Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
128

--------------------------------------------------------------------------------

(ii)          Unless the Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.
 
(iii)         The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System (the
“Platform”).
 
(iv)         Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.”  The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications.  No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
 
(v)          Loan Documents may be transmitted and/or signed by facsimile or
other electronic communication.  The effectiveness of any such documents and
signatures shall, subject to applicable Law, have the same force and effect as
manually signed originals and shall be binding on all Loan Parties, the Agents
Parties and the Lenders.
 
Section 11.2.        Waiver; Amendments.
 
(a)         No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between any Loan Party and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. 
The rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by Law.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 11.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
 
129

--------------------------------------------------------------------------------

(b)         No amendment or waiver of any provision of this Agreement or the
other Loan Documents (other than the Engagement Letter which may be amended in
accordance with its terms), nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower and the Required Lenders or the Borrower and the
Administrative Agent with the consent of the Required Lenders and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, that
 
(i)           no amendment or waiver shall:
 
(A)         extend or increase the Commitment of any Lender without the written
consent of such Lender;
 
(B)        reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any interest, fees or other amounts
payable hereunder, without the written consent of each Lender affected thereby
(but not the Required Lenders) (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (B));
 
(C)        postpone the date fixed for any payment (excluding any mandatory
prepayments) of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender directly
and adversely affected thereby (but not the Required Lenders);
 
(D)        change Section 2.8(b), Section 2.12(d), Section 2.21(a), (b) or (c)
or the definition of “Pro Rata Share”, in each case, in a manner that would
alter the pro rata sharing of commitment reductions or payments, as applicable, 
required thereby or change the provisions of Section 8.2, without the written
consent of each Lender directly and adversely affected thereby (but not the
Required Lenders);
 
(E)         change any of the provisions of this Section 11.2 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender directly and adversely affected thereby (but not the
Required Lenders);
 
130

--------------------------------------------------------------------------------

(F)         release the Borrower without the consent of each Lender, or, release
all or substantially all of the value of the Guarantees provided by the
Guarantors or limit the liability of all or substantially all of the Guarantors
under any Guaranty, without the written consent of each Lender, except to the
extent such release is expressly permitted under the terms of this Agreement;
 
(G)        release all or substantially all of the value of the Collateral (if
any) securing any of the Obligations or agree to subordinate any Lien in such
Collateral to any other creditor of the Borrower or any Subsidiary, in each
case, without the written consent of each Lender except to the extent such
release or subordination is expressly permitted under the terms of this
Agreement or an Intercreditor Agreement; or
 
(H)        subordinate the payment priority of the Obligations or subordinate
the Liens granted to the Administrative Agent on behalf of the Secured Parties
on the Collateral, without the written consent of each Lender directly and
adversely affected thereby;
 
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights, duties or obligations of the Administrative Agent, the
Swingline Lender or the Issuing Bank without the prior written consent of such
Person.  Notwithstanding anything to the contrary herein, (i) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended, and amounts payable to such Lender hereunder may not be
permanently reduced without the consent of such Lender (other than reductions in
fees and interest in which such reduction does not disproportionately affect
such Lender); (ii) this Agreement may be amended and restated without the
consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and
11.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement; (iii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein; (iv) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders; and (v) Schedule 1.01 may be amended as provided
in the definition of “Ineligible Assignee” without the consent of any Lender.
 
Notwithstanding anything to the contrary herein, each Lender hereby irrevocably
authorizes the Administrative Agent, on its behalf, and without further consent,
to enter into amendments or modifications to this Agreement (including, without
limitation, amendments to this Section 11.2 and/or Section 2.21) or any of the
Loan Documents or to enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate (1) in order to effectuate the terms of any
amendment which extends the Maturity Date or Revolving Commitment Termination
Date of any Loans with respect to fewer than all of the Lenders (including any
terms therein which provide for higher interest rate and/or fees to be each
Lender agreeing to extend its maturity date); provided that such amendment has
been approved by the Required Lenders and each Lender required to approve such
amendment pursuant to Section 11.2(b)(i)(C); and (2) in connection with any
Benchmark Replacement Conforming Changes.
 
131

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, this Agreement and the other
Loan Documents may be amended (or amended and restated), modified or
supplemented with the written consent of the Administrative Agent and the
Borrower (a) to cure any ambiguity, omission, defect or inconsistency, so long
as such amendment, modification or supplement does not adversely affect the
rights of any Lender or the Issuing Bank, (b) to add one or more additional
credit facilities with respect to Incremental Term Loans to this Agreement and
to permit the extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans, as
applicable, and the accrued interest and fees in respect thereof and (c) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; provided, that the conditions set forth
in Section 2.23 and/or 2.27 are satisfied.
 
Section 11.3.        Expenses; Indemnification.
 
(a)          The Borrower shall pay (i) all reasonable, documented out-of-pocket
costs and expenses of the Administrative Agent and the Arrangers and their
Affiliates, including the reasonable and documented fees, charges and
disbursements of one outside counsel for the Administrative Agent, the Arrangers
and their Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), including the reasonable and documented fees, charges and
disbursements of one outside counsel for the Administrative Agent, the Arrangers
and their Affiliates, (ii) all reasonable, documented out-of-pocket expenses
actually incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket costs
and expenses (including, without limitation, the reasonable and documented fees,
charges and disbursements of one outside counsel, the allocated cost of inside
counsel and one local counsel in each relevant jurisdiction, and, in the event
of any actual or perceived conflict of interest, one additional counsel for each
similarly situated group of affected lenders purporting to have a conflict of
interest) incurred by the Administrative Agent, the Issuing Bank or any Lender
in connection with the enforcement or protection of its rights in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.3, or in connection with the Loans made or any Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses actually incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
 
(b)          The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, penalties and related expenses (including the reasonable
and documented fees, charges and disbursements of any counsel for any
Indemnitee; provided that, legal counsel for all Indemnitees shall be limited to
one primary legal counsel and one local counsel in each relevant jurisdiction,
and, in the event of any actual or perceived conflict of interest, one
additional counsel for each group of similarly situated Indemnitees purporting
to have a conflict of interest), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any actual or alleged
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, penalties or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document or (z)
disputes solely between or among Indemnitees, other than claims against the
Administrative Agent or an Arranger in its capacity or in fulfilling its role as
agent or arranger or similar role under the Loan Documents.  No Indemnitee shall
be liable for any damages arising from the use by others of any information or
other materials obtained through Syndtrak or any other Internet or intranet
website, except as a result of such Indemnitee’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
nonappealable judgment.  This Section 11.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
 
132

--------------------------------------------------------------------------------

(c)          To the extent that the Borrower fails to pay any amount required to
be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a) or (b) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
 
(d)         To the extent permitted by applicable Law, and without derogating
the Indemnitee’s rights to indemnity under this Section, the Borrower, on the
one hand, and the Indemnitees on the other hand, shall not assert, and hereby
waives, any claim against any of the others, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or any Letter of Credit
or the use of proceeds thereof; provided that nothing in this clause (d) shall
relieve the Borrower of any obligation it may have to indemnify any Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.
 
(e)          All amounts due under this Section 11.3 shall be payable promptly
after written demand therefor, and in any event within ten (10) days.
 
Section 11.4.        Successors and Assigns.
 
(a)         The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and, except as otherwise set
forth in paragraph (b)(vii) of this Section, any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
133

--------------------------------------------------------------------------------

(b)          Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)           Minimum Amounts.
 
(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
 
(B)         in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
and Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $2,500,000 and in minimum increments of $2,500,000, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.
 
(iii)         Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;
 
134

--------------------------------------------------------------------------------

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for (x) assignments to a
Person that is not a Lender with a Commitment or an Affiliate of a Lender or an
Approved Fund and (y) assignments by Defaulting Lenders; and
 
(C)       the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitments or any assignment that increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding), and the consent of the Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Commitments.
 
(iv)        Assignment and Acceptance.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.20 if such assignee is a Foreign Lender.
 
(v)         No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Ineligible Assignee or (C) to any Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (C).
 
(vi)         No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.
 
(vii)        Ineligible Assignees.
 
(A)         No assignment or participation shall be made to any Person that was
an Ineligible Assignee as of the date (the “Trade Date”) on which the assigning
Lender entered into a binding agreement to sell and assign or participate all or
a portion of its rights and obligations under this Agreement to such Person
(unless (x) the Borrower has consented to such assignment as contemplated by
this Section 11.4, in which case such Person will not be considered an
Ineligible Assignee for the purpose of such assignment or participation).  For
the avoidance of doubt, with respect to any assignee or participant that becomes
an Ineligible Assignee after the applicable Trade Date (including as a result of
the delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Ineligible Assignee”), such assignee shall
not retroactively be considered an Ineligible Assignee.  Any assignment in
violation of this clause (vii)(A) shall not be void, but the other provisions of
this clause (vii) shall apply.
 
(B)        If any assignment is made to any Ineligible Assignee in violation of
clause (A) above, or if any Person becomes an Ineligible Assignee after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Ineligible Assignee and the Administrative Agent, (A)
terminate any Revolving Commitment of such Ineligible Assignee and repay all
obligations of the Borrower owing to such Ineligible Assignee in connection with
such Revolving Commitment, (B) in the case of any portion of outstanding Term
Loan held by Ineligible Assignees, prepay such portion of the Term Loan by
paying the lesser of (x) the principal amount thereof and (y) the amount that
such Ineligible Assignee paid to acquire such portion of the Term Loan in each
case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and under the other Loan Documents
and/or (C) require such Ineligible Assignee to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.4), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an assignee that is not an Ineligible Assignee
that shall assume such obligations at the lesser of (x) the principal amount
thereof and (y) the amount that such Ineligible Assignee paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents; provided that (i)  the Borrower
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 11.4(b), (ii) such assignment does not conflict with
applicable Laws and (iii)  in the case of clause (B), the Borrower shall not use
the proceeds from any Loans to prepay the portion of the Term Loan held by
Ineligible Assignees.
 
135

--------------------------------------------------------------------------------

(C)         Notwithstanding anything to the contrary contained in this
Agreement, Ineligible Assignees (a) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(b) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, will be deemed to have
consented in the same proportion as the Lenders that are not Ineligible
Assignees consented to such matter, and (y) for purposes of voting on any plan
of reorganization or plan of liquidation pursuant to any Debtor Relief Laws
(“Plan of Reorganization”), each Ineligible Assignee party hereto hereby agrees
(1) not to vote on such Plan of Reorganization, (2) if such Ineligible Assignee
does vote on such Plan of Reorganization notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
 
(D)         The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (a) post Schedule 1.01
and any updates thereto from time to time on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (b)
provide Schedule 1.01 to each Lender requesting the same.
 
136

--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
11.4.  If the consent of the Borrower to an assignment is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified above), the Borrower shall be deemed to have given its
consent ten (10) Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
tenth Business Day.
 
(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of (and stated interest on) the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, an Ineligible
Assignee, the Borrower or any of the Borrower’s Affiliates or Subsidiaries or a
Defaulting Lender) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
the Issuing Bank and the Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
137

--------------------------------------------------------------------------------

(e)          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 11.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release all or substantially all of the Guarantors or limit the
liability of all or substantially all of the Guarantors under any Guaranty
without the written consent of each Lender except to the extent such release is
expressly provided under the terms of this Agreement; or (vii) release all or
substantially all Collateral (if any) securing any of the Obligations.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19, and 2.20 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(g) (it being understood
that the documentation required under Section 2.20(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
11.4; provided that such Participant (A) agrees to be subject to the provisions
of Sections 2.24 and 2.25 as if it were an assignee under paragraph (b) of this
Section 11.4; and (B) shall not be entitled to receive any greater payment under
Sections 2.18 or 2.20, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provision of
Section 2.25 with respect to any Participant.  To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 11.7 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.21 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts of (and stated interest on) each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) and Proposed Section 1.163-5(b) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
138

--------------------------------------------------------------------------------

Section 11.5.        Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)          This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the Law (without giving effect to the
conflict of law principles thereof except for Sections 5-1401 and 5-1402 of the
New York General Obligations Law) of the State of New York.
 
(b)         The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of Supreme Court of the
State of New York sitting in New York county and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
Law, such Federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.
 
(c)          Each party to this Agreement irrevocably and unconditionally waives
any objection which it may now or hereafter have to the laying of venue of any
such suit, action or proceeding described in paragraph (b) of this Section 11.5
and brought in any court referred to in paragraph (b) of this Section 11.5. 
Each of the parties hereto irrevocably waives, to the fullest extent permitted
by applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d)         Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 11.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by Law.
 
Section 11.6.       WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
139

--------------------------------------------------------------------------------

Section 11.7.        Right of Setoff.  In addition to any rights now or
hereafter granted under applicable Law and not by way of limitation of any such
rights, each Lender and its Affiliates and the Issuing Bank and its Affiliates
shall have the right, at any time or from time to time upon the occurrence and
during the continuance of an Event of Default, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable Law, to set off and apply against all deposits (general
or special, time or demand, provisional or final) of the Borrower at any time
held or other obligations at any time owing by such Lender and its Affiliates
and the Issuing Bank and its Affiliates to or for the credit or the account of
the Borrower against any and all Obligations held by such Lender and its
Affiliates or the Issuing Bank and its Affiliates, as the case may be,
irrespective of whether such Lender and its Affiliates or the Issuing Bank and
its Affiliates shall have made demand hereunder and although such Obligations
may be unmatured.  Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender and the Issuing Bank, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application.  Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Borrower and any of
its Subsidiaries to such Lender and its Affiliates or Issuing Bank and its
Affiliates.  Notwithstanding the provisions of this Section 11.7, if at any time
any Lender, the Issuing Bank or any of their respective Affiliates maintains one
or more deposit accounts for the Borrower or any other Loan Party into which
Medicare and/or Medicaid receivables are deposited, such Person shall waive the
right of setoff set forth herein.


Section 11.8.       Counterparts; Integration.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This
Agreement, the Engagement Letter, the other Loan Documents, and any separate
letter agreement(s) relating to any fees payable to the Administrative Agent and
its Affiliates constitute the entire agreement among the parties hereto and
thereto and their affiliates regarding the subject matters hereof and thereof
and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.  Delivery of an executed counterpart of a
signature page of this Agreement and any other Loan Document by facsimile
transmission or by any other electronic imaging means (including .pdf), shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.
 
Section 11.9.        Survival.  All covenants, agreements, representations and
warranties made by any Loan Party herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.  All representations and warranties made
herein, in the Loan Documents, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans and the issuance of the Letters of Credit.
 
Section 11.10.      Severability.  Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
140

--------------------------------------------------------------------------------

Section 11.11.      Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as non-public or confidential and provided to it by the
Borrower or any Subsidiary, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any of its Subsidiaries, except
that such information may be disclosed (i) to any Related Party of the
Administrative Agent, the Issuing Bank or any such Lender including without
limitation accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential on substantially the same terms as provided herein), (ii) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process (in which case, to the extent permitted by Law, the Administrative
Agent will notify Borrower of such requirement and disclosure), (iii) to the
extent requested by any regulatory agency or authority purporting to have
jurisdiction over it (including any self-regulatory authority such as the
National Association of Insurance Commissioners) (in which case, to the extent
permitted by Law the Administrative Agent will notify Borrower of such
requirement and disclosure), (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section 11.11, or
which becomes available to the Administrative Agent, the Issuing Bank, any
Lender or any Related Party of any of the foregoing on a non-confidential basis
from a source other than the Borrower, (v) in connection with the exercise of
any remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (vii) subject to an agreement
containing provisions substantially the same as those of this Section 11.11, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (B)
any actual or prospective party (or its Related Parties) to any swap or
derivative or similar transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (viii) on a confidential basis to any rating agency when required by
it, (ix) on a confidential basis to the CUSIP Service Bureau or any similar
organization, (x) with the consent of the Borrower or (xi) to the extent such
information is independently developed by such Person or its Affiliates so long
as not based on information obtained in a manner that would otherwise violate
this Section 11.11.  Any Person required to maintain the confidentiality of any
information as provided for in this Section 11.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.  In the event of any
conflict between the terms of this Section and those of any other Contractual
Obligation entered into with any Loan Party (whether or not a Loan Document),
the terms of this Section shall govern.
 
Section 11.12.      Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable Law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable Law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 11.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable Law), shall have
been received by such Lender.
 
141

--------------------------------------------------------------------------------

Section 11.13.     Waiver of Effect of Corporate Seal.  Each Loan Party
represents and warrants to the Administrative Agent and the Lenders that neither
it nor any other Loan Party is required to affix its corporate seal to this
Agreement or any other Loan Document pursuant to any Requirement of Law, agrees
that this Agreement is delivered by Borrower under seal and waives any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Loan Documents.
 
Section 11.14.     Patriot Act.  Each of the Administrative Agent and each
Lender hereby notifies the Loan Parties that (a) pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act and (b) pursuant to the requirements of the Beneficial
Ownership Regulation, it is required to obtain a Beneficial Ownership
Certificate.  Each Loan Party shall, and shall cause each of its Subsidiaries
to, provide to the extent commercially reasonable, such information and take
such other actions as are reasonably requested by the Administrative Agent or
any Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act and the Beneficial Ownership
Regulation.
 
Section 11.15.      No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that that:  (i) (A) the services
regarding this Agreement provided by the Administrative Agent, the Arrangers
and/or the Lenders are arm’s-length commercial transactions between Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) Borrower and each other Loan Party is capable of evaluating
and understanding, and understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and by the other Loan Documents; (ii)
(A) each of the Administrative Agent, the Arrangers and the Lenders is and has
been acting solely as a principal and,  except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for Borrower, any other Loan Party, or any of their
respective Affiliates, or any other Person and (B) none of the Administrative
Agent, the Arrangers nor any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii)  the Administrative Agent, the Arrangers the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent, the Arrangers and the Lenders has no obligation to
disclose any of such interests to Borrower, any other Loan Party of any of their
respective Affiliates.  To the fullest extent permitted by Law, each of Borrower
and the other Loan Parties hereby waive and release, any claims that it may have
against the Administrative Agent, the Arrangers and each Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
Section 11.16.     Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “execute,” “signed,” “signature,” and words
of like import in or related to this Agreement or any other document to be
signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include electronic signatures, the electronic matching
of assignment terms and contract formations on electronic platforms approved by
the Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.
 
142

--------------------------------------------------------------------------------

Section 11.17.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
Section 11.18.     Acknowledgement Regarding Any Supported QFCs.  (a)  To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Obligations or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
 
(b)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States.  In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States. 
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
 
143

--------------------------------------------------------------------------------

(c)          As used in this Section 11.18, the following terms have the
following meanings:
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means any of the following:
 
(i)           a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);
 
(ii)          a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or
 
(iii)         a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
Section 11.19.      INTERCREDITOR AGREEMENTS.
 
(a)         PURSUANT TO THE EXPRESS TERMS OF EACH INTERCREDITOR AGREEMENT, IN
THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE TERMS OF THE RELEVANT
INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE
RELEVANT INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL (EXCEPT IN THE CASE OF
A CONFLICT WITH ANY PROVISION OF SUCH INTERCREDITOR AGREEMENT REFERENCING THE
RIGHTS, DUTIES, PRIVILEGES, IMMUNITIES AND INDEMNITIES OF THE ADMINISTRATIVE
AGENT, THE PROVISIONS OF ARTICLE IX OF THIS AGREEMENT WILL CONTROL).
 
(b)         EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO
ENTER INTO THE RELEVANT INTERCREDITOR AGREEMENT ON BEHALF OF SUCH LENDER, AND TO
TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY
IT IN ACCORDANCE WITH THE TERMS OF SUCH INTERCREDITOR AGREEMENT(S).  EACH LENDER
AGREES TO BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
RELEVANT INTERCREDITOR AGREEMENT.
 
144

--------------------------------------------------------------------------------

(c)       THE PROVISIONS OF THIS SECTION 11.19 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT.  REFERENCE MUST BE
MADE TO THE RELEVANT INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF.  EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE RELEVANT INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE RELEVANT INTERCREDITOR AGREEMENT.
 
(d)         THE PROVISIONS OF THIS SECTION 11.19 SHALL APPLY WITH EQUAL FORCE,
MUTATIS MUTANDIS, TO ANY SUBORDINATION AGREEMENT AND ANY INTERCREDITOR AGREEMENT
OR ARRANGEMENT PERMITTED BY THIS AGREEMENT.
 
(remainder of page left intentionally blank)
 
145

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
PARENT:
ONEWATER MARINE INC.,
 
as the Parent




 
By:
/s/ Jack Ezzell
 

 
Name: Jack Ezzell
 
Title: Chief Financial Officer



HOLDINGS:
ONE WATER MARINE HOLDINGS, LLC,
 
as Holdings




 
By:
/s/ Jack Ezzell
 

 
Name: Jack Ezzell
 
Title: Chief Financial Officer



BORROWER:
ONE WATER ASSETS & OPERATIONS, LLC,
 
as the Borrower




 
By:
/s/ Jack Ezzell
 

 
Name: Jack Ezzell
 
Title: Chief Financial Officer



GUARANTORS:
SINGLETON ASSETS & OPERATIONS, LLC LEGENDARY ASSETS & OPERATIONS, LLC SOUTH
FLORIDA ASSETS & OPERATIONS, LLC MIDWEST ASSETS & OPERATIONS, LLC SOUTH SHORE
LAKE ERIE ASSETS & OPERATIONS, LLC BOSUN’S ASSETS & OPERATIONS, LLC,

as Guarantors

 

 
By:
/s/ Jack Ezzell
 

 
Name: Jack Ezzell
 
Title: Chief Financial Officer

 
[Signature Page to Credit Agreement – One Water]



--------------------------------------------------------------------------------

ADMINISTRATIVE
TRUIST BANK,
AGENT:
as Administrative Agent, as Collateral Agent, as Issuing Bank and as Swingline
Lender




 
By:
/s/ James W. Ford
 

 
Name: James W. Ford
 
Title: Managing Director




[Signature Page to Credit Agreement – One Water]



--------------------------------------------------------------------------------

LENDERS:
TRUIST BANK,

  as Lender





 
By:
/s/ James W. Ford
 

 
Name: James W. Ford
 
Title: Managing Director






SYNOVUS BANK,
  as Lender





 
By:
/s/ Robert Haley
 

 
Name:  Robert Haley
 
Title: Officer






BBVA USA,
  as Lender



 
By:
/s/ John Whittenburg
 

 
Name: John Whittenburg
 
Title: SVP






HANCOCK WHITNEY BANK,
  as Lender





 
By:
/s/ Jennifer Pelham
 



Name: Jennifer Pelham
 
Title: Senior Vice President






KEYBANK NATIONAL ASSOCIATION,
  as Lender





 
By:
/s/ Jason A. Nichols
 

 
Name: Jason A. Nichols
 
Title: Vice President






STIFEL BANK & TRUST,
  as Lender





 
By:
/s/ Matthew L. Diehl
 

 
Name: Matthew L. Diehl
 
Title: Senior Vice President



[Signature Page to Credit Agreement – One Water]





--------------------------------------------------------------------------------